    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 1 of 118




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



LORETTA GREASLEY, As Executor
of the Estate of Michael J. Marranco,

                           Plaintiff,


             v.

UNITED STATES OF AMERICA,

                           Defendant.




                                DECISION AND ORDER

                                        15-CV-642-A
      Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 2 of 118




                                     TABLE OF CONTENTS
I.     LEGAL STANDARDS .………………………………………………………………...3

       A. Federal Tort Claims Act, Jurisdiction, and Venue…………………………...3

       B. Medical Malpractice or Ordinary Negligence………………………………….5

       C. Medical Malpractice Standard Under New York Law ……………………….9

       D. Negligence Standard Under New York Law ………………………………...10

II.    FINDINGS OF FACT, AND CONCLUSIONS OF LAW AS TO ALLEGED
       BREACHES OF THE STANDARD OF CARE …………………………………….11

       A. Credibility Determinations and Burden of Proof …………………………..11

       B. Summary Timeline and Trial Abstract ……………………………………….12

          1. Summary Timeline..…………………………………………………………...12

          2. Trial Abstract …………………………………………………………………..15

       C. The Parties………………………………………………………………………...16

          1. Plaintiff, Estate of Mr. Marranco ……………………………………………..16

                  a. Loretta Greasley …………………………………………………………..16

                  b. Mr. Marranco ………………………………………………………………16

                   i.      Background ……………………………………………………………16

                   ii.     Dementia ……………………………………………………………….17

                  iii.     Physical Issues ………………………………………………………..19

          2. Defendant, the United States ………………………………………………..20

            i.           Pine Lodge, within the Community Living Center ……………………..20

            ii.          The VAMC …………………………………………………………………22

       D. Falls Before Pine Lodge Admission, and Possible Back Injury.………...22




                                               i
Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 3 of 118




 E. Pine Lodge, Before the First Fall ……………………………………………..24

    1. Mark Levine, MHA, NHA ……………………………………………………..25

    2. Timing of Pre-Admission Medical Assessment ……………………………27

    3. Condition Upon Admission, and Fluctuating Back Pain ………………….28

    4. Prescribed Medications .……………………………………………………...31

    5. Initial Fall Risk Assessments .………………………………………………..35

    6. Initial Fall Protection Plan …………………………………………………….36

    7. Incontinence Care and Level of Supervision ………………………………40

    8. Fall and Injury Prevention Devices ………………………………………….44

 F. First Fall at Pine Lodge………………………………………………………….45

    1. First Fall ………………………………………………………………………..45

    2. Post-Fall Condition ……………………………………………………………47

    3. Imaging Studies ……………………………………………………………….48

 G. Treatment at the VAMC …………………………………………………………49

    1. Jeremiah Schuur, M.D. ……………………………………………………….50

    2. Review of Medical Records and Communication Between
       the VAMC and Pine Lodge ………………………………………………….53

    3. Examination in the Emergency Room ………………………………………55

    4. Lack of Emergency MRI ……………………………………………………...59

    5. Return of Mr. Marranco to Pine Lodge ……………………………………..62

 H. Return to Pine Lodge, Before the Second Fall……………………………...65

    1. Improper Readmission ……………………………………………………….66

    2. “Updated” Fall Protection Plan and Level of Supervision ………………...67

    3. Continued “Updated” Fall Protected Plan and Level of Supervision …….69

                                   ii
       Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 4 of 118




        I. Second Fall at Pine Lodge ……………………………………………………..70

           1. Second Fall …………………………………………………………………….70

           2. Post-Fall Condition and Events ……………………………………………...71

        J. Treatment at the VAMC………………………………………………………….72

           1. X-Rays ………………………………………………………………………….72

           2. Neurology and Orthopedic Consults…………………………………………73

           3. MRI and 9/16/2013 Treatment Note ………………………………………...75

           4. Palliative Care and 9/17/2013 Treatment Note ……………………………78

           5. Observations by Staff and Family …………………………………………...80

           6. Do Not Intubate and Pain Control …………………………………………...82

        K. Death ……………………………………………………………………………….83

III.    CONCLUSIONS OF LAW AS TO LIABILITY……………………………………...84

        A. Plaintiff did not establish by a preponderance of the evidence that
           Defendant is liable for Mr. Marranco’s first fall at Pine Lodge.………….84

        B. Plaintiff established by a preponderance of the evidence that Defendant
           is liable for Mr. Marranco’s second fall at Pine Lodge.…..….……………87

        C. Plaintiff did not prove by a preponderance of the evidence that Mr.
           Marranco fractured his lumbar spine while in the care of the VA.………94

           1. Lumbar Compression Fractures …………………………………………….94

           2. Law of the Case Doctrine …………………………………………………….99

           3. Notes and Testimony by Treating Physicians ……………………………103

              a. 9/16/13 note by Dr. Withiam-Leitch ……………………………………104

              b. 9/17/13 note by Dr. Schneider………………………………………….105

           4. Failure to Treat or Diagnose ………………………………………………..106

           5. Liability for the Lumbar Compression Fractures …………………………107

                                         iii
      Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 5 of 118




       D. Plaintiff proved by a preponderance of the evidence that
          Defendant caused injury, and pain and suffering to
          Mr. Marranco, as a result of the second fall at Pine Lodge. …………...107

       E. Defendant’s Motion for Judgment on Partial Findings ………………….111

IV.    CONCLUSION ……………………………………………………………………….111

APPENDIX …………………………………………………………………………………...113




                                       iv
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 6 of 118




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



LORETTA GREASLEY, As Executor
of the Estate of Michael J. Marranco,

                               Plaintiff,

                                                                       DECISION AND ORDER
               v.                                                          15-CV-642-A

UNITED STATES OF AMERICA,

                               Defendant.


       Plaintiff Loretta Greasley, as executrix of the estate of Michael Marranco

(“Plaintiff”), brings this medical malpractice and negligence action against the United

States (“Defendant”) pursuant to the Federal Tort Claims Act, 28 U.S.C. §§ 1346(b),

and 2671, et seq. (“FTCA”),1 seeking to recover for the injuries of Michael Marranco

(“Mr. Marranco”) while he was in the care of the Department of Veterans Affairs (the

“VA”) from September 9 to 17, 2013, at both the Batavia, New York VA Medical Center

(“Pine Lodge”) and the Buffalo, New York VA Medical Center (the “VAMC”). Plaintiff

alleges that the negligence and medical malpractice of Defendant’s employees and/or

agents caused Mr. Marranco’s falls, which resulted in various injuries, and pain and

suffering.



1 A cause of action asserting violation of regulations promulgated by the Department of Health and
Human Services was dismissed following Defendant’s motion for summary judgment. See Dkt. Nos. 31,
43. Defendant was later granted summary judgment on the cause of action for wrongful death, pursuant
to Fed. R. Civ. P. 56(a), because Plaintiff conceded there were no actionable damages and thus
Defendant was entitled to judgment on that cause of action as a matter of law. See Dkt. Nos. 48-50. As
such, only the negligence and medical malpractice causes of action proceeded to trial.

                                                   1
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 7 of 118




        Within hours of his admission to Pine Lodge for a short respite stay, Mr.

Marranco, an 87-year-old United States Navy veteran who suffered from dementia and

had experienced three falls prior to his admission, fell on his own urine on his way to the

restroom at night. His condition deteriorated, requiring increasingly stronger pain

medication and supplemental oxygen and then treatment at the VAMC.

        When Mr. Marranco was to be returned to Pine Lodge, ambulance staff balked

because of his unstable and concerning vital signs. Mr. Marranco was nevertheless

returned to Pine Lodge from the VAMC and was placed in the same room he had been

in previously, with no substantive alterations made to Pine Lodge’s plans to prevent him

from falling. And less than three hours after his return, Mr. Marranco fell again. Five

days after this second fall at Pine Lodge, Mr. Marranco passed away.

        A seven-day bench trial was tried in August 2019,2 with closing argument

regarding liability heard on January 29, 2020. The parties then submitted Proposed

Findings of Fact and Conclusions of Law, and responses thereto. See Dkt. Nos. 100,

101, 104 (Plaintiff’s post-trial submissions); Dkt. Nos. 102, 103, 105, 106 (Defendant’s

post-trial submissions).

        Having considered the evidence admitted at trial and reviewed the parties’ pre-

trial and post-trial submissions, the Court makes the following findings of fact and

conclusions of law pursuant to Rule 52 of the Federal Rules of Civil Procedure.3 To the

extent that any findings of fact may be deemed conclusions of law, they shall also be



2 A bench trial was required pursuant to the FTCA because the federal government is the sole defendant
in this case. See 28 U.S.C. § 2402.
3 In pertinent part, the Rule provides, “In an action tried on the facts without a jury or with an advisory jury,
the court must find the facts specially and state its conclusions of law separately.” Fed. R. Civ. P.
52(a)(1).

                                                       2
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 8 of 118




considered conclusions of law, and vice versa. See Marin v. United States, 2008 U.S.

Dist. LEXIS 138597, *2 n.1 (S.D.N.Y. May 29, 2008), citing Miller v. Fenton, 474 U.S.

104, 113-114 (1985). Indeed, “‘the distinction between law and fact is anything but

clear-cut’ and therefore, ‘for purposes of appellate review, the labels of fact and law

assigned’ should not be considered controlling.’” Culhane v. United States, 2020 U.S.

Dist. LEXIS 242633, *29 (W.D.N.Y. Dec. 28, 2020).

       The Court ultimately concludes, for the reasons set forth below, that Plaintiff did

not establish by a preponderance of the evidence Defendant’s liability as to the first fall

at Pine Lodge, but did establish by a preponderance of the evidence Defendant’s

liability as to Mr. Marranco’s second fall at Pine Lodge. Therefore, Plaintiff’s First

Cause of Action against Defendant for medical malpractice is granted, in part, with

respect to the VAMC sending Mr. Marranco back to Pine Lodge on September 12, 2013

just prior to his second fall at Pine Lodge without adequate instructions concerning his

status and medical needs, but is otherwise denied; and Plaintiff’s Second Cause of

Action against Defendant for negligence is granted, in part, with respect to Mr.

Marranco’s second fall at Pine Lodge on September 12, 2013, and injuries relative to

that fall, but is otherwise denied.

I.     LEGAL STANDARDS

       A. Federal Tort Claims Act, Jurisdiction, and Venue

       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1346(b)(1)

(United States as defendant) and 28 U.S.C. §§ 2671-80 (FTCA). Venue is proper in the

Western District of New York pursuant to 28 U.S.C. § 1391(b)(2) because a substantial




                                              3
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 9 of 118




part of the events giving rise to Plaintiff’s claims occurred in Buffalo, New York, and

Batavia, New York, which are both located within this district.

       The FTCA waives the federal government’s sovereign immunity as to certain tort

claims arising out of the conduct of United States employees. See 28 U.S.C. §

1346(b)(1); see also Devlin v. United States, 352 F.3d 525, 530 (2d Cir. 2003);

Makarova v. United States, 201 F.3d 110, 113 (2d Cir. 2000). The exclusive remedy for

an individual claiming “personal injury or death arising or resulting from the negligent or

wrongful act or omission” of a federal employee acting in the scope of his or her

employment is a suit against the United States under the FTCA. 28 U.S.C. §

2679(b)(1). Indeed, under the FTCA, the United States is liable for the torts of its

employees in “the same manner and to the same extent” as a private party, see 28

U.S.C. § 2674, and liability is to be determined “in accordance with the law of the place

where the act or omission [complained of] occurred”, see 28 U.S.C. § 1346(b)(1). Thus,

“[u]nder the FTCA, courts are bound to apply the law of the state . . . where the accident

[or act of alleged negligence] occurred.” Makarova, 201 F.3d at 114; see Malzof v.

United States, 502 U.S. 301, 305 (1992) (“the extent of the United States’ liability under

the FTCA is generally determined by reference to state law”); Taylor v. United States,

121 F.3d 86, 89 (2d Cir. 1997). In this action, the substantive law of New York applies

in determining whether the VAMC or Pine Lodge committed medical malpractice and/or

were negligent.




                                             4
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 10 of 118




        B. Medical Malpractice or Ordinary Negligence4

        A threshold issue in this case is whether Plaintiff’s allegations against Pine Lodge

constitute medical malpractice or ordinary negligence. Only a medical malpractice

claim is brought against the VAMC. Plaintiff maintains in her post-trial reply submission

that her claim against Pine Lodge “sounds in negligence, not medical malpractice.”

(Dkt. No. 104, ¶ 9). Defendant implicitly argues, however, that Plaintiff’s allegations

against Pine Lodge sound in medical malpractice and that Plaintiff has failed to proffer

sufficient evidence of malpractice. (See Dkt. No. 103, pp. 15-19).

         “In New York, ‘[a]n action to recover for personal injuries or wrongful death

against a medical practitioner or a medical facility or hospital may be based either on

negligence principles or on the more particularized medical malpractice standard.’”

Kushner v. Schervier Nursing Care Ctr., 2011 U.S. Dist. LEXIS 31240, *14-15 (S.D.N.Y.

Mar. 23, 2011), quoting Friedmann v. New York Hosp.-Cornell Med. Ctr., 865 A.D.3d

850, 850-851 (N.Y. App. Div. 2009) (citation omitted). What complicates matters is that

“the distinction between medical malpractice and negligence is a subtle one, for medical

malpractice is but a species of negligence and ‘no rigid analytical line separates the

two’”. Weiner v. Lenox Hill Hosp., 88 N.Y.2d 784, 787 (N.Y. 1996), quoting Scott v.

Uljanov, 74 N.Y.2d 673, 674 (N.Y. 1989).

        The Court must determine the nature of the duty to Plaintiff that it is alleged

Defendant has breached, whether it (1) “arises from the physician-patient relationship or

is substantially related to medical treatment” (medical malpractice) or (2) the provider


4 The parties dispute whether Plaintiff’s allegations against Pine Lodge constitute medical malpractice or
ordinary negligence. That issue necessarily impacts the Court’s conclusions on liability in this case; thus,
the Court sets forth the State legal principles in greater depth than it would in most FTCA decisions.


                                                     5
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 11 of 118




failed “to fulfill a different duty” (ordinary negligence). Gjini v. United States, 2019 U.S.

Dist. LEXIS 20978, *25, 2019 WL 498350, *9 (S.D.N.Y. Feb. 8, 2019) (internal quotation

marks and citations omitted). In other words, a claim sounds in medical malpractice

“when the challenged conduct ‘constitutes medical treatment or bears a substantial

relationship to the rendition of medical treatment by a licensed physician’”. Weiner, 88

N.Y. at 788, quoting Bleiler v. Bodnar, 65 N.Y.2d 65, 72 (N.Y. 1985). “‘The distinction . .

. turns on whether the acts or omissions complained of involve a matter of medical

science or art requiring special skills not ordinarily possessed by lay persons or whether

the conduct complained of can instead be assessed on the basis of the common

everyday experience of the trier of the facts.’” Gjini, 2019 U.S. Dist. LEXIS 20978, at

*23-24 (internal quotation marks and citations omitted).

        In determining whether negligence or medical malpractice is alleged against Pine

Lodge, the Court conducted an extensive review of State and Federal case law

addressing this issue,5 as well as the New York State Pattern Jury Instructions. See

N.Y. Pattern Jury Instr., Civil, 2:149, at 2-9 (3d ed. 2020).

        LaMarca v. United States, 31 F. Supp. 2d 110 (E.D.N.Y. 1998) is a FTCA case

where the decedent died from complications arising from a fractured hip he suffered

after he fell from his bed while a patient at a veteran’s hospital. Id. at 115-116. In that

case, the Court held that the action involved medical malpractice and not negligence,

because the plaintiff alleged the decedent’s injuries all stemmed from the hospital



5In New York, there is a shorter statute of limitations for medical malpractice (2 ½ years) as opposed to
negligence (3 years). The New York Court of Appeals has explained, “for policy reasons the Legislature
has chosen to affix different Statutes of Limitation to medical negligence (or malpractice) and negligence
generally”. Scott, 74 N.Y.2d at 674. There is therefore much case law determining, in the context of
motions to dismiss and motions for summary judgment, whether claims are time-barred for sounding in
medical malpractice rather than negligence.

                                                     6
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 12 of 118




nursing staff’s improper assessment of his fall risk status. Id. at 121-122, citing

Staveley v. St. Charles Hosp., 173 F.R.D. 49, 52-53, 1997 U.S. Dist. LEXIS 7995

(E.D.N.Y. June 5, 1997) (discussing New York cases where unsupervised patients fell

and were injured, that held the claims sounded in medical malpractice when it was

alleged that the patients’ medical condition was improperly assessed by hospital staff).

       In New York case law delineating this distinction, the appellate courts have

determined that it is possible to allege a mixture of medical malpractice and negligence.

For example, in D'Elia v. Menorah Home & Hosp. for the Aged & Infirm, 51 A.D.3d 848

(N.Y. App. Div. 2008) the decedent fell when trying to reach the bathroom without

assistance, after a prior, similar fall prompted the defendant to identify her as being at

risk for falls. Id. at 849-850. The Court held that the first cause of action based on

negligence encompassed allegations of both medical malpractice and ordinary

negligence. Id. at 851. The “specific allegations sounding in medical malpractice” were

those regarding whether restraints, which were not used, would have been medically

advised or required. Id. The allegations sounding in ordinary negligence, however,

were that the defendant “failed to use any available safety devices or tools to protect the

frail, elderly decedent from the risk of falls”. Id. at 851.

       There is also the proposition that “[w]hen a risk of harm has been identified

through the exercise of medical judgment, a failure to take measures to prevent the

harm may constitute actionable ordinary negligence.” Gjini, 2019 U.S. Dist. LEXIS

20978, at *26 (internal quotations and citations omitted); see Edson v. Cmty. Gen.

Hosp. of Greater Syracuse, 289 A.D.2d 973, 973-974 (N.Y. App. Div. 2001) (the

decedent fell to the floor attempting to get out of bed, and the plaintiff alleged the



                                               7
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 13 of 118




defendant hospital “was aware of a potential for injury to decedent because of his fever

and confusion”); Halas v. Parkway Hosp., Inc., 158 A.D.2d 516, 516-517 (N.Y. App. Div.

1990) (the plaintiff alleged the defendant was negligent in permitting the plaintiff “to

remain in a hospital bed which lacked proper and adequate safeguards, and in failing to

properly supervise him and/or to render him any assistance” where the 79-year-old,

chronically ill and “very weak” plaintiff fell from his bed and broke his hip); Papa v.

Brunswick Gen. Hosp., 132 A.D.2d 602-604 (N.Y. App. Div. 1987) (the plaintiff alleged

that the negligence of the hospital’s employees in failing to provide him with proper and

adequate supervision, which did not “involve diagnosis, treatment or the failure to follow

a physician’s instructions”, caused the decedent, a geriatric patient with multiple medical

problems who was taking various medications, to fall from his hospital bed).

       In this FTCA case, liability is to be determined “in accordance with the law of the

place where the act or omission [complained of] occurred.” 28 U.S.C. § 1346(b)(1).

The impetus is not on the Court to resolve conflicting New York case law. See

Staveley, 173 F.R.D. at 52 (“With respect to the cases addressing fact patterns where

an unsupervised patient falls and is injured, the result [holding whether the allegations

amount to ordinary negligence or medical malpractice] is not entirely consistent.”).

Rather, the Court must apply the substantive law to the facts of this case as a New York

court would, in deciding whether Pine Lodge is liable.

       The Court concludes that most of the specific allegations made by Plaintiff

against Pine Lodge sound in medical malpractice, other than those pertaining to actions

or omissions taken after the first fall but before the second fall. See D'Elia, 51 A.D.3d at




                                              8
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 14 of 118




851. The Court explains its reasoning as to each allegation in detail below. See infra,

at II.E and H.

       C. Medical Malpractice Standard Under New York Law

       To establish a medical malpractice claim under New York law, a plaintiff must

prove: “(1) the standard of care in the locality where the treatment occurred; (2) that the

defendant breached that standard of care; and (3) that the breach of the standard was

the proximate cause of injury.” Coolidge v. United States, 2020 U.S. Dist. LEXIS

111922, *3, 2020 WL 3467423 (W.D.N.Y. June 25, 2020) (internal quotation marks and

citations omitted); see generally N.Y. Pattern Jury Instr., Civil, 2:150 (3d ed. 2020).

       “An error in medical judgment by itself does not give rise to liability for

malpractice.” Blake v. United States, 2017 U.S. Dist. LEXIS 58354, at *4, 2017 WL

1371000 (W.D.N.Y. Apr. 17, 2017), citing Nestorowich v. Ricotta, 97 N.Y.2d 393, 398

(N.Y. 2002). Consequently, Plaintiff must show by a preponderance of the evidence

that the medical professionals treating Mr. Marranco failed to conform to accepted

community standards of practice. Nestorowich, 97 N.Y.2d at 398. Not “every instance

of failed treatment or diagnosis may be attributable to a doctor’s failure to exercise due

care.” Id.

       Each element must be established by expert medical opinion unless the

deviation from the proper standard of care is so obvious as to be within the

understanding of an ordinary layperson. See Sitts v. United States, 811 F.2d 736, 739-

740 (2d Cir. 1987) (noting that “in the view of the New York courts, the medical

malpractice case in which no expert medical testimony is required is ‘rare’”) (citation

omitted); Fiore v. Galang, 64 N.Y.2d 999, 1000-1001 (N.Y. 1985) (“except as to matters



                                              9
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 15 of 118




within the ordinary experience and knowledge of laymen, in a medical malpractice

action, expert medical opinion evidence is required to demonstrate merit”).

       D. Negligence Standard Under New York Law

       Negligence is defined as conduct that falls “below that of a reasonably prudent

person under similar circumstances judged at the time of the conduct at issue.” Holland

v. United States, 918 F. Supp. 87, 89 (S.D.N.Y. 1996). In other words, “New York

Pattern Jury Instructions define negligence . . . as follows:

              Negligence is lack of ordinary care. It is a failure to use that
              degree of care that a reasonably prudent person would have
              used under the same circumstances. Negligence may arise
              from doing an act that a reasonably prudent person would
              not have done under the same circumstances, or, on the
              other hand, from failing to do an act that a reasonably
              prudent person would have done under the same
              circumstances . . .”

Hunter v. County of Orleans, 2013 U.S. Dist. LEXIS 164310, *11, 2013 WL 6081761

(W.D.N.Y. Nov. 19, 2013), quoting N.Y. Pattern Jury Instr., Civil, 2:10 (3d ed. 2013).

       In order to establish a prima facie case of negligence under New York State law,

a plaintiff must show that: “(1) the defendant owed the plaintiff a cognizable duty of care;

(2) the defendant breached that duty; and (3) the plaintiff suffered damage as a

proximate result of that breach.” Stagl v. Delta Airlines, 52 F.3d 463, 467 (2d Cir. 1995),

citing Solomon v. City of New York, 66 N.Y.2d 1026, 1027 (N.Y. 1985).




                                             10
      Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 16 of 118




II.     FINDINGS OF FACT, AND CONCLUSIONS OF LAW AS TO ALLEGED
        BREACHES OF THE STANDARD OF CARE6

        A. Credibility Determinations and Burden of Proof

        “In a bench trial such as this, it is the Court’s job to weigh the evidence, assess

credibility, and rule on the facts as they are presented.” Mann v. United States, 300 F.

Supp. 3d 411, 418 (N.D.N.Y. 2018) (internal quotation marks and citations omitted); see

generally Mathie v. Fries, 121 F.3d 808, 812 (2d Cir. 1997). “The Court [is] in the best

position to evaluate [each] witness’s demeanor and tone of voice as well as other

mannerisms that bear heavily on one’s belief in what the witness says.” Mann, 300 F.

Supp. 3d at 418 (internal quotation marks and citations omitted); see Donato v.

Plainview-Old Bethpage Cent. Sch. Dist., 96 F.3d 623, 634 (2d Cir. 1996) (same). “The

court is also entitled, just as a jury would be . . . , to believe some parts and disbelieve

other parts of the testimony of any given witness.” Diesel Props S.R.L. v. Greystone

Bus. Credit II LLC, 631 F.3d 42, 52 (2d Cir. 2011) (internal quotation marks and

citations omitted).

        “At a bench trial on a civil action, as with any civil case, the burden of proof is on

the Plaintiff to prove each element of [her] claims by a preponderance of the evidence.”

Hoover v. Wilkie, 2020 U.S. Dist. LEXIS 3807, *36, 2020 WL 108423 (W.D.N.Y. Jan. 9,

2020). To establish a fact by a preponderance of the evidence, a plaintiff must “prove

that the fact is more likely true than not true.” Fischl v. Armitage, 128 F.3d 50, 55 (2d

Cir. 1997) (internal quotation and citations omitted); see Blake, 2017 U.S. Dist. LEXIS


6 To more effectively and expeditiously address the multitude of sub-arguments raised by Plaintiff, the
Court states its conclusions concerning the alleged deviations from the standard/ duty of care in
conjunction with the factual findings relevant to that issue. The Court’s corresponding conclusions about
liability are addressed later in this Decision, see infra at III, which requires some reiteration of the instant
conclusions.

                                                       11
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 17 of 118




58354, at *4 (same). By way of illustration, “[i]f the evidence is equally divided . . . the

party with the burden of proof loses.” Mann, 300 F. Supp. 3d at 419 (internal quotation

marks and citations omitted); see Hoover, 2020 U.S. Dist. LEXIS 3807, at *36

(characterizing the preponderance standard as a “tie-breaker”).

        In sum, “[t]he obligations of the court as the trier of fact are to determine which of

the witnesses it finds credible, which of the permissible competing inferences it will

draw, and whether the party having the burden of proof has persuaded it as factfinder

that the requisite facts are proven.” Cifra v. General Electric Co., 252 F.3d 205, 215 (2d

Cir. 2001). The Court assesses the credibility of each of the witnesses who testified at

the bench trial based on its observations at trial, including the witness’s conduct and

demeanor; and the consistency of the witness’s testimony with testimony of other

witnesses and documentary evidence in the record.

        B. Summary Timeline and Trial Abstract7

            1. Summary Timeline

        Mr. Marranco, an 87-year-old United States Navy veteran who suffered from

dementia, received all his medical care through the VA in 2013. He had been a VA

patient for years. Before his respite admission to Pine Lodge he was receiving VA

“home-based primary care”; he also experienced three falls, one just a day prior to his

admission. He was admitted to Pine Lodge in September 2013 for a two-week period of

respite care so that a family member could have surgery and recuperate. Mr. Marranco




7Citations designated (Tr. __) refer to the page number(s) of the combined trial transcript. (See Dkt. Nos.
93-99). On the first day of trial, the parties stipulated the exhibits into evidence (Tr. 38-40; see Dkt. No.
88 [Joint Trial Exhibit List]), which are designated (Joint Tr. Ex. __).


                                                     12
       Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 18 of 118




fell two times at Pine Lodge and required treatment at the VAMC. He suffered a

pulmonary embolism8 and five days after the second fall, passed away.

          The pertinent events are as follows:9

              •   2007: fall at home, and subsequent lower back surgery, i.e.

                  “kyphoplasty”10

              •   Early July 2013: fall in Florida

              •   September 8, 2013: fall at home

              •   September 9, 2013, 10:57 a.m.: admission to Pine Lodge

              •   September 10, 2013, 1:15 a.m.: first fall at Pine Lodge

              •   September 11, 2013, 7:39 p.m.: arrival at the VAMC

              •   September 12, 2013, 3:00 a.m.: return to Pine Lodge

              •   September 12, 2013, 5:35 a.m.: second fall at Pine Lodge

              •   September 12, 2013, shortly after 6:28 a.m.: return to the VAMC

              •   September 17, 2013, 1:45 a.m.: pronounced dead

This timeline is generally undisputed, aside from the date of Mr. Marranco’s last fall

before he was admitted to Pine Lodge.




8 A pulmonary embolism is an “obstruction of a pulmonary artery or one of its branches that is usually
produced by a blood clot which has originated in a vein of the leg or pelvis and traveled to the lungs and
that is marked by labored breathing, chest pain, fainting, rapid heart rate, cyanosis, shock, and
sometimes death.” Pulmonary embolism, Merriam-Webster.com: Medical Dictionary,
https://www.merriam-webster.com/medical/pulmonary%20embolism.

9   Some of the times are approximations.

10A kyphoplasty is “a medical procedure that is similar to vertebroplasty in the use of acrylic cement to
stabilize and reduce pain associated with a vertebral compression fracture but that additionally seeks to
restore vertebral height and lessen spinal deformity by injecting the cement into a cavity created (as by a
mechanical device or by insertion and inflation of a special balloon) in the fractured bone.” Kyphoplasty,
Merriam-Webster.com: Medical Dictionary, https://www.merriam-webster.com/medical/kyphoplasty.

                                                    13
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 19 of 118




        In arguing that the three pre-admission falls were “too remote to be a possible

cause of his injuries and decline in condition at Pine Lodge” (Dkt. No. 104, ¶ 86),

Plaintiff asserts that the fall just before his admission occurred on September 4th or 5th

to bolster her claim that no expert testimony is required to establish causation.11

Defendant asserts it occurred on September 8th.

        Mr. Marranco’s daughter testified that the fall occurred on September 5th, while

his son testified that Mr. Marranco fell “a couple days previous” to his last VA home-

based primary care visit on September 6th. They both recalled mentioning the fall to

the provider who visited on the 6th. (Tr. 57, 61, 74, 367-368).

        This testimony, however, is contradicted by the fact that no post-fall note or

incident report was generated on the 6th. (Tr. 168). Moreover, medical staff at Pine

Lodge testified that upon Mr. Marranco’s admission, his son conveyed to them that Mr.

Marranco fell “yesterday”, or on September 8th, and medical records reflect that date as

well. (Tr. 329-330, 554; Joint Tr. Ex. 9, p. 8; Joint Tr. Ex. 47-C, p. 522). There is also

proof that the policy and practice of the VA required the VA’s home-based primary care

staff to generate a post-fall note if they had learned of a fall on or before September 6th.

(Tr. 164, 167-168; see Joint Tr. Ex. 7, p. 6 [VA Western New York Procedure for Home

Based Primary Care staff’s documentation of falls]).

        Considering these competing accounts, the Court credits proof regarding the

policy and practice of the VA should home care staff learn of a fall. The Court

concludes that the absence of such a note in Mr. Marranco’s VA medical records



11In the same post-trial submission, Plaintiff argues in the alternative that “Mr. Marranco’s condition upon
admission to Pine Lodge interrupts the causal chain between earlier falls and his ultimate injuries
regardless of when those falls occurred.” (Dkt. No. 104, ¶ 88).

                                                    14
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 20 of 118




indicates that no fall occurred within the timeframe of September 4th or 5th and that the

fall instead occurred on September 8th, the day before Mr. Marranco’s admission to

Pine Lodge, as originally reported by Mr. Marranco’s son. This conclusion is also

supported by testimony about Mr. Marranco’s complaints of pain before his first fall at

Pine Lodge.

          2. Trial Abstract

       Fourteen fact witnesses testified at the August 2019 bench trial. Two family

members testified primarily about Mr. Marranco’s medical history, the activities he

engaged in prior to his admission to Pine Lodge, and the pain and suffering they

observed him experience in the days leading to his death. The other fact witnesses

were all medical professionals who treated Mr. Marranco at Pine Lodge and the VAMC,

as well as the attending physician for Pine Lodge who had no direct contact with Mr.

Marranco during his treatment. Numerous joint exhibits were stipulated into evidence,

consisting primarily of Mr. Marranco’s medical records. Mr. Marranco’s two treating

physicians who testified, Dr. Withiam-Leitch and Dr. Schneider, were not offered as

expert witnesses.

       The only two experts to testify at trial were Plaintiff’s nursing home expert

witness, Mark Levine, MHA, NHA, and Plaintiff’s emergency room expert witness,

Jeremiah Schuur, M.D. Plaintiff presented this expert testimony on the issues of

whether Pine Lodge and the VAMC had departed from the requisite standard of care in

the medical community and otherwise. As is discussed below, neither expert offered an

opinion on causation, i.e. whether such alleged departures were the proximate cause of

Mr. Marranco’s falls or injuries.



                                            15
       Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 21 of 118




          During opening statements, both parties had referred to Defendant’s two experts,

Bruce Naughton, M.D., and John Leddy, M.D., who were expected to testify at trial and

who had testified during examinations before trial. (Tr. 7-8, 17, 19-20, 29, 32-33, 35-

36). After Plaintiff rested (Tr. 899), Defendant moved for judgment on partial findings for

lack of proof of causation.12 Defendant then stated it would not be calling any

witnesses, including expert witnesses, on the ground that Plaintiff had not proven her

case. (Tr. 917).

          The Court bifurcated arguments on liability and damages. Closing arguments on

liability were heard on January 29, 2020, with the Court postponing damages arguments

until the issuance of the instant Decision and Order on liability.

      C. The Parties

              1. Plaintiff, Estate of Mr. Marranco

                   a. Loretta Greasley

          Prior to the bench trial, Mr. Marranco’s son, Paul Marranco (“Paul), passed away

and Loretta Greasley (“Loretta”), Mr. Marranco’s daughter, was substituted as the

executrix of his estate. (Tr. 41-42; see Tr. 386, Dkt. Nos. 29-30). Loretta testified at

trial. Paul’s deposition transcript, from his deposition taken on June 8, 2016, was read

into the record at trial. (See Tr. 346-431).

                   b. Mr. Marranco

                     i.    Background

          Mr. Marranco was a World War II Navy veteran and in September 2013 he was

87 years old. (Tr. 41, 356, 358). He and his wife had four children, including Loretta



12   The Court reserved decision on this motion, which is addressed below. See infra, at III.G.

                                                      16
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 22 of 118




and Paul. (Tr. 42, 357). The couple lived in a house in Buffalo, New York, with Paul,

Loretta, and Loretta’s husband. (Tr. 43, 90-91, 113-114, 349-350).

               ii.   Dementia

      The Court brings upfront attention to Mr. Marranco’s diagnosis of dementia. That

medical condition provides a framework for analyzing and understanding the trial

testimony and parts of the record that may otherwise generate confusion or dissonance.

Mr. Marranco’s dementia resulted in behavioral changes or idiosyncrasies, cognitive

impairment, difficulty expressing levels and pinpointing areas of pain, and anxiety in

response to new settings. There was at least some testimony and documentary

evidence concerning each of these matters.

      One reason Paul and Loretta were living at home again was to help care for Mr.

Marranco because of his dementia. (Tr. 43, 361; Joint Tr. Ex. 9, p. 9). In 2013, his

dementia was worsening. (Tr. 47-48). According to Nurse Practitioner Jamie Kowalski

at Pine Lodge, dementia is a progressive disease and Mr. Marranco’s was moderate to

severe (7 or 8 on a scale of 1 to 10, with 10 the highest degree of dementia), which

made him “pretty impaired” cognitively. (Tr. 841-842).

      Mr. Marranco had frontotemporal dementia, which is associated with certain

behaviors. (Tr. 845, 878). He had some behavioral issues likely related to his

dementia. Mr. Marranco had to be “persuaded” or “encouraged” to take baths or

showers. (Tr. 97, 381-383). He was called the “magpie of the family” because he liked

to steal shiny objects like silverware, take sugar packets from the local Denny’s

restaurant, and hoard objects or food in the cabinets. (Tr. 95-96, 104-105, 380-381).

Mr. Marranco had “funny habits” such as having to immediately throw out “any kind of



                                            17
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 23 of 118




garbage”. (Tr. 370; see Tr. 46-47). He also had angry outbursts because he was

stubborn. (Tr. 96, 381).

       Paul agreed that his relationship with his father was akin to a “role reversal”, with

Paul as the father and Mr. Marranco as the child. (Tr. 379-380, 386-387). He described

Mr. Marranco as “very simple minded” and stated that the more his dementia worsened

the more “[h]e became a simple man”. (Tr. 379, 387).

       Both Loretta and Paul testified that they had initially cancelled Mr. Marranco’s

respite care because he was used to being at home and they were worried about how

he would feel in a new setting. (Tr. 74-75, 389-390). Indeed, upon admission to Pine

Lodge, Mr. Marranco was prescribed medication to address his increased anxiety after

his family left. The prescribing nurse practitioner testified that Mr. Marranco’s anxiety

was “acute” and that the medication was meant to address his anxiety, not his

dementia. Even so, the nurse practitioner acknowledged that Mr. Marranco’s change in

environment, from his home to respite care at Pine Lodge, could have triggered his

anxiety because anxiety associated with such a disruption can be expected in dementia

patients. (Tr. 832, 845, 848, 891-892).

       A dementia diagnosis is important to consider when devising a fall protection

plan, because the dementia patient is unaware of his or her environment, increasing his

or her confusion, thereby increasing a risk of falls. (Tr. 552-553). Frontotemporal

dementia patients present unique challenges for health care workers seeking to reduce

patients’ risk of falling, due to the behavioral nature of their symptoms and how

“medications are often ineffective in controlling symptoms”. (Tr. 876-878).




                                             18
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 24 of 118




       In addition, patients with dementia have difficulty expressing pain accurately,

reporting pain in more than one area of their bodies, and in providing accurate medical

histories. (See Tr. 685). When a dementia resident at Pine Lodge identifies pain on a

scale of 1 to 10, the medical provider must sometimes look to other indicators of the

resident’s pain because dementia patients often do not know what they are describing

and sometimes do not even answer when asked. (Tr. 790; Joint Tr. Ex. 9, p. 8 [Care

Plan, noting Mr. Marranco’s cognitive impairment and inability to communicate pain on a

1-10 scale, with listed alternatives to assessing his pain, i.e. observing his facial

expression, physical movements, vocalizations, and physiology]).

       The record is replete with Mr. Marranco’s complaints of pain or lack thereof, and

his pain appears varied or even erratic. However, the Court finds that his dementia

sheds some light on this inconsistency. For example, as detailed below, Mr. Marranco

reported minimal pain on intake his first morning at Pine Lodge but that evening he was

yelling in pain before any fall at the facility. While there was testimony that uncontrolled

pain can worsen dementia behaviors and those patients’ quality of life (Tr. 887), there

was no detailed testimony regarding how Mr. Marranco’s dementia did or did not impact

his subjective experience of pain or consciousness of pain.

               iii.   Physical Issues

       Plaintiff contends that Mr. Marranco was “relatively healthy” before he was cared

for at Pine Lodge (Dkt. No. 101, ¶ 130), a characterization disputed by Defendant.

While Loretta and Paul described Mr. Marranco as physically “fine”, and his medical

issues as “minor”, prior to his admission to Pine Lodge (Tr. 47, 362), this testimony

conflicts with the medical evidence of record. In addition to his dementia, Mr. Marranco



                                             19
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 25 of 118




had a medical history of high blood pressure, benign prostate hypertrophy with

incontinence (enlarged prostate pressing on the urethra and causing incontinence),

chronic obstructive pulmonary disease (limited air flow due to obstruction), low

potassium, low cholesterol, depression, hearing problems, a neck surgery prior to 2007

due to a work injury, and a kyphoplasty at L-3 after a fall at home in 2007. (Tr. 88, 146-

147, 149, 159-161, 361-362, 382-383, 878, 883-884; Joint Tr. Ex. 9, p. 9; Joint Tr. Ex.

47-C, p. 537). He was already taking about eleven prescribed medications per day

when he was admitted to Pine Lodge. (Tr. 97-98, 362-363).

      Mr. Marranco was independent in some respects, such as feeding and dressing

himself, walking up and down stairs, getting in and out of his chair, vacuuming the

house every day, and taking out the garbage. (Tr. 46-47, 50-51, 361, 365, 381-384).

However, he required considerable assistance from Loretta and Paul: they handled his

meal preparation, grocery shopping, transportation to medical appointments, medication

management, and household finances. (Tr. 51, 98, 156, 383-388). If he walked for

100-200 feet or a half block, Mr. Marranco “wheezed”. (Tr. 104-105, 393-395). He was

physically “able to go to the bathroom on his own” and did not “pee himself” or wear

adult diapers. However, he began having an intermittent issue with his urinary tract,

“dribbling” urine when he went to the restroom and experiencing urgency to urinate, an

issue Paul communicated to Pine Lodge. (Tr. 50, 103-104, 378-379, 392-393).

          2. Defendant, the United States

            i.   Pine Lodge, within the Community Living Center

      The Community Living Center (“CLC”) in Batavia, New York consists of three

“lodges” with a maximum of 30 residents each: Maple Lodge and Oak Lodge, which are



                                            20
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 26 of 118




long-term care and rehabilitation facilities, and Pine Lodge where the dementia unit is

located. The three lodges are within the same building, with Pine Lodge located on its

own floor. (Tr. 571, 822, 824-825, 872-873). The CLC is part of the VA system. (Tr.

610). It has medical providers, nursing staff, physical therapists, an occupational

therapist, dieticians, a social worker, and a psychologist on staff for all three of the

lodges. (Tr. 260-261, 871). Although a medical doctor (in September 2013, Dr. Marc

Maller, the Medical Director of the CLC and the attending physician for Pine Lodge) was

not on site at Pine Lodge 24/7, the doctor is on-call to nursing staff 24/7. If Dr. Maller

was unreachable by telephone, staff could contact the “medical officer of the day” at the

CLC’s “parent facility”, the Buffalo VA. (Tr. 569-570, 871).

       All veterans are entitled to up to four weeks of annual respite care at the CLC,

which is a short-term, temporary admission with a predetermined discharge date, to

provide caregivers relief from burnout. (Tr. 198, 289, 823). There were only four respite

beds available at any given time in the CLC. (Tr. 876). The family’s decision to place

Mr. Marranco in respite care was solely due to Paul needing time to heal from surgery,

and Loretta taking Mrs. Marranco to Florida to visit family. (Tr. 70, 74, 91, 388-389,

878-880). Mr. Marranco was under NP Kowalski’s care upon his admission; Dr. Maller

did not participate directly in Mr. Marranco’s care and treatment. (Tr. 137, 604, 825).

       Pine Lodge houses dementia patients. (Tr. 538, 822-823, 875). It is a “secure

unit”, meaning it is locked for safety purposes because of the patients’ risk of

absconding. There is a code to enter and exit the unit and patients wear wrist bands

that trigger door alarms if they attempt to leave Pine Lodge. (Tr. 876; see Joint Tr. Ex.




                                              21
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 27 of 118




9, p. 2 [Mr. Marranco’s Care plan noting his “impaired decision making” and risk for

elopement, requiring a wrist band in addition to escort services for anything off unit]).

            ii.   The VAMC

       The Veterans Administration Medical Center in Buffalo, New York has an

Emergency Department (“the VAMC”). (Tr. 609, 723-724). Both the VAMC and Pine

Lodge are federal facilities. (Dkt. No. 1 [Complaint], ¶ 8; Dkt. No. 3 [Answer], ¶ 8).

       D. Falls Before Pine Lodge Admission, and Possible Back Injury

       There were no witnesses to the three falls Mr. Marranco had prior to his

admission to Pine Lodge. (Tr. 85-86, 92, 99, 369, 377).

       In 2007, Mr. Marranco fell at home and injured his back. He had “kyphoplasty”

surgery on his lower back at L-3, to repair a vertebral dysfunction. (Tr. 51-54, 84-87,

147; Cook Tr., 38-40). He did not receive any additional treatment after the surgery.

(Tr. 51-54, 86-87).

       In early July 2013, when the family was vacationing in Florida, Mr. Marranco

slipped and fell in the shower. (Tr. 54, 91-92, 376). Paramedics responded and

evaluated him. (Tr. 54-55). Mr. Marranco did not receive further medical care and he

made no complaints of pain. (Tr. 56, 92, 376-377; Joint Ex. 47-C, p. 590). Nurse

Practitioner Kevin Hennessy’s last home visit before Mr. Marranco’s admission to Pine

Lodge was on July 25, 2013, which was the first time the VA learned of the fall in Florida

three weeks prior. (Tr. 127-128, 158; Joint Tr. Ex. 47C, pp. 590-597). Paul conveyed

that Mr. Marranco had hit his flank area/ lower part of his back during that fall and had

some bruising, and Mr. Marranco “refused” to go to the emergency room. (Tr. 157, 173-

174; Joint Ex. 47-C, p. 590). Based on his examination of Mr. Marranco on July 25th,



                                             22
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 28 of 118




NP Hennessy made no indications of a back injury or suspected back injury. (Tr. 174;

Joint Ex. 47-C, p. 590 [progress note stating his flank area was “fine”]). He made no

note regarding Mr. Marranco’s back, foot, or shoulder. (Tr. 135, 137). Registered

Nurse Thaddeus Burzynski prepared a post-fall note. (Joint Ex. 47-C, pp. 597-601).

       RN Burzynski then visited Mr. Marranco at his home on September 5 and 6,

2013, to collect a urine sample, draw a blood sample to recheck Mr. Marranco’s

potassium level, and remove ear wax and perform an ear irrigation. According to notes

from those dates, Mr. Marranco did not report any pain or shortness of breath, and he

was ambulatory and able to complete activities of daily living with minimal assistance.

No back issues or issues with ambulation or mobility were noted, and no fall risk

assessments were performed. (Tr. 139-144; Joint Tr. Ex. 47-C, pp. 548, 550-554).

       On September 8, 2013, Mr. Marranco slipped and/or fell in the area of a landing

adjacent to a side door of his home. There are three, carpeted steps leading from the

carpeted landing up to the kitchen. (Tr. 99, 368, 370). Loretta observed Mr. Marranco

“seconds” after his fall, and he was tended to immediately. (Tr. 64-65, 99-101, 370-

372). She and Paul observed him either sitting or “squatting” on the floor, with his back

against the door and his feet facing the steps in front of him. (Tr. 66, 100-101, 371-

372). Based on this position, he had either fallen backwards while ascending the stairs

or had missed a step. (Tr. 101, 370-372). Mr. Marranco needed assistance getting up;

Loretta’s husband helped him because there was no railing to hold onto. (Tr. 101-102).

Because Loretta and Paul observed Mr. Marranco immediately after the fall, the Court

credits their accounts about the location and circumstances of the fall rather than Pine

Lodge medical staff’s testimony that he fell “down three cement stairs”. (Tr. 329-330).



                                            23
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 29 of 118




       Mr. Marranco said he was “fine”. His family did not observe pain or discomfort

after the fall; he showed no physical signs of injury other than some “redness” on his

lower back that Paul observed. (Tr. 67, 374-375). He walked “just fine” and did not

require pain medication before his respite care admission. (Tr. 49-51, 67-69).

       Thus, Mr. Marranco’s two falls at Pine Lodge were not his first. Indeed,

Defendant fell three times before his admission to Pine Lodge and, as explained further

below, upon his admission and before any fall at Pine Lodge, Mr. Marranco verbalized

back pain and medical staff observed indicators of severe pain.

       E. Pine Lodge, Before the First Fall

       Mr. Marranco arrived at Pine Lodge on September 9, 2013 at around 10:57 a.m.

His first fall at the facility occurred about 14 hours later.

       Plaintiff alleges that Pine Lodge breached its duty of care in actions and

omissions prior to Mr. Marranco’s first fall at Pine Lodge, and that those breaches

proximately caused Mr. Marranco’s fall and the injuries connected thereto. She argues,

specifically: (1) a failure to perform a physical examination of Mr. Marranco within 30

days prior to his admission to Pine Lodge, (2) negligence in prescribing two medications

that increased Mr. Marranco’s fall risk (i.e. Lorazepam and Hydrocodone), (3) an

inadequate/ inappropriate fall protection plan, (4) a failure to provide adequate assistive

devices to prevent falls/ injury, and (5) a failure to provide proper supervision and/or

incontinence care. Plaintiff also asserts, in a conclusory manner and in the alternative,

(6) a failure to diagnose and/or improper treatment of certain conditions following each

of Mr. Marranco’s two falls at Pine Lodge.




                                               24
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 30 of 118




       The failure to diagnose or treat theory undoubtedly sounds in medical

malpractice. See e.g. Whitfield v. State of N.Y., 162 A.D.3d 1098, 1099 (N.Y. App. Div.

2018) (alleging failure to timely diagnose and treat the claimant’s urinary tract infection);

Russo v. Shah, 278 A.D.2d 474, 475 (N.Y. App. Div. 2000) (alleging failure to diagnose

the plaintiff’s Lyme disease). Plaintiff asserts that all of her allegations constitute

ordinary negligence and thus, no medical expert testimony was required. The Court

concludes, however, that these allegations sound in medical malpractice and therefore

Plaintiff has failed to prove that Defendant breached any standard of care or is liable in

this respect. To the extent certain allegations could possibly be construed as ordinary

negligence, the Court substantively analyzes those allegations.

          1. Mark Levine, MHA, NHA

       Plaintiff’s sole expert who testified about Pine Lodge and its alleged deviations

from the standard of care was Mr. Levine, who has a Bachelor’s degree in Health

Science and a Master of Health Administration degree, with a specialty in the

management of health care facilities/ operations, including long-term care facilities. (Tr.

190). Mr. Levine obtained his license as a Nursing Home Administrator in 1991. (Tr.

187-188, 194). Defendant argues that Mr. Levine lacks the qualifications to opine on

the applicable standard of care, and that because he is a non-medical expert that is

fatal to Plaintiff’s case against Pine Lodge. (Dkt. No. 103, ¶¶ 47-52).

       The Court concludes that Mr. Levine cannot testify concerning any allegations

that sound in medical malpractice. Mr. Levine has no medical education, training,

licenses, or experience whatsoever. He admitted that he is not qualified to testify to a

medical standard of care. (See Tr. 246-250, 262).



                                              25
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 31 of 118




       Mr. Levine’s qualifications could warrant his testimony as an expert in senior care

administration and the long-term/ senior care industry. However, the Court concludes

that allegations of ordinary negligence against Pine Lodge can be assessed “on the

basis of the common everyday experience of the trier of the facts” (Gjini, 2019 U.S. Dist.

LEXIS 20978, at *23-24 [internal quotation marks and citations omitted]) and thus that

Mr. Levine’s testimony is unnecessary to that analysis. See Fed. R. Evid. 702(a)

(district court determines whether an expert’s “specialized knowledge will assist the trier

of fact to understand the evidence or to determine a fact in issue”).

       Plaintiff argues that she has established the standard of care through Mr.

Levine’s testimony, along with applicable regulations. She argues that a violation of

rules or regulations promulgated pursuant to statute may be evidence of negligence,

and that certain state and federal regulations should be adopted by the Court as the

standard of care. (Dkt. No. 101, ¶¶ 12-15, 23-26, 54; Dkt. No. 104, ¶¶ 14-18). The

Court declines to do so. The regulations cited by Plaintiff are either too general (e.g.

maintaining and enhancing a resident’s quality of life) or inapplicable to the arguments

made by Plaintiff (e.g. Plaintiff cites a regulation regarding a nursing home having

“sufficient nursing staff” but makes no claim and sets forth no proof concerning

insufficient staffing). (See Dkt. No. 104, ¶¶ 14, 17). Moreover, Plaintiff has not

established or offered any proof that these regulations apply to Pine Lodge. See Dkt.

No. 106, ## 13, 14, 15, 23-25, 26, 54 (Defendant argues Plaintiff has not established

that the New York States Department of Health regulations are applicable to

Defendant’s “federal healthcare facility”); Greasley v. United States, 2018 U.S. Dist.

LEXIS 9113, *12 (W.D.N.Y. Jan. 18, 2018), adopted by 2018 U.S. Dist. LEXIS 109106



                                            26
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 32 of 118




(W.D.N.Y. June 29, 2018) (dismissing Plaintiff’s third cause of action where Defendant

contested whether the VA was subject to certain federal regulations).

          2. Timing of Pre-Admission Medical Assessment

       Pine Lodge typically requires an in-person physical examination and review of a

patient’s medical history within 30 days before the patient’s admission to Pine Lodge, to

ensure he or she is both medically and behaviorally stable for admission. (Tr. 575-579,

824). The last full physical examination before Mr. Marranco’s admission, however,

was at NP Hennessy’s visit on July 25, 2013, outside that 30-day window. (Tr. 127-128,

578, 824). NP Hennessy’s September 4, 2013 report determining that Mr. Marranco

was stable enough for respite care was based on information from his July 25th note.

(Tr. 128-131; Joint Tr. Ex. 47-C, p. 555 [“patient has been pretty well medically stable”]).

       Plaintiff alleges that contravening the 30-day requirement was a breach of the

standard of care for a “timely, comprehensive assessment of the individual’s needs” as

close as possible to the time of admission. She argues that Pine Lodge did not have an

accurate, timely understanding of Mr. Marranco’s needs and therefore “failed to create

and implement an appropriate plan of care and fall protection plan”. Disregarding that it

is her burden to prove Defendant’s liability by a preponderance of the evidence, Plaintiff

contends that because records from Mr. Marranco’s admission evaluations exclude any

injury (including lumbar fractures) and because there was no “timely” assessment of Mr.

Marranco, there is no evidence to support Defendant’s position that Mr. Marranco’s

injuries were all pre-existing. (Dkt. No. 101, ¶¶ 17-22).

       The Court concludes this allegation against Pine Lodge “arises from the

physician-patient relationship or is substantially related to medical treatment” (Gjini,



                                             27
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 33 of 118




2019 U.S. Dist. LEXIS 20978, *9), namely, the medical assessment of Mr. Marranco

and the provider’s determination whether he was medically stable enough for admission

to Pine Lodge. Thus, Plaintiff has failed to establish that Pine Lodge deviated from the

standard of care because Plaintiff presents no medical expert testimony on this issue.

        In any event, when Mr. Marranco arrived at Pine Lodge for his two weeks of

respite care,13 a hands-on, “head-to-toe” physical assessment was performed by NP

Kowalski to determine a “baseline”. (Tr. 290-291, 303, 411, 823-824, 826-829; Joint Tr.

Ex. 47-C, pp. 537-540). Other medical staff also assessed him to some extent,

including Registered Nurse Pamela Stadler and Registered Nurse Sherry Webster.

            3. Condition Upon Admission, and Fluctuating Back Pain

        The day Mr. Marranco was admitted to Pine Lodge for his two weeks of respite

care, he complained of back pain, complaints that fluctuated in severity, and he was

visibly experiencing pain and discomfort. (See Joint Tr. Ex. 9, p. 8 [Mr. Marranco’s Care

Plan, noting his fall on 9/8/13 at home and associated back pain.]).

        During his examination of Mr. Marranco, NP Kowalski became aware that he had

recently fallen at home; however, Mr. Marranco said he was in “zero” pain, he did not

exhibit any signs or symptoms of pain, and he denied any joint pain or muscle aches.

(Tr. 830; Joint Tr. Ex. 47-C, p. 538). NP Kowalski learned from Paul that Mr. Marranco

had complained of back pain after “a fall”. (Tr. 393-394). He did not test Mr. Marranco’s

weightbearing or ambulation (ability to walk) during the initial physical. (Tr. 833, 850).




13 Even though some patients walk into Pine Lodge upon their arrival, Mr. Marranco arrived at Pine Lodge
in a wheelchair. (Tr. 882-883). Defendant argues that “[t]his is hardly to be expected of a ‘fine’ or
‘healthy’ adult.” (Dkt. No. 103, ¶ 123). However, there was no testimony at trial establishing whether the
wheelchair was medically necessary or why Mr. Marranco was in the wheelchair.

                                                   28
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 34 of 118




       Paul, who accompanied Mr. Marranco to Pine Lodge, met with NP Kowalski and

a couple of nurses for an admission interview. Paul provided a list of Mr. Marranco’s

medications and information about his background; pointed out Mr. Marranco’s issue

with his prostate; and discussed Mr. Marranco’s dementia, wheezing upon walking long

distances, and ability to walk and bathe and go to the restroom independently. (Tr. 392-

395, 829). Paul testified that they did not discuss any fall protocols or prevention

measures during this period of admission. (Tr. 395).

       A brief review of Mr. Marranco’s systems was conducted by RN Stadler to admit

him to the unit. (Tr. 290-291; Joint Tr. Ex. 47-C, pp. 541-547). His admission

assessment, created at 12:03 p.m., shows on the pain scale of 0 (no pain) to 10 (great

pain) he was rated “99”, which meant either he did not understand the pain scale or his

son, Paul, reported he could not answer the question about his pain level. (Tr. 291-292;

Joint Tr. Ex. 47-C, p. 537-541; see Joint Tr. Ex. 8, p. 3 [VA Western New York policy/

procedure on “Pain Screening”, i.e. what different pain intensity scores mean. When

screening a code “99” patient, staff were directed to note pain behaviors like “crying,

guarding, grimacing, irritability, moaning, rubbing” instead of assigning a definite

number, as well as potential causes of pain, surrogate reports of pain, and an estimate

of pain intensity]). RN Stadler found no injuries or complaints by Mr. Marranco other

than mild, lower back pain. (Tr. 306-310; Joint Tr. Ex. 47-C, p. 547). He was assessed

as being independent with bed mobility and needing limited assistance with toileting,

and grooming and dressing. (Tr. 297-298). There was no swelling on his forehead, and

he did not require supplemental oxygen. (Tr. 317-318). RN Stadler noted some

wheezing when he arrived. (Tr. 324-325, 881-882; Joint Tr. Ex. 47-C, pp. 537-538).



                                             29
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 35 of 118




       RN Webster also assessed Mr. Marranco upon admission, at 12:54 p.m. She

noted that Mr. Marranco walked occasionally, and his mobility was “slightly limited”—

information that most likely came from Mr. Marranco’s caregiver. (Tr. 543-544; Joint Tr.

Ex. 47-C, p. 533). He was noted to have weakness with gait and transferring (getting

up and down from a chair, or getting out of bed) and required some assistance such as

an ambulatory aid—again, from the family—meaning he could do those activities to

some extent. (Tr. 551-552; Joint Tr. Ex. 47-C, p. 552). Based on RN Webster’s

conversations with the family and her review of any records, she had no reason to

believe he had a history of fracture with respect to any recent fall. (Tr. 554-555; Joint

Tr. Ex. 47-C, p. 552 [noting “resident fell yesterday at home, abrasions to right elbow

Injury but no history of fracture with any recent fall.”]). She removed Mr. Marranco’s

clothing and checked for bruising, swelling, and cuts, and only noted two abrasions on

his right elbow. (Tr. 545-546). She further testified that her notation was not a

diagnosis and she did not perform any testing on Mr. Marranco’s back to rule out a

fracture; she was not competent to perform that kind of testing, anyway. (Tr. 565-567).

       RN Stadler prepared a pain initial evaluation note at 12:53 p.m.; Mr. Marranco

indicated pain that was new or different from previous pain. According to him, the

primary pain was in his lower, middle back area from his fall at home the day before.

(Joint Tr. Ex. 47-C, p. 534). At 1:03 p.m., RN Stadler prepared a “pain equals 99” note

indicating that Mr. Marranco was experiencing pain and discomfort by “guarding,

grimacing, moaning” and the pain was in his lower back. (Joint Tr. Ex. 47-C, p. 532;

see Joint Tr. Ex. 8, p. 3).




                                            30
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 36 of 118




        The medical records reveal that at around 3:19 p.m. on September 9, 2013, Mr.

Marranco’s first physical therapy assessment was performed and his ambulation was

assessed at 75 feet with a rolling walker. He was independent with all “SPS” transfers,

as well as bed mobility and transfers. (Joint Tr. Ex. 47-C at pp. 527-529). He had

“constant” back pain at a 10/10 intensity. He was unable to complete therapeutic

activities due to complaints of severe pain, and certain tests were not completed due to

pain and non-compliance. (Joint Ex. 47-C, pp. 527-528).

        At 3:58 p.m., RN Webster noted a complaint of back pain but could not recall if

Mr. Marranco complained or his family told her of this. (Tr. 555; Joint Tr. Ex. 47-C, pp.

521-522). A note by Licensed Practical Nurse Jamie Lapp at 7:02 p.m. (about six hours

before Mr. Marranoco’s first fall at Pine Lodge) stated that he complained of back pain,

he was transferred to his bed with two staff assisting him, he had difficulty supporting

his own weight, he complained of pain during the transfer, and he “yell[ed] out in pain

whenever . . . touched by staff”. (Joint Tr. Ex. 47-C, p. 520).

            4. Prescribed Medications

        Plaintiff argues that Pine Lodge was negligent in prescribing two medications that

“dramatically increase[d]” Mr. Marranco’s risk for confusion and falls, i.e. Lorazepam,

which is a benzodiazepine, and Lortab, which an opiate. (Dkt. No. 101, ¶¶ 53-61). It is

undisputed that Mr. Marranco was not taking prescribed pain medications or

benzodiazepines before he was admitted to Pine Lodge. (Tr. 889-890, 892).14




14 For ease of reference, the Court includes an appendix to this Decision setting forth when Mr. Marranco
received Lorazepam, Lortab, and other pain medications in relation to his two falls at Pine Lodge. This
information was gathered from trial testimony, and Progress Notes and the Medication Log in the medical
record. The Appendix is intended to be as comprehensive as possible, but it may not capture every
single administration of Mr. Marranco’s pain and anxiety medications.

                                                   31
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 37 of 118




       The Court concludes that this allegation sounds in medical malpractice, not

ordinary negligence. See e.g. Santana v. St. Vincent Catholic Med. Ctr. of N.Y., 65

A.D.3d 1119, 1120 (N.Y. App. Div. 2009) (allegations sounded in medical malpractice

where the plaintiff sought “to impose liability on the defendant for its alleged failure to

assess the level of supervision, nursing care, and security required for the decedent

after it administered pain medication to him”); Gage v. Dutkewych, 3 A.D.3d 629, 629-

630 (N.Y. App. Div. 2004) (medical malpractice action where the plaintiff alleged she

should not have been administered a particular antibiotic because of her prior medical

history and “the fact that there were safer alternative drugs available”).

       The Court would decline to address this allegation outright due to the lack of a

medical expert opinion, were it not for Plaintiff’s emergency room expert Dr. Schuur

opining at trial whether Pine Lodge’s administration of the Lorazepam and Lortab

breached a medical standard of care. Defendant did not object to this line of

questioning, thereby waiving any objection whether Dr. Schuur was qualified to testify

on this topic.

       It is entirely possible that the Lorazepam and Lortab played some role in causing

Mr. Marranco’s falls, based on the timing of when they were administered to him. (See

infra, Appendix). The question, however, is whether Pine Lodge deviated from the

medical standard of care by prescribing them in the first instance. The Court finds that

Plaintiff has not established this by a preponderance of the evidence.

       Dr. Schuur testified that it violated the standard of care to prescribe opiates and

benzodiazepines immediately upon Mr. Marranco’s arrival at Pine Lodge or shortly

thereafter, as these medications can cause confusion and falls, especially when



                                              32
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 38 of 118




prescribed together. (Tr. 691-692). He further testified that there should have been

documented “medical decision-making” in deciding to prescribe two drugs that would be

high risk for Mr. Marranco and to attempt alternative treatments first. (See Tr. 691-694).

Defendant now argues that Dr. Schuur’s testimony that there was a deviation from the

standard of care is undermined by his own testimony that it was a “judgment call”

whether to prescribe these medications, and NP Kowalski’s testimony that he weighs

the risks and benefits when prescribing medications to residents. (Dkt. No. 102, ¶¶ 361-

362; Dkt. No. 103, ¶¶ 60-61).

      With respect to the Lortab, Dr. Schuur testified that Pine Lodge should have first

trialed non-narcotic pain medication before then weighing the benefits and risks of

adding a narcotic pain medication to Mr. Marranco’s regimen. (Tr. 693). According to

Dr. Schuur, neither measure was taken in this case, which violated the standard of care.

This testimony is contradicted by the medical records that show Tylenol

(Acetaminophen) was first prescribed upon admission “as needed” for Mr. Marranco’s

back pain before Lortab was even considered. NP Kowalski testified that uncontrolled

pain can worsen dementia behaviors and quality of life. NP Kowalski further testified

that he always weighed “risk versus benefit” when determining whether to prescribe a

medication. He later discontinued the “as needed” Tylenol prescription, and prescribed

Lortab (a “combination product” of Hydrocodone and Tylenol) instead, a stronger pain

medication, when Tylenol was no longer effective in managing Mr. Marranco’s pain.

(Tr. 832, 847, 857, 886-887; see Joint Tr. Ex. 47-C, pp. 538-540).

      Dr. Schuur acknowledged that it is a “judgment call” whether to prescribe pain

medications even though they may increase risk for falls, and NP Kowalski would have



                                           33
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 39 of 118




deviated from the standard of care had he not addressed the pain. (Tr. 712). “An error

in medical judgment by itself does not give rise to liability for malpractice.” Blake, 2017

U.S. Dist. LEXIS 58354, at *4.

       As to the Lorazepam, Dr. Schuur testified that the use of a benzodiazepine as a

first choice for treating Mr. Marranco’s agitation and anxiety deviated from the standard

of care because this drug increases the risk of falls in the elderly, and that alternative

medications should have been considered and the cause of Mr. Marranco’s anxiety

evaluated. NP Kowalski was aware that Lorazepam can increase the risk of falls in

elderly people. (Tr. 832, 845, 848, 890; see Joint Ex. 47-C, pp. 538-540). He testified

that behaviors such as anxiety may be treated with other medications such as atypical

antipsychotics or anti-seizure medications, but Pine Lodge avoids those because they

increase the risk of “sudden cardiac death” by 1.7 percent—and they can also increase

the risk of falling. It is clear from NP Kowalski’s testimony that he evaluated the

possible side effects of different medications to treat Mr. Marranco’s anxiety after his

family left on September 9, 2013. Indeed, he explained that Pine Lodge seeks to use

medication with the least amount of side effects, in this case, Lorazepam (Ativan), and

they “always start with the lowest [effective] dose”. (Tr. 845-846, 890).

       In addition, Mr. Marranco was already taking approximately eleven different

medications when he was admitted to Pine Lodge, several that would increase his risk

of falls (affecting his motor ability and maybe cognition), and possibly increase his

confusion and urinary incontinence. For example, he was on Divalproex, an antiseizure

medication. (Tr. 845-847, 885). NP Kowalski explained, though, that discontinuing Mr.

Marranco’s medication regimen would have aggravated his depression, mood,



                                             34
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 40 of 118




hypertension, and hypokalemia (low potassium)—and the objective of respite care is to

maintain the status quo for the patient as much as possible. (Tr. 885; Joint Tr. Ex. 47-

C, p. 539). The records show that Mr. Marranco was taking his previously prescribed

medications (including Divalproex), in addition to Lortab and Lorazepam, within the

timeframe of his falls. (See infra, Appendix; Joint Tr. Ex. 47, #2447-2501).

       Plaintiff has not proven by a preponderance of the evidence that Pine Lodge

deviated from the standard of care when NP Kowalski decided to add new medications

to Mr. Marranco’s regimen that could increase his risk for falls, after weighing the risks

and benefits of other possible measures. The prescription of these medications, “as

needed”, at a lower dose, and in response to Mr. Marranco’s fluctuating needs (his

increased anxiety and pain), did not breach any standard of care.

          5. Initial Fall Risk Assessments

       Plaintiff takes no issue with assessing Mr. Marranco as a high fall risk.

RN Stadler performed the initial fall risk assessment of Mr. Marranco the morning of his

admission, using the Morse fall risk assessment (“Morse Fall Scale”). She ultimately

found his score to be 90, or at high risk for falls. (Tr. 165-166, 299-300, 320-324; Joint

Tr. Ex. 47-C, pp. 543-544; see Joint Tr. Ex. 7, pp. 6-7, 9 [VA Western New York

procedure for Morse Fall Risk Tool, and Tool itself at Attachment A]). RN Webster

likewise used the Morse scale, at 3:58 p.m., and assessed Mr. Marranco at an 80, also

at high risk for falls. (Tr. 546-548, 551-552; Joint Tr. Ex. 47-C, pp. 521-522).

       Any score greater than 45 is considered high-risk, triggering the institution of fall

risk protections. There is no difference in what fall protections are instituted, for

example, for a patient who scores a 46 and a patient who scores a 96. (Tr. 324, 548;



                                             35
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 41 of 118




see Joint Tr. Ex. 7, p. 9 [“Patients/ residents are designated at risk for fall if the Morse

Fall Scale score is 45 or greater or they have a history of falls”]). Earlier that day, at

12:54 p.m., RN Webster had placed a wristband on Mr. Marranco’s wrist indicating that

he was a fall risk. (Tr. 540; Joint Tr. Ex. 47-C, p. 534; see Joint Tr. Ex. 7, pp. 6-7

[nursing staff to place a yellow “S.A.F.E.” sign/sticker outside each patient’s room who is

identified at risk for falls, and update Patient Safety Barcode Identification wristband

with a yellow square containing an “F” to identify fall risk]).

           6. Initial Fall Protection Plan

       Plaintiff argues that the initial fall protection plan failed to meet the standard of

care because Pine Lodge “assessed Mr. Marranco as a high risk for falls but

implemented a plan for somebody at a very low risk for falls”. (Dkt. No. 100, Nos. 83-

84; Dkt. No. 101, ¶ 10). Thus, Plaintiff reasons, Pine Lodge did not provide the

necessary care to Mr. Marranco. (Dkt. No. 101, ¶¶ 28-29).

       Unlike in LaMarca, 31 F. Supp. at 115-116, 121-122, where the Court concluded

the action sounded medical malpractice because the decedent’s injuries allegedly all

stemmed from an improper assessment of his fall risk status, there is no dispute that

Mr. Marranco was properly assessed as being at high risk for falls. Rather, Plaintiff

contests the adequacy of the care plan in light of that assessment. The Court finds that

Plaintiff’s critique of the initial fall risk plan and the measures nurses decided were

medically required sounds in medical malpractice. The standard of care required to

initially fashion a care plan to protect Mr. Marranco from injury, given his physical

condition and dementia, is not a matter of common knowledge and must be established

through expert testimony from a qualified medical professional. In other words, crafting



                                              36
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 42 of 118




Mr. Marranco’s care plan required an evaluation of his medical history, current

medications, and a confluence of other factors. This is not an analysis that a layperson

could engage in alone.

       After determining Mr. Marranco was a fall risk, certain risk reduction measures

were put in place. (Joint Tr. Ex. 47-C, pp. 522-523). His initial fall protection plan

included (1) keeping a call bell within reach, (2) placing him on a safety program

(“S.A.F.E.”), (3) wearing a hearing aid when out of bed, (4) using bed and chair alarms,

(5) monitoring closely and assisting with ambulation as needed, (6) encouraging non-

skid footwear, (7) keeping one side rail up for independence with positioning self and

use of bed control, and (8) using chair alarm when out of bed to chair. (Tr. 557-558;

Joint Tr. Ex. 9, pp. 4-5 [September 9, 2013 Care Plan for Mr. Marranco, “Approach” for

potential for injury related to previous falls]).

       According to RN Webster, the VA attempts to make the CLC an “unrestricted

environment” for patients, and “least restrictive” upon admission. Anyone who scores a

45 on the Morse Fall Scale is automatically provided bed and chair alarms for

monitoring. Following a physical therapy and occupational therapy evaluation and

recommendation, and an assessment of the patient during his stay, more steps to

prevent falls may be taken such as the use of “hipsters”. (Tr. 548-549; see Joint Tr. Ex.

47-C, p. 523; Joint Tr. Ex. 30, p. 3 [list of Resident Rights includes “Be free from

restraints while receiving behavioral care/ acute medical and surgical care unless

clinically required.”]). General universal precautions are used at Pine Lodge for any

individual deemed at high risk for falls (score of 45 or higher) (Tr. 549; see Joint Tr. Ex.




                                                37
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 43 of 118




47-C, pp. 522-523; Joint Tr. Ex. 9, p. 4), although as RN Webster testified, more

interventions may be implemented further along during a patient’s stay at Pine Lodge.

        Plaintiff takes issue with specific items in Mr. Marranco’s initial fall protection

plan. She critiques the following: keeping one side rail up, using bed and chair alarms,

encouraging non-skid footwear, and keeping a call bell within reach. (Dkt. No. 100,

Nos. 79-83). There was very limited testimony at trial about these action items. Only

the latter two allegations warrant further discussion.15

        Mr. Marranco’s fall risk plan includes “encouraging non-skid footwear”; Plaintiff

basically argues that the plan did not go far enough and should have required that

footwear. The evidence indicates that Mr. Marranco’s feet were bare and he was not

wearing “anti-slip socks” at the time of his first fall at Pine Lodge. (Tr. 781; Joint Tr. Ex.

47-C, p. 516 [Mr. Marranco’s “feet were bare” as “he had been sleeping”]). Plaintiff also

argues, without explanation, that non-slip socks “was an unviable strategy . . . which

would not be able to minimize Mr. Marranco’s unique risks.” (Dkt. No. 100, No. 80).

        There was no testimony at trial defining “non-skid footwear” or “anti-slip socks”,

or explaining if and how they would prevent falls, how Pine Lodge issues this footwear

to its residents, or what was done or not done specifically with Mr. Marranco’s footwear.

Despite Plaintiff’s repeated assertions that Mr. Marranco fell on a “hard floor” at Pine

Lodge (see Dkt. No. 101, ¶¶ 122, 131), as Defendant points out (see Dkt. No. 106, p.



15Plaintiff argues that the initial fall protection plan should have included actual fall prevention items
instead of being limited to items that aim to minimize injuries from falls. (Dkt. No. 100, No. 101).
For example, Plaintiff argues that keeping a “side rail” (bedrail) up is not a fall protection device; rather, it
helps with bed re-positioning, while bed and chair alarms are triggered by a resident getting out of bed by
himself but it is very rare that they can prevent a fall. However, it appears that some of the action items
could function to prevent a fall. For example, RN Webster testified that a hearing aid could prevent a fall
by helping a patient hear an alarm if it goes off or hear a staff member tell him to wait until he can be
assisted. (Tr. 558).

                                                       38
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 44 of 118




17), there was no proof about what type of flooring was in Mr. Marranco’s room. There

was no testimony about whether Mr. Marranco was “encouraged” to wear non-slip

socks as stated in the Care Plan or whether he refused to do so. RN Webster testified

only generally that non-skid socks are encouraged but if a patient refuses to wear them,

the patient cannot be forced to wear them. (Tr. 557-558).

       Indeed, a photograph of this footwear or the room’s flooring, or the footwear itself

entered in evidence, could have possibly provided the Court with enough to infer that

Pine Lodge deviated from the standard of care in failing to ensure Mr. Marranco was

wearing non-skid footwear, considering that Mr. Marranco fell when he slipped on his

own urine on the way to the bathroom. There was also very little detail provided about

the circumstances of the first fall as observed by the supervising night nurse, such as

the positioning of Mr. Marranco’s body as he fell, whether he reached out to grab hold of

anything, or how his limbs moved. There was, frankly, more probing examination about

the circumstances of Mr. Marranco’s fall on September 8th at home than the two falls at

Pine Lodge. The Court cannot speculate and the evidence on this point was lacking.

       Mr. Marranco’s fall risk plan also lists “keeping a call bell within reach”. In sum

and substance, Plaintiff argues that a call bell is an impractical fall risk reduction

measure for any patient with dementia and criticizes it as a “passive intervention”. RN

Webster testified that Pine Lodge provides call bells to all its dementia patients. When

asked, “What is done to ensure that a dementia patient even understands or can

operate and properly use a call light?”, RN Webster responded, “We just remind them

consistently.” Only when prompted in a follow-up question, when asked if she does

anything “to determine if they actually understand what happens when they push that



                                              39
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 45 of 118




button”, RN Webster responded, “We do. We remind them. We ask them if they can

push it to show us how it works, yes.” (Tr. 558-559).

       The foregoing testimony does not show that a call bell will prevent a dementia

patient’s fall, particularly because RN Webster initially only stated that dementia patients

are simply “remind[ed]” to use them. Even if a patient demonstrates that he can push

the call bell when a nurse asks him to do so, that does not mean a patient will

understand how and when to use the call bell and/or use it independently in the

appropriate situation such as when the patient is in distress or awakens in the middle of

the night and needs to use the restroom. Even so, there was no testimony regarding

Mr. Marranco’s call bell or that he was unable to use one correctly. There was no

testimony whether he failed to use a call bell or that his failure to use one correctly

precipitated his fall.

       Again, there is no medical expert testimony to allow the Court to conclude that

this initial fall protection plan was inappropriate or that it failed to reflect Mr. Marranco’s

fall risk status. There is also no testimony from which to conclude that additional

interventions were warranted before the first fall at Pine Lodge that did not also

contravene residents’ rights regarding restraints.

           7. Incontinence Care and Level of Supervision

       According to Plaintiff, “[t]he nature of Mr. Marranco’s falls . . . indicates that Mr.

Marranco did not receive adequate supervision.” (Dkt. No. 101, ¶¶ 33-38). Plaintiff

argues that medical staff should have checked on Mr. Marranco “at least every 30

minutes” but they only checked on him once per hour, and that he should have received

routine, scheduled incontinence care but did not. She reasons that the medical staff’s



                                               40
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 46 of 118




knowledge of Mr. Marranco’s recent fall at home should have triggered more frequent

and a greater level of supervision, and that it can be inferred from the location of his

room at Pine Lodge and the timing of his first fall there that supervision provided was

deficient enough to fall below the standard of care. (Dkt. No. 101, ¶¶ 34-38).

          Where a plaintiff alleges that “an improper assessment of the patient’s condition

and the degree of supervision required . . . led to the subject injuries, the action . . .

sound[s] in medical malpractice rather than ordinary negligence.” Fox v. White Plains

Med. Ctr., 125 A.D.2d 538, 538 (N.Y. App. Div. 1986) (emphasis added); see Bell v.

WSNCHS N., Inc., 153 A.D.3d 498, 500 (N.Y. App. Div. 2017); Martuscello v. Jensen,

134 A.D.3d 4, 12 (N.Y. App. Div. 2015); Santana v. St. Vincent Catholic Med. Ctr. of

N.Y., 65 A.D.3d 1119, 1120 (N.Y. App. Div. 2009); Rey v. Park View Nursing Home,

Inc., 262 A.D. 2d 624, 626-627 (N.Y. App. Div. 1999). Such an assessment would

require an analysis of Mr. Marranco’s symptoms and medical conditions, and thus a

medical expert to opine on what level of supervision would satisfy the standard of

care.16

          As such, Plaintiff has not proven this claim by a preponderance of the evidence,

for want of medical expert testimony establishing that the level of supervision or alleged

lack of incontinence care breached the standard of care and caused the first fall. Even



16Although in the procedural posture of motions for summary judgment, the following New York State trial
court decisions are illustrative of the type of expert testimony that may be required on a failure to
supervise theory in this type of case. See e.g. Hernandez v. Amsterdam Nursing Home Corp. (1992),
2019 N.Y. Misc. LEXIS 5127 (Sup. Ct., New York County Sept. 16, 2019) (competing expert testimony on
how often the decedent needed to be checked for toileting needs and how frequently she needed
monitoring); Gold v. Park Ave. Extended Care Ctr. Corp., 2010 N.Y. Misc. LEXIS 2422, *19-20 (Sup. Ct.,
Nassau County May 21, 2010) (the defendant’s expert opined that the degree of supervision the plaintiff
argued was required, “which would be tantamount to continuous 1:1 supervision by a nursing home staff
member”, was not the applicable standard of care considering the decedent’s condition before the falls
because that condition did not “pose an immediate risk of harm to themselves or others”).

                                                  41
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 47 of 118




assuming, arguendo, that these allegations could be construed as sounding in ordinary

negligence, Plaintiff has nevertheless failed to meet her requisite burden.

       With respect to the incontinence issue, both Loretta and Paul testified that just

prior to admission, Mr. Marranco was able to independently go to the restroom, but he

was having greater urgency to go and was “dribbling urine”. Paul brought this issue to

the attention of Pine Lodge’s staff when he was admitted to Pine Lodge, in the event Mr.

Marranco had a urinary tract infection. (Tr. 50, 103-104, 378-379, 392-393, 697-698).

To address that issue, NP Kowalski ruled out infection after testing (urinalysis), and

instructed nursing staff to perform a pre- and post-void bladder scan to rule out overflow

incontinence. (Tr. 888). Mr. Marranco’s Care Plan notes an “Approach” on September

9, 2013, to address his incontinence of bladder, i.e. to institute a toileting program

during waking hours, evaluate and revise toileting program as needed, provide toileting

journal, call light available and staff to answer promptly, monitor for increased

restlessness to indicate need to eliminate, and monitor for signs and symptoms of

infection/ burning on urination/ fever. (See Joint Tr. Ex. 9, pp. 4-5).

       Beyond the “Approach” to Mr. Marranco’s incontinence as noted in his Care Plan,

there was little to no proof at trial about how his incontinence issues were addressed by

Pine Lodge, such as a log identifying when and how frequently Mr. Marranco used the

restroom, or any related deviations from the standard of care. No witness explained

what a “toileting program” is, how such a program was or was not instituted in this

instance, or whether any of the other Care Plan action items were addressed.

       The proof reveals that the first fall was not caused by Mr. Marranco falling out of

bed. Rather, Mr. Marranco fell at night on his way to the restroom when he slipped on



                                             42
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 48 of 118




his own urine due to incontinence of his bladder. However, due to the lack of proof on

this issue, the Court cannot reasonably infer that Pine Lodge’s failure to adequately

address Mr. Marranco’s incontinence issue is what caused him to fall. Indeed, Mr.

Marranco’s issue was addressed to some extent by urinalysis testing upon admission,

and there is no proof on the standard of care required to address a patient’s

incontinence. Moreover, because Mr. Marranco’s first fall occurred on the first evening

he was at Pine Lodge for his respite stay, the Court cannot conclude that Pine Lodge

could have documented a pattern of Mr. Marranco’s nighttime bathroom habits to

proactively schedule incontinence care based on his individual needs.

       In a similar vein, Plaintiff failed to prove that Mr. Marranco fell because he was

not adequately supervised. Mr. Marranco’s room was located about halfway down the

hall from the nurses’ station. The nurses were aware that Mr. Marranco had been

identified as high risk for falls. (Tr. 559-560, 774-775). It was Pine Lodge’s policy to

check on a high-risk individual hourly while in bed, regardless of whether the patient

was assessed at 45 or 90 on the Morse Fall Scale. (Tr. 553; see Joint Tr. Ex. 47-C, p.

523). However, there was testimony that bed checks may have taken place more

frequently than one time per hour. Mr. Marranco was checked on “quite often”, as

nurses and staff “were up and down the hallway constantly”, and nurses and aides

checked on certain patients at least two times every time a medication was

administered to verify its effectiveness. (Tr. 553, 809-810). No records were taken to

track bed checks as that was “routine procedure”. (Tr. 554, 776). Bed check rounds

would have taken place at around 1:00 a.m. on September 10th, and Mr. Marranco fell

at around 1:15 a.m. (Tr. 776-777; Joint Tr. Ex. 47-C, p. 516).



                                            43
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 49 of 118




       The supervising nurse remembered that Mr. Marranco was at high risk for falls

but she did not remember being aware that he had fallen in the three months prior to his

admission to Pine Lodge, although she had access to that information. (Tr. 773-774).

She agreed that a recent, prior fall is one indicator of a future fall, and important to

know. (Tr. 774). However, she did not testify about whether she would have altered the

amount or type of supervision provided if she had known of his falls before admission.

       In sum, Mr. Marranco may have been checked on more frequently than one time

per hour based on the trial testimony, or even once every 30 minutes as Plaintiff argues

was required. There was no testimony establishing that he required a respite room

visible from the nurses’ station or that different placement of his room would have

enabled medical staff to prevent his fall. To conclude that Pine Lodge breached its duty

in providing inadequate supervision or subpar incontinence care, and/or that Pine Lodge

therefore caused Mr. Marranco’s first fall and related injuries, would amount to

speculation that the Court may not engage in as the trier of fact.

          8. Fall and Injury Prevention Devices

       Plaintiff contends that Pine Lodge failed to meet the standard of care because it

did not provide him adequate assistive devices to prevent him from falling. Specifically,

Plaintiff argues that Pine Lodge did not (1) place floor mats next to Mr. Marranco’s bed,

(2) lower Mr. Marranco’s bed to the ground, or (3) use a curved and/or perimeter

mattress to secure and position Mr. Marranco in bed. (Dkt. No. 100, No. 85; Dkt. No.

101, ¶¶ 30-32). Because these arguments essentially criticize Mr. Marranco’s initial fall

protection plan and fall risk measures that were omitted from the plan, the Court




                                              44
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 50 of 118




concludes that they sound in medical malpractice as they require special skills and

knowledge not possessed by a layperson.

      Nevertheless, to the extent they could be construed as ordinary negligence, it is

undisputed that Mr. Marranco did not fall from his bed. Rather, Mr. Marranco had to use

the restroom and slipped on his own urine. It is thus unclear how modifications to Mr.

Marranco’s bed itself could have prevented his falls.

      In addition, there was no testimony at trial explaining how any of the listed

interventions or devices work or are implemented, in general or specific to Mr.

Marranco. One witness testified that prior to the fall, Mr. Marranco did not have floor

mats next to his bed, a bed sitting on the ground, or a curved mattress to help him stay

in bed. (Tr. 780-781). However, that testimony was not expanded upon in any way.

      F. First Fall at Pine Lodge

          1. First Fall

      Mr. Marranco’s first fall at Pine Lodge occurred on September 10, 2013 at

approximately 1:15 a.m. (Tr. 560, 582; Joint Tr. Ex. 47-C, p. 516).

      Registered Nurse Barbara Crispell worked as the “full-time charge night nurse” at

Pine Lodge, supervising aides and licensed practical nurses, and she reported to a

nursing supervisor for the three CLC lodges. (Tr. 768-769). RN Crispell performed

hourly checks on the residents, as did her supervisees. (Tr. 809-810). She knew that

Mr. Marranco, whose room was about halfway down the hall from the nurses’ station,

was at high risk for falls. (Tr. 774-775). Bed check rounds would have first taken place

during her shift at around 1:00 a.m. (Tr. 776).




                                            45
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 51 of 118




        At around 1:15 a.m., RN Crispell was at the nurses’ station when she heard Mr.

Marranco’s bed alarm go off, triggering a light over his door. When she entered the

doorway, she saw him heading towards the bathroom. He was right next to his bed but

slipped on his urine and fell on the floor, lying on his right side. (Tr. 776-777; Joint Tr.

Ex. 47-C, p. 516). Mr. Marranco told RN Crispell, “‘I fell.’”, and “‘Why is that man in my

room?’ (referring to his roommate.)”.17 (Joint Tr. Ex. 47-C, p. 516). The floor was

“uncluttered but had wet areas” because Mr. Marranco “had been incontinent of bladder

dribbling small amounts of urine on his way to the toilet”. (Joint Tr. Ex. 47-C, p. 517).

        Mr. Marranco did not hit his head when he fell. RN Crispell did not call a doctor;

she notified her nursing supervisor, who would have determined whether they needed

to contact a doctor. (Tr. 782; Joint Tr. Ex. 47-C, pp. 517-518). Mr. Marranco

independently moved to a sitting position and was able to move all his extremities

without pain; RN Crispell had him raise his arms, bend his knees, and straighten his leg.

(Tr. 779; Joint Tr. Ex. 47-C, p. 516). He complained of back pain after the fall. (Tr.

779). RN Crispell did not regard his back pain as new because he had complained of

back pain on admission. (Tr. 781; see Joint Tr. Ex. 47-C, p. 516). She gave Mr.

Marranco Tylenol for his pain, and Lorazepam because he “became agitated when vital

signs [were] performed”. (Tr. 779; Joint Tr. Ex. 47-C, p. 516; see infra Appendix).

        RN Crispell assessed Mr. Marranco for injuries, and then she and her staff

placed him on a “maxi-lift” to take all stress off his body and extremities, placing him




17Mr. Marranco was in a four-person capacity room, but RN Crispell could not recall how many patients
were staying in the room. (Tr. 777). Based on the post-fall note and Paul’s testimony that when he saw
Mr. Marranco’s room upon admission it had multiple beds and three or four patients in it (Tr. 392-395,
829), the Court concludes that Mr. Marranco was sharing his room with one to three other patients.


                                                  46
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 52 of 118




back in bed. (Tr. 777; Joint Tr. Ex. 47-C, p. 516). They then provided incontinence

care. (Tr. 777; Joint Tr. Ex. 47-C, p. 516). RN Crispell noted a long, red area on the

back of Mr. Marranco’s right, upper arm. His mentation was within baseline—he was

“alert but confused”. (Tr. 777-778; Joint Tr. Ex. 47-C, pp. 516-517).

       Following this fall, RN Crispell assessed Mr. Marranco at a score of 50 on the

Morse Fall Scale, indicative of high risk for falls. (Joint Tr. Ex. 47-C, p. 517). She

prepared a post-fall note at 1:40 p.m. (Joint Tr. Ex. 47-C, p. 515-519). Dr. Maller was

alerted of all post-fall notes, and the nursing staff were also notified of the fall and that

Mr. Marranco was at risk to fall again. (Tr. 582, 787; Joint Tr. Ex. 47-C, p. 518).

           2. Post-Fall Condition

       After the fall, RN Crispell noted Mr. Marranco’s weakness with gait and

transferring from his earlier records, but she did not test his gait/ transferring.

Weakness means a “minor” restriction, as compared with impaired. (Tr. 785; Joint Tr.

Ex. 47-C, p. 517).

       From the time of Mr. Marranco’s first fall at Pine Lodge on September 10, 2013 at

1:15 a.m., until his arrival at the VAMC on September 11, 2013 at around 7:39 p.m., the

following occurred with regard to Mr. Marranco’s condition: (1) there were periods when

he made no complaints of pain, no pain behaviors were observed, and he exhibited no

apparent distress; (2) at other times, he complained of back pain, moaned and

grimaced with pain, and moaned with any movement and palpation of his lower back;

(3) staff reported much difficulty transferring him due to pain; (4) he was given

Lorazepam for agitation and anxiety; (5) his “as needed” prescription for Tylenol was

discontinued because it was ineffective for treating his pain, and he was prescribed



                                              47
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 53 of 118




increasingly stronger pain medication, i.e. Lortab, and later, Oxycodone; (6) his oxygen

level decreased so he was put on supplemental oxygen for the first time on the evening

of September 10th; and (7) staff observed toes on his left foot were bruised. (See Tr.

561-563, 788-789, 810-812, 854, 857-860, 886-887; Joint Tr. Ex. 38, pp. 7-9; Joint Tr.

Ex. 47-C, pp. 507-508, 510, 512-513; infra Appendix).

            3. Imaging Studies

        On September 11, 2013 at 2:35 p.m., NP Kowalski ordered an x-ray of Mr.

Marranco’s lumbar spine due to his worsening, severe back pain. (Tr. 860, 862; Joint

Tr. Ex. 47-C, p. 508; Joint Tr. Ex. 50, p. 123). The lumbar x-ray was performed shortly

thereafter, followed by a pelvis x-ray added by the radiology technician due to the

severe level of pain. (Cook Tr., p. 24; Joint Tr. Ex. 50, p. 123).

        According to Michele Cook, M.D.,18 the radiologist at the VA who interpreted Mr.

Marranco’s x-rays, a plain film x-ray can show if a vertebral disc is “compressed” (if

there is a “compression fracture” or loss of vertebral body height, on either side of the

vertebral discs), as well as “retropulsion” (misalignment of the vertebral body). (Cook

Tr., 12-13, 15-16). The lumbar x-ray showed no signs of recent trauma, no evidence of

fracture, and no retropulsion. Other than degenerative changes and a prior surgery at

L-3, it was a normal study. (Cook Tr., 38-40; Joint Tr. Ex. 50, p. 122). An x-ray of Mr.

Marranco’s pelvis, however, showed a fracture of the left hip. (Cook Tr., 41-42; Joint Tr.

Ex. 50, p. 123; Joint Tr. Ex. 51).




18Dr. Cook’s trial testimony was conducted on August 13, 2019 and videotaped. The videotaped
testimony was played at trial, and the associated transcript is separate from the combined trial transcript.
(Tr. 345-346). Citations to that transcript are designated (Cook Tr. __).

                                                     48
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 54 of 118




      After the pelvis x-ray was taken, Dr. Cook recommended that Mr. Marranco have

dedicated hip films done because they would result in better pictures and resolution of

the hips. (Cook Tr., 30). Dr. Cook’s reading of the pelvis x-ray prompted NP Kowalski

to call Orthopedics Physician Assistant Sean Metz at the VAMC, for advice on next

steps. PA Metz did not work in the emergency room; however, Orthopedics performed

certain consults for the emergency department. Like Dr. Cook, PA Metz suggested

obtaining another pelvic x-ray from a different view. (Tr. 723-724, 862-864).

      The second pelvic x-ray was negative for fracture. Due to the conflicting x-rays,

PA Metz suggested that Pine Lodge send Mr. Marranco to the VAMC for a CT scan of

his hips and advice from Orthopedics. (Tr. 865; Joint Tr. Ex. 51, p. 121).

      G. Treatment at the VAMC

      Mr. Marranco was transferred from Pine Lodge to the VAMC for a CT scan of his

left hip and an evaluation of the possible left hip fracture. He arrived at the VAMC

around 7:39 p.m. on September 11, 2013. (Tr. 611, 643-644; Joint Tr. Ex. 47-C, pp.

497, 501-502). Nurse Practitioner Nancy Arbeiter treated Mr. Marranco in the

emergency room that evening. (Tr. 609-610). PA Metz was the provider who decided

to send him back to Pine Lodge after his CT scan was complete. (Tr. 640, 757-758).

        Plaintiff alleges that the following actions and omissions by the VAMC deviated

from the standard of care: (1) the review of Mr. Marranco’s medical records, (2) the

examination in the emergency room, (3) the lack of an emergency MRI, and (4) the

return of Mr. Marranco to Pine Lodge. Unlike the allegations directed at Pine Lodge, it

is undisputed that those against the VAMC sound in medical malpractice. The Court

concludes that the VAMC breached the standard of care in multiple respects. It will



                                            49
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 55 of 118




address each issue, in turn. The Court will later address the element of causation.

(See infra, at III).

            1. Jeremiah Schuur, M.D.

        Preliminarily, Defendant argues that Dr. Schuur’s testimony was conclusory and

contradicted by the record, and thus should not be given any evidentiary value. (Dkt.

No. 103, ¶¶ 53-62; Dkt. No. 106, p. 15). In response, Plaintiff points out that Defendant

offered no opposing emergency room expert to repudiate Dr. Schuur’s testimony about

the requisite standards of care and breaches thereof. She argues that Dr. Schuur is

qualified to offer these opinions, testimony from fact witnesses cannot discredit his

expert opinions, and there is no justification for wholly discounting his testimony. (Dkt.

No. 104, ¶¶ 19-29).

        Rule 702 of the Federal Rules of Evidence governs the admission of expert

testimony in an action pending in federal court. The Court must first determine “the

threshold question of whether a witness is qualified as an expert by knowledge, skill,

experience, training, or education to render his or her opinions.” Nimely v. City of New

York, 414 F.3d 381, 396 n.11 (2d Cir. 2005) (internal quotations marks and citations

omitted). “Courts in the Second Circuit liberally construe the expert qualifications

requirement” (Gjini, 2019 U.S. Dist. LEXIS 20978, at *13), in that “a lack of formal

training does not necessarily disqualify an expert from testifying if he or she has

equivalent relevant practical experience” (In re Rezulin Prods. Liab. Litig., 309 F. Supp.

2d 531, 559 (S.D.N.Y. Mar. 15, 2004)).

        If the Court determines that an expert is so qualified, it then determines whether

the expert’s “specialized knowledge will assist the trier of fact to understand the



                                             50
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 56 of 118




evidence or to determine a fact in issue.” Fed. R. Evid. 702(a). Indeed, “the trial court

performs a gatekeeping function to ensure that the expert’s testimony both rests on a

reliable foundation and is relevant to the task at hand.” Biernacki v. United States, 2014

U.S. Dist. LEXIS 29237, *6 (W.D.N.Y. Mar. 6, 2014), citing Daubert v. Merrell Dow

Pharms., 509 U.S. 579, 597 (1993). “The admission and qualification of experts

pursuant to Federal Rule of Evidence 702 is in the broad discretion of the district court.”

Stagl v. Delta Air Lines, 117 F.3d 76, 81 (2d Cir. 1997).

       The Court rejects Defendant’s effort to discount Dr. Schuur’s testimony in toto.

Rather, it finds that he is qualified to testify about the VAMC’s alleged deviations from

the emergency room standard of care. Any deficiencies in the proof go to weight rather

than admissibility.

       Dr. Schuur is board-certified by the American Board of Emergency Medicine.

(Tr. 650-651). He is licensed to practice medicine in Rhode Island, Connecticut, and

Massachusetts. (Tr. 654). Dr. Schuur treats patients in the emergency room

department, and he focuses on quality of care in emergency care. (Tr. 648, 653). He

authored the chapter on geriatric trauma in the preeminent textbook for emergency

medicine, Rosen’s Emergency Medicine, which addresses caring for older adults when

they are injured by falls, vehicle accidents, and other types of traumatic injuries. (Tr.

653-654). Dr. Schuur has had frequent experience evaluating and treating older

patients (generally over 65 or 75 years old) in the emergency room who have dementia

and similar mental conditions. (Tr. 654-655). He has seen thousands of older adults in

the emergency room who suffered from suspected hip fractures or back injuries. (Tr.




                                             51
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 57 of 118




656). Dr. Schuur testified that falls are one of the most common reasons older

individuals come to the emergency room. (Tr. 655-656).

       With this background and training, Dr. Schuur is qualified to provide expert

testimony in this case as to standard of care and alleged deviations from that standard.

Defendant did not contest his qualifications at trial and does not attempt to do so in its

post-trial submissions.

       The general standard of care in New York requires “a physician to exercise ‘that

reasonable degree of learning and skill that is ordinarily possessed by physicians and

surgeons in the locality where he practices . . . The law holds [the physician] liable for

an injury to his patient resulting from want of the requisite knowledge and skill, or the

omission to exercise reasonable care, or the failure to use his best judgment.’” Perez v.

United States, 85 F. Supp. 2d 220, 226 (S.D.N.Y. 1999), quoting Pike v. Honsinger, 155

N.Y. 201 (N.Y. 1898); see Sitts, 811 F.2d at 739 (same).

       Dr. Schuur testified that the standard of care in this case would be “a reasonable

level of knowledge and skills that an average emergency room physician in the region

would apply.” (Tr. 657). Dr. Schuur testified that states may vary on some specific

standards of care, such as for a patient with a stroke, but standards are “national” for

general emergency room medical treatment. (Tr. 658). Although Dr. Schuur is not

board certified in New York State (see Tr. 654), he testified that his opinions in this case

were based on national standards (Tr. 658). Moreover, Defendant does not contest Dr.

Schuur’s testimony on this basis. As such, Dr. Schuur’s lack of board certification in

New York impacts the weight the Court gives to his testimony, not its admissibility.




                                             52
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 58 of 118




          2. Review of Medical Records and Communication Between the VAMC and
             Pine Lodge

       Dr. Schuur testified that Pine Lodge should have contacted the VAMC to provide

a more detailed status of Mr. Marranco, because he had dementia and could not fully

articulate the reason why he was sent to the VAMC. (Tr. 664-666). In a related fashion,

he testified that the VAMC emergency room staff should have reviewed Mr. Marranco’s

medical records from the days leading up to his admission to the VAMC to familiarize

themselves with the fact that he had a traumatic injury, dementia, and difficulty

ambulating. (Tr. 666). Dr. Schuur explained that it would have been important for the

VAMC to know of any new pain or change in Mr. Marranco’s mobility or ability to walk to

“determine [its] suspicion about a new injury”. (Tr. 665).

       It is disputed exactly how much information Pine Lodge conveyed to the VAMC

about Mr. Marranco or how that information was relayed, primarily that his chief

complaint prior to admission had been severe back pain.

       NP Kowalski sent an SBAR report (a brief synopsis of what is going on with the

patient) to the M.D. at the emergency room, and NP Arbeiter received a secondhand

account of Mr. Marranco’s reason for his transfer to the emergency room, either a

verbal or written synopsis of the SBAR report. (Tr. 625-627; 865-867). Although NP

Kowalski could not recall at trial if he had conveyed Mr. Marranco’s complaints of

severe back pain to PA Metz, he testified that it was his normal practice to do so and at

his deposition he had testified that the SBAR report would have included that

information. (862-864). PA Metz had no further contact with Pine Lodge after the

decision was made to send Mr. Marranco to the emergency room. (Tr. 729).




                                            53
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 59 of 118




       Even assuming the SBAR report informed the VAMC’s M.D. of Mr. Marranco’s

back pain (and that NP Arbeiter also received that message), testimony at trial revealed

that information was lost in the chain of communication between the medical staff.

       PA Metz, who ultimately determined that Mr. Marranco could return to Pine

Lodge from the VAMC after his CT scan was complete, testified that he was unaware of

Mr. Marranco’s ongoing complaints of back pain prior to his admission to the VAMC,

and was also unaware of the fall on September 8th before his admission to Pine Lodge.

(Tr. 736-738). He believed that the only fall he was aware of was one that led to the

initial set of x-rays. (Tr. 737). Because PA Metz was on call during this encounter and

therefore did not have access to Mr. Marranco’s electronic medical records at the time,

he had to rely on NP Arbeiter to convey any information about Mr. Marranco. (Tr. 731).

In turn, although NP Arbeiter had full access to all of Mr. Marranco’s electronic VA

medical files, including those from Pine Lodge, she was not “specifically” aware of the

conflicting hip x-rays that led to Mr. Marranco’s transfer to the emergency room and she

could not recall if she knew about his severe back pain. (Tr. 610-612, 614-615). NP

Arbeiter agreed that she would have liked to know if the original x-rays were ordered

due to complaints of severe back pain because she considered that knowledge

necessary to help her properly evaluate the patient. (Tr. 616-617).

       The Court concludes that the VAMC staff either failed to properly review Mr.

Marranco’s medical records concerning his falls before admission to Pine Lodge and his

severe back pain that precipitated the x-rays at Pine Lodge, or failed to proactively

obtain further information from Pine Lodge. Most telling in this somewhat confusing part

of the record is PA Metz’s affirmative testimony that he did not know about Mr.



                                            54
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 60 of 118




Marranco’s ongoing complaints of back pain before he was admitted to the VAMC,

despite his role in ultimately deciding to send Mr. Marranco back to Pine Lodge.

          3. Examination in the Emergency Room

       Defendant argues that Dr. Schuur’s testimony about the alleged deficiencies of

NP Arbeiter’s physical examination in the emergency room is belied by Dr. Schuur

testifying in “great detail” about the thorough and comprehensive examination that she

performed. (Dkt. No. 102, ¶ 352).

       Dr. Schuur testified that, overall, Mr. Marranco’s evaluation at the VAMC fell

below the standard of care. (Tr. 674-675). It was the VAMC’s responsibility to complete

a “global assessment” of the patient, “not just to carry out the request of the referring

individual or facility”, a standard that is cited in the Emergency Medicine Treatment and

Active Labor Act. (Tr. 675). The emergency room must determine if there was an injury

because of a fall and try to identify the patient’s pain to see if any treatment is available,

not just administer medications. (Tr. 676). The medical professional must tailor his or

her history-taking and physical examination based on the patient’s complaint, his

conditions, and the reasons he came in. (Tr. 676-678).

       An older patient with dementia who has fallen needs to be assessed globally

because he is unable to clearly state his symptoms and he is increasingly susceptible to

injury after a fall. (Tr. 677). For a patient like Mr. Marranco, an assessment would

include gathering additional information on history from the family, conducting a

thorough examination, and performing imaging testing. (Tr. 677). Dr. Schuur testified

that the VAMC’s assessment of Mr. Marranco was deficient in several specific respects.




                                              55
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 61 of 118




       NP Arbeiter testified that she recalled treating Mr. Marranco that evening; she

spent 30 minutes examining him. (Tr. 642-643; Joint Tr. Ex. 47-C, p. 499). She

remembered that when she entered his room, Mr. Marranco was sitting up in bed and

he conversed with her. (Tr. 642-643). Her note from that date revealed that Mr.

Marranco had no shortness of breath, weakness, or numbness; and his pain score was

99 meaning he could not convey his pain level to the nurse. (Tr. 644; Joint Tr. Ex. 47-C,

pp. 497-498). Her note also indicated, however, that Mr. Marranco did not make any

complaints of pain when she saw him, and she testified that if he had complained of

pain she would have given him some pain medication and there was no record of that.

(Tr. 646; Joint Tr. Ex. 47-C, pp. 497-501). Mr. Marranco was also in “no acute distress”

(“NAD”) and he was comfortable at rest. (Tr. 645; Joint Tr. Ex. 47-C, p. 498).

       NP Arbeiter further testified that she must have examined Mr. Marranco’s legs

because she had written “no bony tenderness or deformity, right leg mildly shorter than

left”. (Tr. 645; Joint Tr. Ex. 47-C, p. 498). The former observation meant that wherever

she touched Mr. Marranco, his bones were not tender and there were no gross

deformities. (Tr. 630-631; Joint Tr. Ex. 47-C, pp. 497-501). When performing a

musculoskeletal examination on a patient (a “head-to-toe” involving “palpation, touching,

and looking”), NP Arbeiter’s pattern and practice was to examine the patient’s back.

(Tr. 629-631, 645). She could not recall where she touched Mr. Marranco or if she

touched his lumbar spine or not. (Tr. 630-631). NP Arbeiter did not check whether he

was able to bear his own weight or walk; she did not test his gait because of the

possibility that he had a hip fracture. (Tr. 638-639, 645-646; Joint Tr. Ex. 47-C, p. 499).




                                            56
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 62 of 118




        Dr. Schuur first criticized NP Arbeiter’s note, stating that it should have been

more detailed as to what parts of Mr. Marranco’s body did or did not have injuries,

because an older patient with dementia cannot express exactly where he hurts. (Tr.

683). Dr. Schuur pointed to discrepancies in the record, including Pine Lodge’s note

that Mr. Marranco’s foot had “abnormalities” after the first fall at Pine Lodge (i.e. bruised

toes on his left foot) but NP Arbeiter’s note failed to capture that issue, as well as the

VAMC assessment both listing Mr. Marranco’s pain at “99” (indicating inability to access

or articulate pain) but also noting he did not complain of any pain. (Tr. 683-684, 715).

        Dr. Schuur’s primary critique of the physical examination,19 however, was that NP

Arbeiter did not meet the standard of care because she did not test Mr. Marranco’s gait,

and Dr. Schuur could not discern whether she pressed down on his back during the

musculoskeletal examination to determine whether he had back pain at any of the

vertebra. (Tr. 682-684, 707-708). His gait should have been tested to “determin[e] the

level of injury and [his] safety, meaning [his] ability to safely walk,” to evaluate

neurological function, muscle strain, and skeletal function in the lower back and legs.

The ability to walk “tells you that a lot of things are working well.” (Tr. 665-666, 683).

        Defendant argues that Dr. Schuur’s opinion that NP Arbeiter should have tested

Mr. Marranco’s gait lacks credibility; she explained she did not test his gait because he

possibly had a hip fracture. Defendant further argues that there is unrebutted proof that

Mr. Marranco’s gait was intact on September 12th after he returned to Pine Lodge,

reasoning that even if NP Arbeiter had tested his gait on the 11th that test would have


19 The heading “review of systems” in NP Arbeiter’s note does not summarize a physical examination, but
is a collection of information gathered from caregivers, the patient, or other records. (Tr. 678-679; Joint
Tr. Ex. 47-C, pp. 497-498). Dr. Schuur explained that the heading “physical exam” on the note refers to
the actual physical examination of the patient. (Tr. 678-679).

                                                    57
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 63 of 118




only confirmed the CT’s findings that there was no fracture. (Dkt. No. 102, ¶¶ 353-355,

citing Tr. 446-447; Joint Tr. Ex. 47-C, p. 447).

       Dr. Schuur clarified, however, that following the CT scan, the VAMC should have

either (1) arranged for an emergency MRI (if there was still a high suspicion of a hip

fracture) because testing Mr. Marranco’s gait would have been dangerous then, or (2)

tested Mr. Marranco’s gait before sending him back to Pine Lodge. It did neither, which

deviated from the standard of care. (Tr. 684-685).

       The Court finds, based on Dr. Schuur’s credible expert testimony and the

testimony of NP Arbeiter, that the VAMC breached the standard of care by failing to test

Mr. Marranco’s gait. NP Arbeiter testified that she did not test his gait because of the

possibility that his hip was fractured; however, she admitted that even when the CT

scan was negative for a hip fracture, she did not check whether Mr. Marranco could

walk or bear his own weight. (Tr. 645-646).

       Defendant contends that any testing of Mr. Marranco’s gait at the VAMC would

have been meaningless because Mr. Marranco could walk after he returned to Pine

Lodge. Thus, Defendant deduces that if Mr. Marranco could walk later, testing his gait

or other measures at the VAMC would have failed to identify any fracture or other

possible medical issues. But no evidence suggested that Mr. Marranco’s limited ability

to walk after he returned to Pine Lodge established that he had no hip fracture or other

conditions that made bearing his own weight an unreasonable risk.

       As to the allegedly flawed musculoskeletal examination, though, NP Arbeiter

testified that while she could not recall if she touched Mr. Marranco’s lumbar spine or

not, her pattern and practice was to examine a patient’s back during a musculoskeletal



                                             58
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 64 of 118




examination, which involved “palpation, touching, and looking”. Based on this evidence

of NP Arbeiter’s routine practice in conducting musculoskeletal examinations, the Court

finds that the VAMC did not stray from the standard of care in this respect.20

            4. Lack of Emergency MRI

        The CT scan of Mr. Marranco’s left hip was taken on September 11, 2013, the

same evening he arrived at the VAMC. (Joint Tr. Ex. 52, pp. 119-120). The impression

on the CT scan was: “No definite fracture is identified. Underlying bone changes most

suggestive of Paget’s21 or possibly metastatic disease,22 as discussed above. These

findings in addition to osteopenia23 limit assessment for nondisplaced fracture, an MRI

is advised if there is persistent clinical concern”. (Joint Tr. Ex. 52, p. 121). PA Metz

testified that “limited assessment for nondisplaced fracture” meant that with the potential

Paget’s disease and decreased bone density, there may have been a nondisplaced

fracture that was not evident on the CT scan. (Tr. 735-736). Mr. Marranco was sent

back to Pine Lodge after NP Arbeiter reported the results of the CT scan to PA Metz.

(Tr. 636-638, 640, 724-725, 729, 731, 757-758; Joint Tr. Ex. 52, pp. 119-121).


20Rule 406 of the Federal Rules of Evidence (“Habit; Routine Practice”) reads, “[e]vidence of a person’s
habit or an organization’s routine practice may be admitted to prove that on a particular occasion the
person or organization acted in accordance with the habit or routine practice. The court may admit this
evidence regardless of whether it is corroborated or whether there was an eyewitness.”
21Paget’s disease is “a chronic disease that is characterized by one or more enlarged, weak bones (such
as of the pelvis, spine, or skull) and may be marked by bone pain but is often asymptomatic.” Paget’s
Disease, Merriam-Webster.com: Medical Dictionary, https://www.merriam-
webster.com/dictionary/Paget%27s%20disease#medicalDictionary.

22 Bone metastasis “occurs when cancer cells spread from their original site to a bone. Nearly all types of
cancer can spread (metastasize) to the bones. But some types of cancer are particularly likely to spread
to bone, including breast cancer and prostate cancer. Bone metastasis can occur in any bone but more
commonly occurs in the spine, pelvis and thigh. Bone metastasis may be the first sign that you have
cancer, or bone metastasis may occur years after cancer treatment. Bone metastasis can cause pain
and broken bones.” “Bone metastasis”, Mayo Clinic: Symptoms & causes, available at
https://www.mayoclinic.org/diseases-conditions/bone-metastasis/symptoms-causes/syc-20370191.
23 Osteopenia is a decrease in bone density. (Tr. 759).


                                                    59
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 65 of 118




        The evaluation of Mr. Marranco’s suspected hip fracture, according to Dr.

Schuur, did not meet the standard of care because a CT scan does not definitively rule

out a “nondisplaced” fracture, where the bones have not moved apart or broken into two

pieces. (Tr. 662-663). Dr. Schuur explained that some fractures can manifest with pain

and disability, and it is important to try and diagnose that before a nondisplaced fracture

becomes a complete displaced fracture. (Tr. 663). If Mr. Marranco had a nondisplaced

fracture and tried to bear weight, he could have injured himself further by it turning into a

displaced fracture. (Tr. 672). There is a relatively simple procedure to put a pin in a

nondisplaced fracture to keep it in place. (Tr. 672).

        The best available test for Mr. Marranco would have been an MRI, the “gold

standard”, which should have been performed. (Tr. 663, 673-674). Dr. Schuur

explained that if all Mr. Marranco needed was a CT scan, he could have just been sent

to a radiological facility instead of the emergency room. (Tr. 700). Dr. Schuur would

have had a “high suspicion” that Mr. Marranco had a hip fracture due to his hip and

back pain, fall, and recent change in his ability to walk; he would have wanted to

administer a very accurate test to confirm Mr. Marranco did not have a hip fracture. (Tr.

671).

        Defendant argues that Dr. Schuur’s opinion that an MRI should have been

conducted is contradictory and is undermined by the CT scan radiologist’s

recommendation regarding when a future MRI should be conducted; Dr. Schuur also

admitted that “persistent clinical concern” looked to the future. (Dkt. No. 102, ¶¶ 348-

350; Dkt. No. 103, ¶ 55). However, Dr. Schuur thoroughly explained what first appears

as a discrepancy between the radiologist’s recommendation and Dr. Schuur’s opinion.



                                             60
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 66 of 118




       Dr. Schuur testified that the fact an emergency MRI was not performed or

scheduled for Mr. Marranco after the results of the CT scan were assessed was a

deviation from the standard of care, even though the impression from the radiologist

read, “An MRI is advised if there is persistent clinical concern.” To Dr. Schuur,

“persistent clinical concern” means that if the clinician persisted in having clinical

concern about the fracture, then an MRI should have been conducted. (Tr. 705-706). A

radiologist’s information concerning the patient is limited (the radiologist only knows

what is in the report and “indication”), in comparison to that of a physician. (Tr. 672-

674). He explained that a radiologist does not see the patient in question, and it is the

attending physician’s responsibility to care for the patient and decide what to do with the

patient based on information from the radiologist. (Tr. 715-716).

       In addition, Dr. Schuur testified that more liberal use of imaging was warranted in

this case because Mr. Marranco was elderly and had osteopenia (weakened bones),

and therefore the likelihood he had a fracture was higher. He also had dementia and

could have been “distracted” by one source of pain and unable to articulate whether

another part of his body hurt. (Tr. 663, 685-686). Even though Mr. Marranco’s CT scan

was negative for fracture, and even though he was not complaining of any pain at the

time of NP Arbeiter’s evaluation, an MRI was still required because Mr. Marranco had

dementia and inability to ambulate, and his reported pain was the reason why he was at

the VAMC in the first instance. (Tr. 685-686, 701-703).

       The Court credits Dr. Schuur’s detailed, well-reasoned testimony regarding the

VAMC’s failure to conduct an emergency MRI on Mr. Marranco after the CT scan at the




                                             61
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 67 of 118




VAMC, and concludes that the VAMC breached the standard of care in conducting no

MRI before sending Mr. Marranco back to Pine Lodge.

          5. Return of Mr. Marranco to Pine Lodge

       After the results of the CT scan came back negative (for a displaced fracture),

Mr. Marranco was transferred back to Pine Lodge. (Tr. 401-402, 417).

       Paul testified that when he and Loretta’s husband visited Mr. Marranco at the

VAMC after his first fall, he observed him in “excruciating pain”: he was bedridden and

groaning; could not move or sit up; and when asked what was hurting him, Mr.

Marranco rubbed the bottom side of his hip and said his back was “killing” him and that

his leg hurt. (Tr. 397, 400-401). Paul asked the VAMC medical staff if they were doing

anything about Mr. Marranco’s back pain, after he heard that the CT scan indicated no

hip fracture. (Tr. 416-417). He testified, “[s]he (the unidentified individual he spoke

with, who could have been NP Arbeiter) didn’t seem very concerned about it at all and

said, you know, that’s not what he was sent here for. I don’t think there's anything --

anything concerning about it. It’s probably a referred pain from his front. And she said

we’re going to release him (send him back to Pine Lodge).” (Tr. 417).

       It bears repeating that PA Metz told NP Arbeiter that it was fine to send Mr.

Marranco back to Pine Lodge (without any MRI), but he was unaware of Mr. Marranco’s

severe back pain before admission to the VAMC and the September 8th fall at home.

He testified that the CT scan report revealed there may have been a nondisplaced

fracture that was not evident on the CT scan. (Tr. 735-736).

       When asked if he would have not agreed to send Mr. Marranco back to Pine

Lodge if he known about Mr. Marranco’s severe back pain prior to his admission to the



                                            62
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 68 of 118




VAMC, PA Metz testified, “lumbar spine pathology is outside the scope of the

orthopedic attendings that I work with”, so he could not say whether he would have sent

Mr. Marranco back to Pine Lodge. (Tr. 738). At his deposition, however, PA Metz’s

testimony was somewhat conflicting—he would not have sent Mr. Marranco back after

the CT scan if he had known of the persistent low back pain, but also he was unsure

what he would have done, it was outside his area of practice, and he could not say

whether he would have requested an MRI or evaluated him further before sending him

back to Pine Lodge if he had known about his persistent lower back pain. (Tr. 741-742).

        Nevertheless, the VAMC called Rural Metro Medical Services on September 11,

2013, at 11:12 p.m. The ambulance arrived at 1:21 a.m. on September 12, 2013 to pick

up Mr. Marranco, and he was sleeping in no acute distress (“NAD”). (Joint Tr. Ex. 58, p.

2709, 2711). Even so, ambulance records reflect that he was hypoxic 24 with oxygen

levels in the mid- to upper-80’s so he was increased from three to four liters of

supplemental oxygen, and he had tachycardia25 and high blood pressure. (Joint Tr. Ex.

58, p. 2711). Ambulance staff were concerned about his stability and whether he was

medically clear for transfer back to Pine Lodge. VA staff assured ambulance staff he

was safe for transfer. (Joint Tr. Ex. 58, p. 2711). Mr. Marranco left the VAMC in the

ambulance at 2:11 a.m. (Joint Tr. Ex. 58, p. 2709). His vitals were monitored en route,

and they returned “closer to normal levels upon arrival”. (Joint Tr. Ex. 58, p. 2711).




24 Hypoxia is “a deficiency of oxygen reaching the tissues of the body.” Hypoxia, Merriam-Webster.com:
Medical Dictionary, https://www.merriam-webster.com/dictionary/hypoxia.
25 Tachycardia is “relatively rapid heart action whether physiological (as after exercise) or pathological”.

Tachycardia, Merriam-Webster.com: Medical Dictionary, https://www.merrriam-
webster.com/dictionary/tachycardia#medicalDictionary.

                                                     63
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 69 of 118




       Dr. Schuur testified, and Plaintiff argues, that the VAMC deviated from the

standard of care in discharging Mr. Marranco and sending him back to Pine Lodge. (Tr.

686-687, 690-691; see Dkt. No. 101, ¶¶ 97-98, 100). Because the Court concludes that

the VAMC’s open-ended discharge of Mr. Marranco to Pine Lodge was a breach of the

applicable duty of care, the Court is not relying on Dr. Schuur’s opinion that the VAMC

deviated from the standard of care by sending Mr. Marranco back to Pine Lodge

because Pine Lodge had a lower level of care than a skilled nursing facility. (Tr. 691,

711; Dkt. No. 102, ¶¶ 356-358; Dkt. No. 103, ¶¶ 56-57). The Court likewise need not

resolve the dispute concerning Pine Lodge’s classification/ designation, as those

distinctions were irrelevant to the actual level of care Pine Lodge could provide and was

in fact providing. (See Tr. 119, 191, 259-261, 662, 691, 710-711, 871).

       First, according to Dr. Schuur, it was important for the VAMC to “assign a reason”

for pain and disability after a fall, yet Mr. Marranco’s underlying pain and change in

ability to ambulate was not considered or addressed. (Tr. 686-687). The information

Dr. Schuur knew about Mr. Marranco’s condition before and upon his admission to Pine

Lodge supplied even more reason why the emergency room should have figured out the

source of Mr. Marranco’s problems. (Tr. 713-714; see Tr. 696-699).

       Defendant contests that there was a deviation from the standard of care in the

VAMC returning Mr. Marranco to Pine Lodge until the source of his underlying pain was

discovered, because he made no complaints of pain to NP Arbeiter. However,

considering that NP Arbeiter noted Mr. Marranco’s pain at a “99” (meaning he could not

express his level of pain to her), and the inherent difficulty for dementia patients in

accurately divulging locality and level of pain, the Court cannot conclude that Mr.



                                             64
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 70 of 118




Marranco’s lack of complaint to NP Arbeiter freed the VAMC from its obligation, as

testified to by Dr. Schuur, to probe into the issue of Mr. Marranco’s continuous (yet

fluctuating) back pain he had just before admission to the VAMC.

       Second, no physician (i.e. medical doctor) was involved in the decision to

discharge Mr. Marranco, which Dr. Schuur opined deviated from the standard of care.

(Tr. 689-690). Even though NP Arbeiter had the licensure to discharge a patient, that is

not “synonymous” with the standard of care; it does not mean that is what a “reasonably

trained professional in a similar situation would do.” (Tr. 689-690).

       Third, Dr. Schuur testified that the VAMC did not appear to consider Mr.

Marranco’s “disposition” post-VAMC visit, which entails evaluating the setting of the

patient’s next destination and ensuring it is an appropriate environment. (Tr. 690). The

VAMC’s “open-ended” discharge without further instruction or a scheduled MRI was

unsafe. (Tr. 691). Dr. Schuur noted the ambulance staff’s concerns about Mr.

Marranco’s abnormally low oxygen level, elevated heart rate, elevated blood pressure,

and inability to walk on his own. (Tr. 661.) Yet Mr. Marranco was sent back to Pine

Lodge without any direction or any further expected diagnostic testing.

       The Court finds this testimony credible and concludes that the VAMC’s open-

ended discharge of Mr. Marranco back to Pine Lodge breached the standard of care.

       H. Return to Pine Lodge, Before the Second Fall

       Mr. Marranco arrived at Pine Lodge from the VAMC at around 3:00 a.m. on

September 12, 2013. (Tr. 792-794; Joint Tr. Ex. 47-C, pp. 489-491; Joint Tr. Ex. 58, p.

2712). Upon his return, RN Crispell observed Mr. Marranco groaning and he was given

a dose of Oxycodone. Additionally, his mobility was noted as “very limited”, his Foley



                                            65
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 71 of 118




catheter was “patent and intact”, and his oxygen level was 93% on two liters. (Tr. 791-

794, 799; Joint Tr. Ex. 47-C, p. 491). Ambulance staff and “multiple nursing staff”

moved Mr. Marranco “to VA bed via sheet slide”. (Joint Tr. Ex. 47-C, p. 2711). Mr.

Marranco’s second fall at Pine Lodge was less than three hours after his return.

       Plaintiff alleges that Defendant is liable for the following actions and omissions by

Pine Lodge following Mr. Marranco’s first fall at Pine Lodge and preceding his second

fall, and therefore injuries associated with the second fall: (1) the failure to update Mr.

Marranco’s fall protection plan after his first fall at Pine Lodge; (2) the failure to update

the level of supervision after the first fall at Pine Lodge; (3) the failure to place Mr.

Marranco at the nurses’ station while staff determined if he was medically stable, a

decision that had to be elevated to a medical doctor; and (4) improper readmission of

Mr. Marranco to Pine Lodge from the emergency room. (Dkt. No. 101, ¶¶ 63-68).

Plaintiff argues that all these allegations constitute ordinary negligence and thus, no

medical expert testimony was required. The Court agrees that most of these allegations

constitute negligence, not medical malpractice, and concludes that Pine Lodge

breached the applicable standard of care and was negligent in causing the second fall

at its facility. Each of the allegations will be addressed sequentially.

           1. Improper Readmission

       Plaintiff argues that, upon Mr. Marranco’s re-admission to Pine Lodge, he should

have been placed at the nurses’ station with direct observation by the nurses while staff

determined if he was medically stable, and that a medical doctor would need to make

that final decision. (Dkt. No. 101, ¶¶ 64-65). This allegation, concerning the need for a

physician’s involvement to reassess a patient’s stability for coming back to Pine Lodge



                                              66
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 72 of 118




from an emergency room, concerns medical treatment for which there is no

corresponding medical expert opinion.

           2. “Updated” Fall Protection Plan and Level of Supervision

       Plaintiff argues that Pine Lodge failed to sufficiently update or modify Mr.

Marranco’s initial fall protection plan after his first fall, with the sole addition of “hipsters”

failing to comport with the standard of care. (Dkt. No. 101, ¶¶ 39-42). In a related

fashion, Plaintiff argues that Mr. Marranco required “much closer supervision” after his

first fall at Pine Lodge and that Pine Lodge was negligent in failing to update or modify

his level of supervision. (Dkt. No. 101, ¶¶ 43-47). Defendant merely argues in

opposition that Plaintiff improperly relies on the opinion of a non-medical expert and that

these claims sound in medical malpractice. (Dkt. No. 106, pp. 7-8). The Court

concludes that Plaintiff’s allegations, instead, sound in negligence and that no medical

expert testimony is required as to Pine Lodge’s omissions after the first fall at its facility

and prior to the second fall there.

       After Mr. Marranco’s fall and before he was admitted to the VAMC, “hipsters”, i.e.

extra padding to protect the hips, were placed on Mr. Marranco. RN Crispell agreed

that hipsters are an injury prevention rather than a fall prevention device. Other than

hipsters, the fall protection plan remained unaltered, including the approach of

checking on Mr. Marranco once per hour. (Tr. 785-786; Joint Tr. Ex. 47-C, p. 516; Joint

Ex. 9, p. 5 [“Approach” added on September 10, 2013, “To wear hipsters continuously

b/c recently fell and have hx of falls. To change when become soiled.”]).

       RN Crispell explained that no additional precautions were instituted because, as

to the first fall at Pine Lodge, “he slipped in urine . . . his ability hadn’t changed”.



                                                67
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 73 of 118




However, she did not know that at home, Mr. Marranco got up to use the restroom

independently and he was not catheterized there (Tr. 786-787), with the first fall at Pine

Lodge showing to the contrary that his ability had changed.

       The Court finds that Pine Lodge breached its duty in failing to update Mr.

Marranco’s fall protection plan after his first fall at Pine Lodge and/or in failing to

heighten his level or frequency of supervision. At this juncture, Mr. Marranco had now

fallen twice within a matter of days—the first time at home on September 8th, and the

second time at Pine Lodge on September 10th. Despite Mr. Marranco’s records

showing he had fallen just before his admission to the facility, the nurse in charge of him

overnight when his two falls at Pine Lodge occurred was not aware of the September

8th fall even though she had access to his records.

       After Mr. Marranco’s first fall at Pine Lodge, the only change that was made to

his fall risk plan was to place “hipsters” on him, which do not even function to prevent

falls. The evidence at trial reflects that Mr. Marranco was demonstrating confusion,

poor awareness of safety, and increasingly concerning physical issues. For example,

following his first fall at Pine Lodge, Mr. Marranco asked RN Crispell, “Why is that man

in my room?”, referencing his roommate. Moreover, between the first and second fall,

Mr. Marranco’s condition deteriorated in various ways; for example, he now required

supplemental oxygen and stronger pain medication. All these indicators signaled the

need for different and greater interventions on the part of Pine Lodge—instead,

basically no new interventions were added.

       The record reflects that Pine Lodge did have other tactics to address Mr.

Marranco’s fall risk at its disposal. RN Webster testified that more steps to prevent falls



                                              68
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 74 of 118




may be added following an assessment of a patient during his stay at Pine Lodge. (Tr.

548-549). The VA medical records reveal that there were at least 48 different “Fall

Prevention and Management Interventions” available that included the measures listed

in Mr. Marranco’s Care Plan, but also, among others, moving his room closer to the

nurse’s station and placing him on 1 to 1 staff observation for safety. (See Joint Tr. Ex.

7, pp. 13-14). While 1:1 observation may not have been practical in a unit with other

dementia patients who were also at high risk of falling, Mr. Marranco’s room could have

minimally been moved closer to the nurses’ station. His was halfway down the hall from

the nurses’ station while some respite rooms are visible from the station, and patients

can be brought out to the nurses’ station temporarily if needed. (Tr. 559-560, 775).

       Surely, a layperson may conclude that Pine Lodge, in failing to make a single,

substantive change to Mr. Marranco’s fall risk plan following his first fall there (and

second fall within a few days) or make any alteration to the level or frequency of

supervision provided was a breach of Pine Lodge’s duty to safeguard Mr. Marranco

from avoidable injury. The Court determines that Plaintiff established this breach of the

standard of care by a preponderance of the evidence.

          3. Continued “Updated” Fall Protected Plan and Level of Supervision

       Upon his return from Pine Lodge to the VAMC, Mr. Marranco was sent back to

the same room he had previously been in at Pine Lodge, and as before no additional fall

protections were implemented such as floor mats, curved mattresses, or non-slip socks.

The post-fall note from Mr. Marranco’s second fall at Pine Lodge does not indicate

whether he was wearing anything on his feet at the time of that fall (i.e. the non-slip

socks), and there was no such testimony concerning the second fall. (Tr. 795).



                                             69
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 75 of 118




However, testimony is clear that the only “new” intervention implemented was that RN

Crispell put hipsters back on Mr. Marranco. (Tr. 795; Joint Tr. Ex. 47-C, p. 487; Joint Tr.

Ex. 9, pp. 4-5). She did not check Mr. Marranco’s gait, ability to walk, or ability to

transfer due to his pain. (Tr. 796).

        The Court concludes that Pine Lodge again breached its duty of care in

continuing Mr. Marranco’s initial fall protection plan upon his return from the emergency

room without implementing any new fall prevention measures or adjusting its level of his

supervision, and sending him back to the same exact room he had previously been in.

        I. Second Fall at Pine Lodge

            1. Second Fall

        Less than three hours after his return to Pine Lodge from the VAMC, on

September 12, 2013, at 5:35 a.m., Mr. Marranco fell for the second time at Pine Lodge.

RN Crispell prepared another post-fall note. (Tr. 799; Joint Tr. Ex. 47-C, pp. 484-485).

        In contrast to the first fall, RN Crispell did not witness this fall. When she arrived

at Mr. Marranco’s room, he was sitting on the floor and leaning onto his left side

(although her note said right side), with a “large swelling” on the left side of his

forehead. The swelling was not there prior to the fall. He was alert but confused. (Tr.

800; Joint Tr. Ex. 47-C, p. 485). As to this fall, Mr. Marranco “stated he thought he had

to urinate”, even though his Foley catheter was working properly.26 (Tr. 800-801; Joint


26The evening of September 11, 2013, before Mr. Marranco had been transferred to the VAMC, it was
noted that he had not voided in approximately eight hours; he was bladder scanned and the scan showed
more than 400 milliliters of urine in the bladder. A Foley catheter was ordered and inserted. Thus, it
appears Mr. Marranco had not been wearing a catheter during his first fall at Pine Lodge, but he was
during his second fall at Pine Lodge. (Joint Tr. Ex. 47-A, p. 197; see also Joint Tr. Ex. 31, p. 72 [CT scan
noting, “The bladder is decompressed by a Foley catheter.”]). A foley catheter is “a thin, flexible catheter
used especially to drain urine from the bladder by way of the urethra.” Foley catheter, Merriam-
Webster.com: Medical Dictionary, https://www.merriam-
webster.com/dictionary/Foley%20catheter#medicalDictionary.

                                                    70
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 76 of 118




Tr. Ex. 47-C, p. 485). RN Crispell recognized that even if a resident has a Foley

catheter, if he has the urge to have a bowel movement there is a good chance he will

get up to use the bathroom if that is what he is used to doing. (Tr. 802). Her post-fall

note stated, “[f]loor had moderate amount of liquid stool due to resident had just been

incontinent of bowel”. (Joint Tr. Ex. 47-C, p. 485).

       RN Crispell’s post-fall note also indicated Mr. Marranco had a small abrasion on

his right upper armpit, a “small pinpoint area” on his left upper leg near his groin with a

small amount of bleeding, and a red “abraised” area (i.e. “minor skin opening”) on his

left shoulder blade from the previous fall. (Tr. 803; Joint Tr. Ex. 47-C, p. 485). RN

Crispell testified that the post-fall note was incorrect, in that it was Mr. Marranco’s right

shoulder blade that was injured in the first fall. (Tr. 813).

           2. Post-Fall Condition and Events

       RN Crispell assessed Mr. Marranco at 75 on the Morse Fall Scale, indicative of

high risk for falls. (Joint Tr. Ex. 47-C, p. 486). Mr. Marranco’s gait and transferring were

now “impaired”, which was more restricted than the “weakness” in gait and transferring

that she indicated he had earlier. (Tr. 805; Joint Tr. Ex. 47-C, p. 487). RN Crispell

noted her recommendation that Mr. Marranco be moved nearer to the nurses’ station for

closer observation; however, they did not have time to get permission to do so before

he was sent back to the emergency room. (Tr. 805-806; Joint Tr. Ex. 47-C p. 482-487;

Joint Tr. Ex. 9, pp. 4-5 [“Approach” for September 12, 2013 was “(1) Need low bed w/

floor mats and (2) Need room moved closer to nurse’s station for close observation and

fall prevention.”]).27 Mr. Marranco now required total assistance with activities of daily


27Plaintiff appears to have abandoned arguments that Pine Lodge deviated from the standard of care by
(1) failing to implement measures noted in Mr. Marranco’s Care Plan on September 12, 2013, to have a

                                                 71
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 77 of 118




living; he was not a total assist with care when he first arrived at Pine Lodge. He now

needed staff assistance with transfers, whereas before he was independent with bed

mobility and “one assist” with transfers. Mr. Marranco remained on supplemental

oxygen; he was not on supplemental oxygen during his initial admission to Pine Lodge.

(Tr. 313-318; Joint Tr. Ex. 47-C, pp. 482-484).

        RN Crispell made a Long-Term Care Nursing Transfer Note, at 6:28 a.m., to

transfer Mr. Marranco back to the VAMC, with the reason, “Resident fell and large lump

on left upper forehead”. (Joint Tr. Ex. 47-C, p. 482). He was transported shortly

thereafter to the VAMC by Mercy Flight WNY, Mercy EMS. The Mercy Flight record has

a primary impression of “head injury”, and a secondary impression of “blunt trauma”

described as a “Fall of 1-6 Feet”. He was on supplemental oxygen and had “swelling

and bruising” on the left side of his forehead. He “denie[d] any head or neck pain or any

pain at all”, “denie[d] any SOB (shortness of breath)” and was “Able to move all four

extremities”. (Joint Tr. Ex. 47, pp. 2640, 2645-2646, 2648).

        J. Treatment at the VAMC

            1. X-Rays

        On September 12, 2013, x-rays were taken of Mr. Marranco’s left shoulder and

left foot.28 (Joint Tr. Ex. 54, pp. 113-114; Joint Tr. Ex. 53, pp. 114-115). The impression

from the left shoulder x-rays was as follows: (a) generalized osteopenia, (b) suspected

nondisplaced subchondral glenoid fracture, (c) otherwise intact remaining left shoulder




low bed with floor mats and a room near the nurses’ station for close observation and fall prevention, both
before and after the second fall at Pine Lodge; and (2) failing to notify a physician immediately after Mr.
Marranco’s second fall at Pine Lodge. (See Tr. 241-243 [Mr. Levine’s testimony]).
28 PA Metz did not order these shoulder or foot x-rays. Rather, the x-rays were completed prior to an

orthopedic consultation PA Metz had with Mr. Marranco on September 16th. (Tr. 749-750).

                                                    72
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 78 of 118




with acromiodavicular DJD and early subaromion DJD, (d) no evidence of glenohumeral

DJD or subraspinatus (rotator cuff) calcific tendinitis, and (e) CT of the left scapula is

suggested for more complete evaluation. (Joint Tr. Ex. 54, p. 114). The impression

from the x-ray of Mr. Marranco’s left foot was “Highly suspicious of fracture at proximal

phalanges of the third and fifth digits”. (Joint Tr. Ex. 53, p. 115).

       In short, these x-rays revealed (1) a “suspected” nondisplaced subchondral

glenoid (shoulder) fracture (as well as generalized osteopenia [a “decrease in bone

density”] and DJD [“degenerative joint disease”], both typically associated with age

rather than caused by acute trauma such as a fall); and (2) a possible fracture of the

third and fifth left toes. (Tr. 752-753, 759-761; Joint Tr. Ex. 47-C, pp. 369-371). PA

Metz’s x-ray assessment was: “Left hip pain. Rule out fracture. Left shoulder pain,

possible glenoid fracture. Probable fracture of the 2nd and 3rd toes left foot.” (Tr. 753;

Joint Tr. Ex. 47-C, p. 371). The Court notes the discrepancy between the records and

trial testimony regarding what toes on Mr. Marranco’s left foot may have been fractured.

           2. Neurology and Orthopedic Consults

       Sherry Withiam-Leitch, M.D., a neurologist and one of Mr. Marranco’s treating

physicians in September 2013, is the Chief of Neurology at the VAMC, an Assistant

Professor of Neurology at University at Buffalo, and residency site director at the VA.

(Tr. 432-434, 436). As a part of her neurology practice, Dr. Withiam-Leitch routinely

treats patients with neck, mid-back, low back, and spinal cord problems. (Tr. 434). As

a neurologist, she can read and interpret MRIs. (Tr. 435).

       Dr. Naeem Mahfooz, a resident at the time, performed a neurology consult/

examination of Mr. Marranco on September 12, 2013, at 4:36 p.m. to assess Mr.



                                              73
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 79 of 118




Marranco’s gait and its correlation with normal pressure hydrocephalus. 29 (Tr. 442,

446; Joint Tr. Ex. 47-C, pp. 445-450). Under motor strength, his note states, “upper

extremity power was 4/5 and Mr. Marranco complained of severe pain while he was

doing the upper extremity testing. Lower extremity, the power was 3/5 and he was

having severe back pain while doing that testing, too”. (Tr. 446-447; Joint Tr. Ex. 47-C,

p. 447). His gait was “intact”, which meant Mr. Marranco was able to walk. The

notation “unable to move secondary to back pain” possibly meant that he could move

but had pain while doing so. (Tr. 447-449; Joint Tr. Ex. 47-C, p. 447).

        On September 13th at 1:18 p.m., Dr. Withiam-Leitch evaluated Mr. Marranco for

normal pressure hydrocephalus. (Tr. 452). She became involved with his spine pain

because he appeared visibly uncomfortable (she characterized it as “excruciating” low

back pain), and he was now unable to move his leg due to the pain. Based on her

review of Dr. Mahfooz’s September 12th record, Mr. Marranco’s condition and pain

appeared to have worsened. (Tr. 450-451; Joint Tr. Ex. 47-C, p. 413).

        Dr. Withiam-Leitch was concerned that Mr. Marranco had either acute

radiculopathy or a spinal cord lesion. (Tr. 454; Joint Tr. Ex. 47-C, p. 414).

Radiculopathy is caused by compression of one of the nerves coming out of the spinal

cord, and a spinal cord lesion / injury is a disc herniation, bone spur, or fracture pushing

on the spinal cord. (Tr. 454). She ordered an MRI of the thoracic and lumbar spine

“ASAP: TODAY”, as soon as possible. She was concerned about the amount of pain




29Hydrocephalus is “an abnormal increase in the amount of cerebrospinal fluid within the cranial cavity
(as from obstructed flow, excess production, or defective absorption) that is accompanied by expansion of
the cerebral ventricles and often increased intracranial pressure, skull enlargement, and cognitive
decline.” Hydrocephalus, Merriam-Webster.com: Medical Dictionary, https://www.merriam-
webster.com/dictionary/hydrocephalus#medicalDictionary.

                                                   74
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 80 of 118




Mr. Marranco was in; there was no diagnosis yet and she was concerned about a spinal

cord injury. (Tr. 454-455; Joint Tr. Ex. 47-C, p. 414). An MRI of Mr. Marranco’s lumbar

spine was performed on September 14, 2013. (Joint Tr. Ex. 55, pp. 108-110).

       Between the evening of September 13th and the afternoon of September 15th,

Mr. Marranco received Tramadol for his pain; at points, he made no complaints of pain.

(See Joint Tr. Ex. 47-C, pp. 387, 389-391, 395, 400-403, 408).

       During an orthopedic consult with PA Metz on September 16, 2013 at 10:44 a.m.,

PA Metz performed a physical examination of Mr. Marranco’s left hip and shoulder. PA

Metz found pain in his left hip with internal and external rotation, pain in his left shoulder

during passive range of motion testing, and bruises on the second and third toes of his

left foot. (Tr. 747-748, 750-752; Joint Tr. Ex. 47-C, pp. 369-370). When PA Metz

palpated Mr. Marranco’s toes he did not complain of pain; there was no tenderness to

palpation of his left shoulder; and there was no evidence of deformity, rotation, or

shortening in his left hip. (Tr. 759; Joint Tr. Ex. 47-C, p. 370). PA Metz ordered an MRI

of Mr. Marranco’s left hip because he did not know for certain whether Mr. Marranco

had a hip fracture, and he thought an additional test was warranted. (Tr. 753-754).

However, it appears that radiology was unable to perform the MRI of his pelvis due to

his level of pain. (See 422-423; see also Joint Tr. Ex. 47-C, p. 388).

          3. MRI and 9/16/2013 Treatment Note

       At 11:35 a.m. on September 16th, Dr. Withiam-Leitch performed a routine check-

up of Mr. Marranco, after she received results from his lumbar spine MRI she ordered.

(Tr. 456; Joint Tr. Ex. 47-C, p. 364; Joint Tr. Ex. 55, pp. 108-110). He remained in

severe lower back pain. (Tr. 456; Joint Tr. Ex. 47-C, p. 364). The impression from the



                                             75
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 81 of 118




MRI was, in part: “#1. Mild compression deformity involving L1 vertebral body involving

the superior endplate. Edema involving the end plates suggests an acute or subacute

process. #2. Marked compression deformity involving L3 vertebral body which has

undergone a kyphoplasty. An area of edema appears to be present involving the

superior endplate suggesting an acute or subacute process…” (Joint Tr. Ex. 55, p. 110).

        Dr. Withiam-Leitch explained the MRI report showed compression deformities at

L-1 and L-3 (mild at L-1), meaning the bone/ vertebrae had collapsed to some extent,

with mild edema (swelling). (Tr. 456, 459, 460-462; Joint Tr. Ex. 55, p. 109). Edema

can manifest from issues other than trauma; here, possibly from Mr. Marranco’s

underlying arthritis, a spiral infarct,30 or a multiple sclerosis lesion.31 (Tr. 467-468).

        The MRI also showed a disc fragment “retropulsion”, which means a piece of the

disc (i.e. fibrocartilage) had broken off and moved. (Tr. 457-458; Joint Ex. 55, p. 109).

At L-3, a piece of vertebral bone itself had broken off. (Tr. 461; Joint Tr. Ex. 55, p. 109).

The bone fragment had protruded into the spinal canal, making the spinal cord mildly

narrower, which did not affect the spinal cord in any way. (Tr. 465). The broken-off disc

fragment and broken-off bone are conditions that “can” be painful and can be caused by

either trauma or degeneration. (Tr. 458, 461-463).




30An infarct is “an area of necrosis in a tissue or organ resulting from obstruction of the local circulation
by a thrombus or embolus”. Infarct, Merriam-Webster.com: Medical Dictionary, https://www.merriam-
webster.com/dictionary/infarct#medicalDictionary.

31Multiple sclerosis is “a demyelinating disease marked by patches of hardened tissue in the brain or the
spinal cord and associated especially with partial or complete paralysis and jerking muscle tremor.”
Multiple sclerosis, Merriam-Webster.com: Medical Dictionary, https://www.merriam-
webster.com/dictionary/multiple%20sclerosis#medicalDictionary.

                                                      76
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 82 of 118




       It was only “possible” that the lumbar compression fractures and deformities seen

on the MRI could show up or be detectable on an x-ray, depending on their severity;

hence, why Dr. Withiam-Leitch had ordered an MRI here. (Tr. 461, 466).

       Edema at the same level of retropulsion suggested the compression fractures at

L-1 and L-3 were “more recent finding[s]”. (Tr. 460, 463). While the MRI noted “acute

to subacute” compression fractures at L-1 and L-3, Dr. Withiam-Leitch had noted: “MRI

shows acute compression deformities with edema”. (Compare Joint Tr. Ex. 55, pp. 108-

110 with Joint Tr. Ex. 47-C, p. 364 [emphasis added]). When she used the word “acute”

in her progress note, she meant “recent” (relative to the timing), not traumatic (relative

to the cause). (Tr. 466-467). An “acute” event usually means an event within 24 to 48

hours, as compared with a “subacute” event within several weeks. The MRI report

states this fell between an acute or subacute period. (Tr. 499-500). It is “possible” that

acute compression deformities can be caused by an 87-year-old’s fall. (Tr. 467).

       Plaintiff argues that the “plain import” of Dr. Withiam-Leitch’s testimony is that the

compression fractures were caused by a recent fall, meaning a fall at Pine Lodge. In

the alternative, she argues that Dr. Withiam-Leitch testified “in direct contradiction” to

her note and the “plain language” in her note is “obvious”—that the falls at Pine Lodge

caused Mr. Marranco’s compression fractures. (Dkt. No. 101, ¶ 190; Dkt. No. 104, ¶¶

94-95, 98, 102, 105).

       However, after assessing Dr. Withiam-Leitch’s demeanor and conduct and

finding that her explanation does not directly contradict her treatment note, the Court

credits Dr. Withiam-Leitch’s testimony that she did not determine whether Mr.

Marranco’s falls caused his back pain.



                                             77
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 83 of 118




       Dr. Withiam-Leitch testified that it was unclear whether the fall on September

12th caused the lumbar compression fractures that appeared on the September 14th

MRI, because the x-rays negative for lumbar fracture on the 11th were not accurate

enough to rule out that the fracture was already present. (Tr. 473). She knew that there

was a history of a fall, but she never determined what caused his pain. (Tr. 449-452,

486; Joint Tr. Ex. 47-C, p. 413). In her treatment of Mr. Marranco, Dr. Withiam-Leitch

was never made aware that he fell in July 2013, six weeks prior to his admission to Pine

Lodge. (Tr. 496). All she knew was that Mr. Marranco had fallen twice; she did not

know how he fell or when he fell. (Tr. 444-445, 451, 472). When Dr. Withiam-Leitch

was treating Mr. Marranco, she never tried to determine the source of his pain, which

could have been from his arthritis, prior kyphoplasty, or the fact that he was lying in bed

for a couple of days immobilized. (Tr. 489-490). A chronic injury like arthritis can cause

edema even years following the initial injury; that is “very common”. (Tr. 496).

       Mr. Marranco was in pain both times that she saw him, on September 13th and

September 16th. (Tr. 471). Dr. Withiam-Leitch ordered a pain management and

neurological consult to examine the fractures/ compression deformity from a

neurosurgical point of view. (Tr. 469; Joint Tr. Ex. 47-C, p. 364). Later that day (the

16th), at 1:29 p.m. during a pain consultation, it was noted, “according to son, pt. only

complains of back pain”. (Joint Tr. Ex. 47-C, pp. 356-357).

          4. Palliative Care and 9/17/2013 Treatment Note

       Jaclyn Schneider, M.D., practices hospice (end-of-life) and palliative medicine at

the VAMC. (Tr. 507-508). She is the Interim Chief of Geriatrics and Extended Care and

manages all the nursing homes and home-based primary care on palliative medicine.



                                            78
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 84 of 118




(Tr. 508-509). In 2013, Dr. Schneider was a fellow (already a doctor), training for

eligibility to take the Hospice and Palliative Medicine Board Examination. (Tr. 509).

She was working under Michelle Walter, D.O., her attending physician, who ensured the

care she provided to her patients was correct. (Tr. 509).

        On September 16, 2013 at around 2:00 p.m., Dr. Schneider scored Mr. Marranco

a “10” on the Karnofsky palliative scale, which measures general function. The scale

spans zero to 100, with zero meaning dead, and 10 meaning “imminently dying”. (Tr.

526-527; see Joint Tr. Ex. 47-C, pp. 352-353). Based on a score of 10, Mr. Marranco

was unable to walk at that point. (Tr. 527).

        Dr. Schneider’s assessment after seeing Mr. Marranco was, “87-year-old male

with frontal temporal [sic] dementia, who was admitted on 9/12 after a fall which resulted

in L-1/L-3 compression fractures and possible left hip fracture and PE, who is

experiencing acute nociceptive somatic pain, delirium, myoclonus32”. Dr. Walter signed

off on this note. (Tr. 529; Joint Tr. Ex. 47-C, p. 355 [emphasis added]). Dr. Schneider

testified that in this assessment, she was merely reiterating the history of Mr.

Marranco’s care; she did not form any opinion on what caused the L-1/L-3 compression

fractures, the possible left hip fracture, or the pulmonary embolism. (Tr. 534-535).

        Plaintiff argues that Dr. Schneider’s testimony to that effect is “rebutted by the

plain language in the note” that Mr. Marranco’s second fall at Pine Lodge caused his

compression fractures. (Dkt. No. 101, ¶ 191; Dkt. No. 104, ¶¶ 96-98, 102, 105).




32 Myoclonus is “irregular involuntary contraction of a muscle usually resulting from functional disorder of
controlling motor neurons.” Myoclonus, Merriam-Webster.com: Medication Dictionary, available at
https://www.merriam-webster.com/dictionary/myoclonus#medicalDictionary.

                                                     79
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 85 of 118




       The Court finds, however, that Dr. Schneider was credible in explaining why her

note did not constitute an opinion on causation. She also testified that the compression

fractures and possible left hip fracture are outside her area of expertise, competence,

and background; she did not have the qualifications to form an opinion on what caused

those alleged injuries. (Tr. 535). Moreover, Dr. Schneider was aware that Mr.

Marranco had one witnessed and one unwitnessed fall but was not aware that he fell

prior to his admission to Pine Lodge. (Tr. 518).

          5. Observations by Staff and Family

       In response to reading Dr. Schneider’s September 16th assessment of Mr.

Marranco, NP Kowalski agreed that Mr. Marranco was not in that condition on

September 9th when he was admitted at Pine Lodge or when NP Kowalski examined

him after his first fall at Pine Lodge. (Tr. 894-895). NP Arbeiter likewise agreed that Mr.

Marranco was not in this condition at the VAMC on September 11th. (Tr. 647).

Moreover, Dr. Withiam-Leitch testified that there was an apparent decline in Mr.

Marranco’s condition between September 13th and 16th; he appeared to be in more

pain on the 16th. (Tr. 482-483). When she spoke with Paul, he described Mr. Marranco

as “highly functional” before his hospitalization. He was able to walk, for example. (Tr.

477-478). Dr. Schneider testified that on September 12th, Mr. Marranco stood up and

walked, but after that he refused to move his legs as he said he was in pain. (Tr. 478).

       Defendant argues that the Court should disregard the testimony of Paul and

Loretta concerning their observations of Mr. Marranco’s condition and his pain, because

they minimized his physical condition before he was admitted to Pine Lodge. (Dkt. No.

103, ¶¶ 118-136). The Court declines to do so, and generally credits Mr. Marranco’s



                                            80
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 86 of 118




family’s testimony about their observations of his physical condition after the second fall

at Pine Lodge, as it is at least partly corroborated by the medical records and

observations of VA staff.

       Following the second fall at Pine Lodge, Paul had notified Loretta that she and

Mrs. Marranco needed to come home from Florida because Mr. Marranco was not

doing well, and he was in a “really bad” condition. (Tr. 76). While Mr. Marranco was at

the VAMC, the family observed a big black and blue mark on the left side of his head

and face. (Tr. 77-78, 419). He had a deep gash on his left arm and his toes on his left

foot were “screwed up” and black/ bruised. (Tr. 419). Paul and Loretta testified that he

was in too much pain to move his arms or legs; he could not get comfortable; he was in

“agony”, moaning and groaning; and he looked “broken”. (Tr. 78-79, 419). Loretta was

present every day between September 13 and 17, 2013 at the VAMC for hours with her

mother to visit Mr. Marranco, and his condition “kept getting worse” and his pain was

“uncontrolled”. (Tr. 79). According to Paul, the pain was “all over”, and excruciating.

(Tr. 418-419, 421-423). Mr. Marranco told Loretta, “they hurt me, honey”. (Tr. 78-79).

       RN Susan Brecker noted that Mr. Marranco had a level 10 pain intensity at 6:41

p.m. on September 16th, described as “sharp”, approximately seven hours before Mr.

Marranco’s death. (Tr. 897-899; Joint Tr. Ex. 47-C, pp. 344-346).

       On September 16th, per Dr. Schneider’s note (which she wrote at 4:55 p.m.), Mr.

Marranco was still experiencing “acute” pain, meaning he was “in front of” her and in

pain. (Tr. 531-532; Joint Tr. Ex. 47-C, p. 349). If a patient is unable to verbalize his

pain, she determines that the patient is in acute pain by observing moaning, grimacing,

brow furrowing, or shifting in bed. (Tr. 532; see Joint Tr. Ex. 8, p. 3).



                                             81
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 87 of 118




          6. Do Not Intubate and Pain Control

       Mr. Marranco’s family decided to have a DNI (“Do Not Intubate”) in place for Mr.

Marranco, meaning if he stopped breathing the physician could not put him on a

breathing tube. This directive limited Dr. Withiam-Leitch’s ability to treat his pain with

narcotics, in the event administering narcotics decreased his breathing. Because of the

DNI, the VAMC was not able to control Mr. Marranco’s pain quickly. (Tr. 497-499; Joint

Tr. Ex. 47-C, p. 348-349). Dr. Withiam-Leitch wanted to remove the DNI status

temporarily so that she could “aggressively control” his pain with narcotics until he was

stable, and then the DNI status could be reinstated and they would use medications or

injections without narcotics. (Tr. 498). On September 16, 2013, at 1:29 p.m., it was

noted that due to Mr. Marranco’s DNI status along with his respiratory compromise, he

was not a candidate for a long-acting opioid regimen. (Joint Tr. Ex. 47-C, pp. 356, 363).

       On September 16, 2013, Dr. Schneider noted, “Patient is imminently dying from

hypoxia related to his PE [pulmonary embolism] and in acute pain from lumbar

compression fractures”. (Tr. 531; see Joint Tr. Ex. 47-C, p. 349). It appears from a

nursing note on that date that medical staff were having “[d]ifficulty raising O2 saturation

out of low 80s” so the delivery of oxygen was switched to a “ventimask” at 50% with the

oxygen set at 90%. (See Joint Tr. Ex. 47-C, p. 344). When she assessed Mr. Marranco

at 2:00 p.m. on the 16th, Dr. Schneider had a discussion with Mr. Marranco’s family,

who decided that Mr. Marranco’s pain and symptoms were going to be treated to allow

him to pass away naturally instead of instituting more aggressive measures such as lab

draws, mechanical ventilation, and CPR. (Tr. 524-525; see Tr. 423-424; Joint Tr. Ex.

47-C, pp. 352, 355-356). Once the decision is made to institute comfort care measures,



                                             82
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 88 of 118




providers will not intubate or perform chest compressions or other life-sustaining

measures. (Tr. 530-531). At 5:10 p.m., it had been accepted that Mr. Marranco was

passing away. (Tr. 533; Joint Tr. Ex. 47-C, p. 347).

       The family delayed instituting comfort care measures for several hours on

September 16th, “probably” from late afternoon to evening. Loretta testified they

decided to delay giving Mr. Marranco more potent pain medications as they were

concerned that he would not be able to communicate with the family. (Tr. 108-110).

When comfort care measures were eventually instituted (it appears the DNI was lifted),

he was given Dilaudid, an opioid stronger than morphine, for his pain, and greater than

the typical dosage due to his pain level. (Tr. 529-530; Joint Tr. Ex. 47-C, p. 348).

       K. Death

       It is undisputed that Mr. Marranco died on September 17, 2013 at 1:45 a.m. (Dkt.

No. 100, p. 69; Dkt. No. 102, ¶ 327). Mr. Marranco’s Certificate of Death was entered

into evidence at trial, which states that he died as a result of a pulmonary embolism,

due to or as a result of a lumbar fracture, due to or as a result of a fall. (Joint Tr. Ex. 47,

Bates No. 2616 [Certificate of Death]; see Joint Tr. Ex. 47-A, pp. 196-198 [Discharge

Summary by NP Kowalski]; Joint Tr. Ex. 47-A, pp. 198-199 [Discharge Summary by

Resident Sidra Anwar]) However, there was no testimony at trial regarding the death

certificate or the cause of Mr. Marranco’s death, and the wrongful death cause of action

did not proceed to trial because Plaintiff conceded there were no actionable damages

on that claim.




                                              83
       Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 89 of 118




III.     CONCLUSIONS OF LAW AS TO LIABILITY

         A. Plaintiff did not establish by a preponderance of the evidence that
            Defendant is liable for Mr. Marranco’s first fall at Pine Lodge.

         As previously discussed, the so-called actions and omissions by Pine Lodge with

respect to Mr. Marranco’s first fall at the facility were not proven to be negligent by a

preponderance of the evidence. To reiterate, these allegations criticized (1) failing to

adhere to a timely pre-admission medical assessment; (2) prescribing two medications

to Mr. Marranco upon admission that increased his fall risk; (3) instituting an inadequate

or inappropriate initial fall protection plan; (4) failing to provide appropriate incontinence

care and level of supervision; (5) failing to institute proper fall and injury prevention

devices; and, in the alternative, (6) failing to diagnose Mr. Marranco’s injuries and/or

provide proper treatment for those injuries.

         The Court has already analyzed each of these allegations at length and

concluded that they all constitute claims of medical malpractice, as “aris[ing] from the

physician-patient relationship or [being] substantially related to medical treatment”.

Gjini, 2019 U.S. Dist. LEXIS 20978, *9. As a matter of law, the failure to diagnose or

treat theory is a medical malpractice allegation (see Whitfield v. State of N.Y., 162

A.D.3d 1098, 1099 (N.Y. App. Div. 2018)). The other allegations are intricately tied to

the medical assessment of Mr. Marranco and his unique medical needs, including his

dementia, and Pine Lodge’s corresponding determination of how to craft his initial fall

protection plan and what to include—or not—as action items in the plan.

         Plaintiff did not have a medical expert opine to Pine Lodge’s purported liability,

thus presenting an insurmountable obstacle to proving most of these claims by a

preponderance of the evidence. As the Court discussed, however, application of New

                                               84
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 90 of 118




York State law is conflicting in that certain claims by Mr. Marranco could possibly be

construed as allegations of ordinary negligence. To the extent that is the case, the

Court analyzed those allegations along with the proof set forth at trial.

       With respect to the timing of Mr. Marranco’s medical assessment, Plaintiff has

not shown by a preponderance of the evidence that a full physical evaluation of Mr.

Marranco approximately 45 days before his admission to Pine Lodge, rather than within

30 days, was a breach of a standard of care—or that the failure to conduct that pre-

admission physical within the typical timeframe designated by Pine Lodge proximately

caused Mr. Marranco’s falls at Pine Lodge. NP Kowalski, in any event, conducted a

“head-to-toe” physical examination of Mr. Marranco the day he arrived at Pine Lodge.

       As discussed above, Plaintiff did have a medical professional testify concerning

the purported breach by NP Kowalski for prescribing two medications (Lorazepam and

Lortab) to Mr. Marranco that increased his fall risk. However, NP Kowalski weighed the

risk and benefit of prescribing the medications that he did to Mr. Marranco, including (1)

alternative medications that would have had greater, possibly fatal, side effects; (2) the

need to alleviate Mr. Marranco’s pain because of how dementia behaviors and a

patient’s quality of life can worsen if pain is uncontrolled; and (3) Mr. Marranco’s

heightened anxiety due to his family leaving him at Pine Lodge. Even more telling is Dr.

Schuur’s testimony that it is a “judgment call” to determine whether to prescribe

particular pain medications even though they may increase an individual’s fall risk, as

an error in medical judgment, alone, does not equate to malpractice liability. See Blake,

2017 U.S. Dist. LEXIS 58354, at *4.




                                             85
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 91 of 118




       Even assuming, arguendo, that Pine Lodge breached its duty in prescribing

certain medications to Mr. Marranco that increased his fall risk, there is no testimony

from a medical expert establishing that those medications proximately caused his falls.

Mr. Marranco was already on a complex medication regimen when he was admitted to

Pine Lodge, taking approximately eleven different medications and several that would

increase his risk of falls and possibly increase his urinary incontinence and confusion.

Mr. Marranco was taking the newly prescribed medications, along with his original

medications, at the time of his falls. Plaintiff did not address whether medications

prescribed after his admission further increased his fall risk, considering the continued

medications that already increased his fall risk. It is therefore impossible for the Court

to determine, without expert proof to this effect, that it was the Lorazepam and/or Lortab

that proximately caused Mr. Marranco’s falls and injuries.

       Moreover, the Court cannot conclude, for reasons discussed at length above,

that the initial fall risk plan was inappropriate, that the frequency and level of supervision

of Mr. Marranco prior to the first fall was inadequate, that Mr. Marranco did not receive

routinely-scheduled incontinence care, or that certain fall prevention techniques or

devices should have been implemented but were not. It was Plaintiff’s burden to prove

these allegations by a preponderance of the evidence, although in Plaintiff’s post-trial

submissions she frequently points to Defendant’s failure to mount a defense at trial. It

was Plaintiff who did not put forth testimonial or documentary evidence of the non-slip

socks, the room’s flooring, certain details of the fall, what particular fall prevention

devices are or how they are used, or what incontinence care was or was not provided.




                                              86
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 92 of 118




       Accordingly, there was simply not enough proof at trial, from a medical expert or

otherwise, to allow the Court to infer or conclude without speculation that the alleged

actions or omissions by Pine Lodge fell below the applicable standard of care, and/or

proximately caused Mr. Marranco’s first fall at the facility.

       B. Plaintiff established by a preponderance of the evidence that Defendant
          is liable for Mr. Marranco’s second fall at Pine Lodge.

       The Court first concludes that the VAMC committed medical malpractice that

contributed to, and proximately caused, Mr. Marranco’s second fall at Pine Lodge.

       As the Court addressed earlier, Plaintiff alleges that the VAMC deviated from the

standard of care when it (1) reviewed Mr. Marranco’s medical records and

communicated with Pine Lodge, (2) examined Mr. Marranco in the emergency room, (3)

failed to order or perform an emergency MRI, and (4) returned Mr. Marranco to Pine

Lodge. The Court has concluded that the VAMC deviated from the applicable standard

of medical care when it either failed to properly review Mr. Marranco’s medical records,

including information about his falls before his admission to Pine Lodge and severe

back pain prompting his x-rays, or when it failed to solicit further information about Mr.

Marranco’s recent medical history from Pine Lodge. The Court has also concluded that

the VAMC breached the standard of care in either failing to test Mr. Marranco’s gait or

arranging for an emergency MRI before sending him back to Pine Lodge (but it did not

deviate from the standard of care in its musculoskeletal examination of Mr. Marranco’s

lumbar spine). Furthermore, the VAMC sent Mr. Marranco back to Pine Lodge without

assigning a reason for his underlying pain, involving a medical doctor in the decision to

discharge Mr. Marranco, or including further instruction to Pine Lodge concerning Mr.

Marranco’s status and medical needs.

                                              87
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 93 of 118




       The VAMC’s breaches of the standard of care are largely related to Plaintiff’s

argument that Mr. Marranco injured his back while in the care of the VA, such as the

failure to perform an emergency MRI when the CT scan indicated there was a possibility

Mr. Marranco had a nondisplaced lumbar fracture. However, the Court concludes

below that Plaintiff did not prove by a preponderance of the evidence that Mr. Marranco

fractured his lumbar spine during his stay at Pine Lodge.

       Even so, the Court concludes that the VAMC’s “open-ended” discharge of Mr.

Marranco and its decision to send him back to Pine Lodge without further evaluation

constituted medical malpractice and proximately caused Mr. Marranco’s second fall at

Pine Lodge. Just before Mr. Marranco was discharged from the VAMC and sent back

to Pine Lodge, ambulance records note that the ambulance staff questioned whether he

was medically stable enough for the transfer. For example, Mr. Marranco’s oxygen

levels were so low, i.e. in the mid- to upper-80’s, that they increased the amount of

supplemental oxygen he was given from three to four liters, and he had a rapid

heartbeat and high blood pressure. Yet, the VAMC determined he was safe for transfer

without conducting additional testing, involving a medical doctor in the decision of

whether to transfer him, or assigning a reason to his pain and medical issues. PA Metz,

who informed NP Arbeiter that she could send Mr. Marranco back to Pine Lodge when

she did, was unaware of Mr. Marranco’s severe levels of pain before he was admitted to

the VAMC and was also unaware of his fall at home just before his admission to Pine

Lodge. NP Arbeiter was also unaware of certain information from Mr. Marranco’s very

recent medical history.




                                            88
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 94 of 118




       Mr. Marranco was returned to Pine Lodge despite his multiple, recent falls;

history of dementia that could obfuscate his level and location of pain; age; myriad

medical conditions; and deteriorating and concerning vital signs. He was transferred to

Pine Lodge with no specific instructions about his condition or how to manage his care.

According to Dr. Schuur, the onus was at least partly on the VAMC to provide direction

to Pine Lodge when Mr. Marranco returned to Pine Lodge, yet it failed to do so.

       The Court concludes the timing of Mr. Marranco’s discharge from the VAMC and

his second fall at Pine Lodge, in addition to the evidence discussed above, is sufficient

evidence of the VAMC’s liability for his second fall at Pine Lodge. The Court concludes

that the fact Dr. Schuur did not testify about causation does not preclude the Court, as

the trier of fact, from concluding the VAMC committed malpractice in this respect.

       Plaintiff has likewise proven by a preponderance of the evidence that Pine Lodge

was negligent in failing to prevent Mr. Marranco’s second fall at Pine Lodge.

       Considering the circumstances of the first fall at Pine Lodge and the events

leading up to the second fall, the Court concludes that the following New York State law

proposition applies: “[w]hen a risk of harm has been identified through the exercise of

medical judgment, a failure to take measures to prevent the harm may constitute

actionable ordinary negligence.” Gjini, 2019 U.S. Dist. LEXIS 20978, at *26. As

discussed at length above, Plaintiff has proven that after Mr. Marranco’s first fall at Pine

Lodge, the facility breached its duty to protect Mr. Marranco from avoidable injury. The

Court also concludes that Pine Lodge proximately caused the second fall, through a

confluence of actions and omissions, i.e. (1) it failed to adjust Mr. Marranco’s initial fall

protection plan and continued that same plan and measures following his return from



                                              89
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 95 of 118




the VAMC; (2) it failed to update his level of supervision, even after he had now suffered

two falls within the span of a few days; and (3) it readmitted Mr. Marranco to Pine Lodge

from the emergency room and returned him to the same room he had been in before.

       After Mr. Marranco fell the first time at Pine Lodge, he exhibited confusion and

greater physical issues. He was administered increasingly stronger pain medication

and needed supplemental oxygen. There were many indications that Mr. Marranco’s

initial fall protection plan should have been reassessed, and new interventions

introduced to prevent another fall. Pine Lodge had numerous additional actions it could

have taken to update/ modify Mr. Marranco’s fall prevention after his first fall at Pine

Lodge to prevent a second fall, as noted in the medical records. A nurse also testified

that more preventative steps may be taken following an assessment of a patient during

his stay at Pine Lodge. However, no substantive re-assessment was done here. Pine

Lodge simply added hipsters, which were admittedly not a fall prevention device; they

only soften the impact of a fall.

       Moreover, Mr. Marranco’s condition upon returning to Pine Lodge from the

VAMC appeared even more deteriorated. He was observed groaning, it was necessary

to administer Oxycodone due to his level of pain, and he had “very limited” mobility and

was on two liters of oxygen. Records show that Mr. Marranco had trouble transferring

to his bed, necessitating the assistance of multiple nurses and the ambulance staff to

move him to his bed using a “sheet slide”.

       Aside from the documented deterioration in Mr. Marranco’s physical condition

leading up to his second fall at Pine Lodge, the Court also considers the multitude of

changes he had experienced in less than 72 hours, and the likely effect that these



                                             90
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 96 of 118




changes had on him due to his dementia, and increased level of confusion and thereby

risk for further falls. The Court infers from the medical records that Mr. Marranco was

anxious not only when his family left him on September 9th (he was given the anti-

anxiety medication, Lorazepam, that evening), but after that point as well. He was also

administered Lorazepam on the 10th directly after the first fall and then later that

afternoon, and in the early morning and later afternoon on the 11th—it is reasonably

inferred that he was anxious relative to his first fall at Pine Lodge and the aftermath of

that fall. In addition, Mr. Marranco was first coping with a new setting upon admission to

Pine Lodge, which his caretakers were concerned about. He then experienced even

further changes in his environment when he was taken to the VAMC and then back to

Pine Lodge, and when he underwent multiple rounds diagnostic testing.

       The nurse practitioner in this case acknowledged that anxiety resulting from

changes in a dementia patient’s environment can be expected. A registered nurse

testified that it is critical to consider a patient’s dementia diagnosis when a devising a

fall protection plan because of that patient’s lack of awareness of his surroundings and

resulting confusion and risk of falls. However, only the need for Mr. Marranco to

continuously wear hipsters was added to his initial fall protection plan following his first

fall. Not one substantive change to prevent falls was made to the plan until after Mr.

Marranoco’s second fall (i.e. a low bed with floor mats, and a room near the nurses’

station for close observation). (Joint Tr. Ex. 9, pp. 4-5). The plan was not altered to

account for his increased anxiety and distress from the first fall, or to take into

consideration his dementia in the context of the many events and alterations to Mr.

Marranco’s environment after his admission.



                                             91
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 97 of 118




       Mr. Marranco fell a second time less than three hours after his return to Pine

Lodge from the VAMC. The Court concludes that the timeframe of Mr. Marranco’s

arrival back at Pine Lodge from the VAMC on September 12th (3:00 a.m.) and his

second fall (5:35 a.m.), in conjunction with the other evidence presented at trial, is

sufficient evidence of Pine Lodge’s liability for the second fall. An expert is not needed

to conclude that Pine Lodge should have made specific adjustments to Mr. Marranco’s

fall risk plan and implemented additional measures to prevent a further fall. The Court

concludes that Pine Lodge proximately caused Mr. Marranco’s second fall, and that

Pine Lodge is liable for failing to prevent that fall and his injuries and accompanying

pain and suffering sustained because of that fall.

       The Court also concludes that it was Pine Lodge’s and the VAMC’s collective

negligence that proximately caused the second fall at Pine Lodge. Not only did each

entity singularly commit acts/ omissions constituting negligence or malpractice, but they

also breached the applicable standards of care in failing to effectively communicate with

each other about Defendant’s medical history and care. Even though VA medical

records are electronic and accessible to medical staff at both Pine Lodge and the

VAMC, the record illuminates the somewhat fractured communication between them.

       The change-over of Mr. Marranco’s care was frequent, between providers (e.g.

nursing staff, physician assistants, and medical doctors) and locations of care (i.e. Pine

Lodge and the VAMC). Because of these recurrent changes, Mr. Marranco’s somewhat

complex medical issues including dementia, and his difficulty in expressing his levels

and location of pain, it was that much more important to review Mr. Marranco’s recent

medical history when he saw a new provider or was introduced to a new environment/



                                             92
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 98 of 118




location. However, testimony from medical staff at both Pine Lodge and the VAMC

revealed the view that Mr. Marranco’s care was compartmentalized despite critical

information about Mr. Marranco from other providers and departments that would

enhance their current care of Mr. Marranco. Multiple nurses and providers testified to

the effect that they were not responsible for certain medical issues or they were told

only particular information, in effect passing blame for Mr. Marranco’s issues to others.

       For example, Pine Lodge documented that Mr. Marranco was experiencing, at

times, severe lower back pain after his first fall at Pine Lodge and just hours before he

was seen at the VAMC, which prompted the multiple x-rays taken at Pine Lodge.

Defendant was then sent to the VAMC for an evaluation and CT scan of his hip due to

x-rays that were inconclusive about whether he had a hip fracture. However, the VAMC

physicians and staff did not appear to have reviewed (or have carefully reviewed) Mr.

Marranco’s relevant and recent medical history, and instead focused somewhat

exclusively on his hip and did not conduct a great enough inquiry into the cause of his

back pain. NP Arbeiter testified that “back pain can be referred to the hip and hip pain

can be referred to the back”, and that she would have liked to know if complaints of

severe back pain were the reason the x-rays were ordered. However, it is apparent

from the record that many witnesses, NP Arbeiter included, did not know the extent of

Mr. Marranco’s history of falls.

       The Court concludes that the lack of communication between Pine Lodge and

the VAMC, particularly in regard to Mr. Marranco’s return to Pine Lodge, was negligent

and proximately caused his second fall. The Court reasonably infers from the record

that Pine Lodge and the VAMC did not adequately or actively communicate about Mr.



                                            93
    Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 99 of 118




Marranco’s medical history and condition when he was admitted to the VAMC, and also

failed to sufficiently communicate about what was required and how to prevent further

falls when he returned to Pine Lodge.

       C. Plaintiff did not prove by a preponderance of the evidence that Mr.
          Marranco fractured his lumbar spine while in the care of the VA.

       “Causation is an essential element of any negligence claim.” Nealy v. United

States Surgical Corp., 587 F. Supp. 2d 579, 583 (S.D.N.Y. 2008). The plaintiff must

establish that “her injuries were proximately caused by the defendant’s conduct.” Id.

       With respect to medical malpractice, to establish proximate causation a plaintiff

must prove by a preponderance of the evidence that the physician’s negligence was “a

substantial factor” in causing the plaintiff’s injuries. Wild v. Catholic Health Sys., 21

N.Y.3d 951, 954-955 (N.Y. 2013) (internal quotation marks and citations omitted). The

term “substantial factor” means that the alleged negligence “‘had such an effect in

producing the injury that reasonable people would regard it as a cause of the injury.’”

Id. at 955, quoting N.Y. Pattern Jury Instr., Civil, 2:70.

           1. Lumbar Compression Fractures

       The compression fractures to Mr. Marranco’s lumbar spine were the main injuries

that Plaintiff focused her proof on at trial. The parties offer diametrically opposed

viewpoints on which fall (or falls) caused Mr. Marranco’s fractures to his back, and

whether medical expert testimony is required on this issue.

       Plaintiff argues that expert testimony is not necessary to establish a bone

fracture in this instance, citing Fane v. Zimmer, Inc., 927 F.2d 124, 131 (2d Cir. 1991).

(Dkt. No. 101, ¶¶ 111, 114-115). In that case, the Second Circuit held expert testimony

was required in that “complicated medical case” where the question of causation was

                                              94
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 100 of 118




whether an implanted medical device that broke caused plaintiff’s femur to refracture.

Fane, 927 F.2d at 126-127, 131. The Court explained, however, that “[w]hat causes a

bone to fracture . . . [i]n many instances . . . might be a matter within the experience and

observation of the ordinary juryman.” Id. at 131.

       Defendant contends in opposition that Plaintiff failed to establish the necessary

causal connection between Mr. Marranco’s falls at Pine Lodge and the injuries to his

back because Mr. Marranco experienced multiple falls prior to his admission to Pine

Lodge. He also complained of severe back pain before any fall at Pine Lodge. Thus,

Defendant reasons, Mr. Marranco’s injuries may be preexisting but Plaintiff failed to

provide expert proof eliminating that possibility; thus, Plaintiff has not proven causation

as to the lumbar compression fractures. (Dkt. No. 103, ¶¶ 65-68).

       In turn, Plaintiff further argues that “Mr. Marranco’s previous falls are too remote

to be a possible cause of his injuries and decline in condition at Pine Lodge. At most,

they increase Mr. Marranco’s susceptibility to injury as a result of Pine Lodge’s

negligence.” (Dkt. No. 104, ¶ 86).

       The Court concludes that the compression fractures in this case are a complex

injury and therefore a medical expert was required to opine on the cause of Mr.

Marranco’s compression fractures, but no expert or treating physician did so. This is

not the “rare” case where no expert medical testimony is required to establish medical

malpractice for the compression fractures. Sitts, 811 F.2d at 739-740.

       As to Plaintiff’s “remote in time” theory, the Court concludes that Mr. Marranco’s

prior falls were not so remote that expert testimony is not necessary to establish

causation. Mr. Marranco fell a total of three times before he was admitted to Pine



                                             95
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 101 of 118




Lodge: in 2007, a fall which resulted in back surgery; in early July 2013, approximately

two months before his admission to Pine Lodge; and on September 8, 2013, only one

day before his admission.

       It is undisputed that the 2007 fall caused injury to Mr. Marranco’s lower back,

necessitating surgery. Even though there was testimony that he received no further

treatment thereafter, there was also testimony that the kyphoplasty surgery repaired a

vertebral dysfunction at L-3. Kyphoplasty is associated with reducing pain from

vertebral compression fractures. The September 14, 2013 MRI of Mr. Marranco’s

lumbar spine performed after his two falls at Pine Lodge showed a “[m]arked”

compression deformity at the L-3 vertebrae, the same vertebrae that had undergone

the kyphoplasty, and a “[m]ild” compression deformity involving L-1 vertebrae.

       In addition, as outlined above, Mr. Marranco fell in July 2013, and Paul told NP

Hennessy that the fall resulted in some bruising and that he hit his flank or lower area of

his back during the fall. Even though NP Hennessy did not indicate any back injury or

suspected back injury when he examined him, a physical examination would not detect

or conclusively rule out a compression fracture, especially when there was testimony

that an even x-ray is not an accurate enough test to do so.

       In addition, as focused on by the parties, on September 8, 2013, just one day

prior to Mr. Marranco’s admission, he fell at home. Paul reported observing redness on

his lower back and that Mr. Marranco complained of back pain. Directly upon admission

and throughout that first day at Pine Lodge, Defendant complained of back pain

including severe back pain, and medical staff observed other indicators that he was in




                                            96
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 102 of 118




pain. These complaints and indicators of back pain cannot be disregarded by the trier of

fact, alone, as disconnected from Mr. Marranco’s falls before he arrived at Pine Lodge.

       Even with these three, prior falls, no expert witness testified about the 2007

surgery and its possible relation to Mr. Marranco’s compression fractures identified on

his September 14, 2013 MRI, and no expert testimony excluded the possibility that back

pain from a compression fracture can manifest itself months, days, or years after a

fracture occurs.

       Plaintiff’s argument that the medical records from Mr. Marranco’s admission

themselves establish that there was “no evidence of fracture from any recent fall” (Dkt.

No. 101, ¶¶ 179-180) is belied by the records and related trial testimony. No provider

who saw Mr. Marranco at that time performed diagnostic testing to rule out a back

fracture. Plaintiff is presumably referring RN Webster’s testimony concerning her

assessment of Mr. Marranco upon admission and arguing that she diagnosed with Mr.

Marranco no fracture then, based on her nursing note; however, she testified

unequivocally that her notation was not a diagnosis and she could not perform testing to

rule out a fracture, in any event.

       Plaintiff reasons that a layperson can conclude Mr. Marranco’s back was injured

by the second fall at Pine Lodge, by comparing diagnostic testing taken of his back

before and after that fall. (Dkt. No. 101, ¶¶ 181-184). In other words, Plaintiff’s theory is

that the lumbar x-ray taken on September 11th after his first fall at Pine Lodge but

before his second fall, which was negative for fracture, leads to the reasonable

inference that he had no compression fracture before the second fall. Because the MRI

after the second fall on September 12th identified the lumbar compression fractures and



                                             97
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 103 of 118




the x-ray before the second fall did not, Plaintiff reasons that one can deduce Mr.

Marranco’s back was injured by the second fall at Pine Lodge.

       This reasoning is flawed in several respects. Dr. Cook, who interpreted Mr.

Marranco’s lumbar x-ray, did testify that the lumbar x-ray showed no signs of recent

trauma, no evidence of fracture, and was a normal study other than indicating

degenerative changes and the prior surgery at L-3. She also testified, however, that a

plain film x-ray “can” show a compression fracture; she did not testify that a lumbar x-

ray will eliminate any possibility of a compression fracture. Moreover, Dr. Withiam-

Leitch’s credible testimony was that the lumbar x-ray taken on September 11th and that

showed no evidence of fracture was not an accurate enough test to rule out that Mr.

Marranco already had the compression fracture on the 11th.

       In sum, the Court concludes that Mr. Marranco’s multiple falls before his

admission to Pine Lodge and his complaints of severe back pain before any fall at Pine

Lodge necessitated expert testimony from Plaintiff to establish that the compression

fractures were caused by the falls or a fall at Pine Lodge, and were not preexisting. The

fractures could have been caused by any of the falls before Defendant’s admission, or

those pre-admission falls could have exacerbated a prior compression fracture or

fractures. While the parties focus almost singularly on Mr. Marranco’s fall at home the

day before his admission, he had a fall six years before that undisputedly resulted in

lower back surgery, the kind of surgery that is associated with a vertebral compression

fracture. His MRI revealed a compression fracture and deformities in that same location

on his back. Yet, no expert testified about the 2007 fall or resulting injury and surgery,

or its possible relation to the compression fractures that showed up on Defendant’s



                                            98
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 104 of 118




MRI. Moreover, records and testimony concerning Mr. Marranco’s condition upon

admission to Pine Lodge did not conclude he had not sustained any compression

fracture in his pre-admission falls. A simple comparison of the lumbar x-ray showing no

fracture (after the first fall at Pine Lodge, but before the second) and the MRI showing

compression fractures (after the second fall at Pine Lodge) cannot categorically confirm

that the second fall at Pine Lodge caused the compression fractures.

       Alternative theories regarding causation advanced by Plaintiff are addressed

forthwith.

             2. Law of the Case Doctrine

       Defendant argues that the Court has previously ruled that expert testimony or

testimony of a treating physician is required to establish causation. Thus, Defendant

reasons, the Court is barred from reopening the issue under the law of the case doctrine

and Plaintiff failed to prove her case because there was no such testimony on causation

at trial. (Dkt. No. 103, ¶¶ 16-19). Plaintiff asserts that Defendant misinterprets the prior

ruling at the summary judgment stage. She also argues that this Court is nevertheless

free to determine this issue because the record has now been developed fully at trial,

and the Court previously signaled that Plaintiff could establish causation through

methods other than expert testimony. (Dkt. No. 104, ¶¶ 50-65).

       The principle of the law of the case doctrine is that “when a court has ruled on an

issue, that decision should generally be adhered to by that court in subsequent stages

in the same case.” United States v. Uccio, 940 F.2d 753, 758 (2d Cir. 1991), citing

Arizona v. California, 460 U.S. 605, 618 (1983). The doctrine aims to “ensure fair

treatment of the parties and to promote judicial efficiency and finality of the proceedings



                                             99
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 105 of 118




by avoiding duplicative decisionmaking.” Natural Resources Defense Council v. Fox, 30

F. Supp. 2d 369, 374 (S.D.N.Y. Nov. 12, 1998). However, “it does not limit or prohibit

the court’s power to revisit those issues; it ‘merely expresses the practice of courts

generally to refuse to reopen what has been decided.’” Casey v. United States, 161 F.

Supp. 2d 86, 91 (D. Conn. 2001), quoting Messenger v. Anderson, 225 U.S. 436, 444

(1912). In other words, “[t]he law of the case doctrine is admittedly discretionary and

does not limit a court’s power to reconsider its own decisions prior to final judgment.”

Virgin Atl. Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992).

       Generally, a Court may reconsider a prior ruling under “limited exceptions made

for compelling reasons, such as [1] an intervening change of controlling law, [2] the

availability of new evidence, or [3] the need to correct a clear error or prevent manifest

injustice.” Teoba v. Trugreen Landcare LLC, 2013 U.S. Dist. LEXIS 52831, *13, 2013

WL 1560208 (W.D.N.Y. Apr. 10, 2013) (internal quotation marks and citations omitted);

see DiLaura v. Power Auth. of State of New York, 982 F.2d 73, 76 (2d Cir. 1992)

(same).

       It is within the Court’s discretion to decline to apply the law of the case doctrine in

the first instance, as “courts have declined to apply the law-of-the-case doctrine where a

more complete record was developed after the prior ruling was rendered.” Harris v. Key

Bank N.A., 193 F. Supp. 2d 707, 711 (W.D.N.Y. Jan. 15, 2002).

       The Court’s prior Decision upon which Defendant’s law of the case argument is

predicated was issued following Defendant’s motion for summary judgment, before the

bench trial in this case. As such, the Court could elect to reconsider the Decision at this

later stage of the proceedings, after the proof developed at trial. “A court may revisit the



                                            100
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 106 of 118




law of the case where new evidence has surfaced or a more complete record has

developed.” Washington v. Nat’l Life Ins. Co. v. Morgan Stanley & Co., 974 F. Supp.

214, 219 (S.D.N.Y. May 9, 1997); see e.g. Surlock v. Delaney, 2016 U.S. Dist. LEXIS

74360, *28, 2016 WL 3200273 (N.D.N.Y. June 8, 2016) (“the law of the case doctrine

does not preclude the Court from granting summary judgment simply because Plaintiffs

have now produced evidence they claim supports the allegations the Court found

sufficient in denying Defendants’ motion to dismiss”) (collecting cases); Casey, 161 F.

Supp. 2d at 92 (“Here, a more complete record was developed through the trial

process.”) (collecting cases).

       In any event, the Court’s prior holding in this case is narrower than Defendant’s

characterization of it. Magistrate Judge McCarthy’s Report and Recommendation (Dkt.

No. 31) concerning Defendant’s motion for summary judgment, which the Court adopted

in its Decision and Order (Dkt. No. 43), held that a lay person could not determine

whether either of the two falls at Pine Lodge caused Mr. Marranco’s compression

fracture and subsequent death, as supported by the fact that “neither of the plaintiff’s

experts . . . offered a medical opinion as to causation.” Mr. Levine admitted at his

deposition that he did not have the expertise to render an opinion on medical causation,

and Dr. Schuur admitted at his deposition that “he could not determine which of Mr.

Marranco’s falls resulted in the fracture.” Greasley v. United States, 2018 U.S. Dist.

LEXIS 9113, *7-8 (W.D.N.Y. Jan. 18, 2018), adopted by 2018 U.S. Dist. LEXIS 109106

(W.D.N.Y. June 29, 2018). The Court acknowledged, however, that another possible

avenue to Plaintiff establishing causation of the lumbar fracture was if Mr. Marranco’s




                                           101
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 107 of 118




treating physicians testified at trial as fact witnesses regarding purported evidence of

causation in the medical record. Id. at *8-12. This issue is addressed in detail below.

       The earlier determination on causation, then, was solely with respect to Mr.

Marranco’s compression fracture and death. The Court did not conclude that any other

alleged injuries or pain and suffering required expert proof. Indeed, the Magistrate

Judge noted that while the Complaint mentioned other injuries, Defendant’s motion

“focuse[d] on plaintiff’s alleged inability to prove that it caused the lumbar fracture which,

in turn, led to Mr. Marranco’s death.” Greasley, 2018 U.S. Dist. LEXIS 9113, at *5 n.4.

The Magistrate Judge further concluded that “[e]ven without establishing causation for

Mr. Marranco's compression fracture and death, plaintiff may still be able to establish

liability for the other injuries Mr. Marranco sustained from his two falls at Pine Lodge.”

Id. at *11 n.7; see also Dkt. No. 31; Greasley v. United States, 2019 U.S. Dist. LEXIS

130442, *8 (W.D.N.Y. Aug. 5, 2019), Dkt. No. 68 (Decision and Order granting

Defendant’s motion to preclude Dr. Schuur’s new opinion testimony on causation, as set

forth in a supplemental report, and noting that Plaintiff could still prove her case without

Dr. Schuur opining on causation).

       The Court concludes that Defendant misreads the earlier ruling in this case to

mean that Plaintiff needs an expert to establish all questions of causation. Rather, the

ruling held, narrowly, that Plaintiff generally needs an expert to opine on whether one or

both of Mr. Marranco’s falls at Pine Lodge caused his compression fractures and death.

The Court concludes, then, that the law of the case doctrine does not apply in this

context. Even if it applied, the Court would have the discretion to reconsider the




                                             102
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 108 of 118




previous ruling because “a more complete record was developed through the trial

process.” Casey, 161 F. Supp. 2d at 92.

          3. Notes and Testimony by Treating Physicians

       The Magistrate Judge concluded in the Report and Recommendation that

Plaintiff could still possibly prove causation as to the compression fractures at trial

through testimony by Jaclyn Schneider, M.D. or Michelle Walter, D.O., as fact

witnesses, that the inferred “opinion” in a September 17, 2013 treatment note was

“based strictly on their care and treatment of Mr. Marranco.” Greasley, 2018 U.S. Dist.

LEXIS 9113, at *8-12.

       To that end, Plaintiff’s argument in the alternative is that Defendant and its

“agents” established causation of the compression fractures in the medical records,

specifically in contemporaneous notes by two of Mr. Marranco’s treating physicians,

which were admitted into evidence at trial. She also argues that “admissions” from

those physicians were reliable opinions on causation. (Dkt. No. 101, ¶¶ 183, 186-187,

189-194; Dkt. No. 104, ¶¶ 92-106). Defendant argues, among other things, that Plaintiff

failed to elicit testimony from Mr. Marranco’s treating physicians that they made

conclusions about causation. (Dkt. No. 103, ¶¶ 63-64, 73-88).

       The Court determines that Plaintiff did not establish that the notes in the record

standing alone, or in conjunction with testimony from Mr. Marranco’s treating

physicians, proved that either of the two falls at Pine Lodge caused Mr. Marranco’s

lumbar compression fractures.




                                            103
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 109 of 118




              a. 9/16/13 note by Dr. Withiam-Leitch

       The first note at issue, dated September 16, 2013, is by treating physician and

neurologist Dr. Withiam-Leitch during a routine check-up of Mr. Marranco after his

September 14, 2013 MRI results came back. It reads, “MRI shows acute compression

deformities with edema.” (Joint Tr. Ex. 47-C, p. 364 [emphasis added]). The

impression from the MRI itself, that Dr. Withiam-Leitch had ordered, stated that the

compression deformities at L-1 and L-2, and at L-3, and the edema (swelling) present in

specific areas suggested “an acute or subacute process.” (Joint Tr. Ex. 55, p. 110

[emphasis added]). Plaintiff’s allegation that the note constitutes a medical opinion on

the causation of Mr. Marranco’s compression fracture hinges on the term “acute”.

       At trial, Dr. Withiam-Leitch testified that an “acute” event usually means “recent”

or an event that occurred within 24 to 48 hours, as compared to a “subacute” event that

means one that occurred within several weeks. Plaintiff essentially argues that because

the MRI report states “acute or subacute” and Dr. Withiam-Leitch’s note states “acute”,

she must have concluded that the fracture occurred as a result of a fall at Pine Lodge

rather than from the fall just prior to Mr. Marranco’s admission. Dr. Withiam-Leitch was

insistent at trial, however, that she did not conclude which fall caused Mr. Marranco’s

back pain or lumbar compression fracture. She explained that “acute” in her progress

note meant “recent”, with respect to timing, rather than “traumatic”, with respect to the

cause of the fall. The Court has credited Dr. Withiam-Leitch’s testimony that she made

no conclusion about causation in her treatment of Mr. Marranco.

       Dr. Withiam-Leitch also explained that she knew only that Mr. Marranco had

fallen twice, not how or where he fell. Therefore, even if “acute” had referred to



                                           104
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 110 of 118




causation, Dr. Withiam-Leitch lacked essential information about Mr. Marranco’s history

to come to a conclusion about causation; she did not know about the circumstances of

the falls prior to his admission to Pine Lodge or the falls at Pine Lodge, or even where

his falls occurred. She also stated she knew about only two falls, not the five total falls

that Mr. Marranco experienced.

       Although Dr. Withiam-Leitch tested that the location of the edema (swelling) as

identified on the MRI suggested that the compression fractures were “more recent

finding[s]”, she also named many other possible causes of edema other than trauma

from a fall, such as a spiral infarct, a multiple sclerosis lesion, or arthritis. Other

possible causes of Mr. Marranco’s back pain were Mr. Marranco’s arthritis, the prior

kyphoplasty, or lying in bed for two days immobilized.

              b. 9/17/13 note by Dr. Schneider

       The second note at issue, dated September 17, 2013, by then-hospice and

palliative medicine fellow states, “87-year-old male with frontal temporal [sic] dementia,

who was admitted on 9/12 after a fall which resulted in L-1/L-3 compression fractures

and possible left hip fracture and PE, who is experiencing acute nociceptive somatic

pain, delirium, myoclonus”. (Joint Tr. Ex. 47-C, p. 355 [emphasis added]; see Tr. 529).

Plaintiff argues that this note reflects an opinion by Dr. Schneider that the fall on

September 12th caused the compression fractures (and other injuries) because no back

injury was noted during Mr. Marranco’s emergency room visit to the VAMC on

September 11th.

       Dr. Schneider, however, testified that in her assessment of Mr. Marranco on the

17th, she did not form any opinion on what caused the L-1/L-3 compression fractures,



                                              105
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 111 of 118




possible left hip fracture, or pulmonary embolism. She was not qualified to form an

opinion on causation for those injuries are they were outside of her area of expertise,

competence, and background. She also only knew that Mr. Marranco had one

witnessed and one unwitnessed fall; she did not even know that he fell prior to his

admission to Pine Lodge. Dr. Schneider clarified that her note merely reflected Mr.

Marranco’s medical history, and it is apparent from her testimony that she was

administering end of life care rather than treating Mr. Marranco’s condition.

      Although a treating physician may “express an opinion regarding the cause of

any medical condition presented in a patient . . . so long as the opinion is based upon

the medical provider’s care and treatment of the patient” (Franz v. New England

Disposal Technologies, Inc., 2011 U.S. Dist. LEXIS 129671, 2011 WL 5443856, *2

(W.D.N.Y. 2011)), the Court concludes that neither provider formed the necessary

opinion on causation. Thus, the Court need not resolve the parties’ contentions

regarding the admissibility of the treatment notes under Rule 801 of the Federal Rules

of Evidence.

          4. Failure to Treat or Diagnose

      Plaintiff argues in the alternative that Defendant is liable even if the compression

fractures were caused by a fall prior to Mr. Marranco’s admission to Pine Lodge, on a

failure to diagnose or treat theory (Dkt. No. 101, ¶¶ 195-201; Dkt. No. 104, ¶¶ 120-127),

as she did in opposition to Defendant’s motion for summary judgment. As noted by

Magistrate Judge McCarthy, however, and as was the same at trial, “plaintiff offers no

medical opinion that the alleged failure to diagnose and treat the compression fracture

caused plaintiff’s death.” Greasley, 2018 U.S. Dist. LEXIS 9113, at *11 n.6. Without



                                            106
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 112 of 118




question, a theory predicated on failure to treat or diagnose necessitates testimony from

a medical expert. See Whitfield, 162 A.D.3d at 1099; Russo, 278 A.D.2d at 475.

          5. Liability for the Lumbar Compression Fractures

       In sum, Plaintiff did not prove by a preponderance of the evidence that Mr.

Marranco fractured his lumbar spine while in the care of the VA. Mr. Marranco fell just

before he was admitted to Pine Lodge and he was experiencing back pain upon

admission. He therefore could have plausibly fractured his lumbar spine during the fall

at home, with the injury not manifesting itself until he was at Pine Lodge. Neither of

Plaintiff’s experts at trial testified about causation, and neither of Mr. Marranco’s treating

physicians could opine—with respect to their care of Mr. Marranco—about the cause or

timing of the compression fractures. Last, no failure to diagnose or treat theory was

developed at trial by the opinion of a medical expert.

       D. Plaintiff proved by a preponderance of the evidence that Defendant
          caused injury, and pain and suffering to Mr. Marranco, as a result of the
          second fall at Pine Lodge.

       Plaintiff argues that the actions and omissions of Pine Lodge and the VAMC

proximately caused Mr. Marranco’s injuries, “general decline”, and death. She

chronicles Mr. Marranco’s “rapid decline” in the eight days he was in the VA’s care and

asserts that there are no temporal gaps creating questions about causation and no

possible intervening causes. Plaintiff further argues that Mr. Marranco’s injuries are

“precisely the type for which a lay person can determine causation without an expert”,

analogizing Mr. Marranco’s injuries and the question of causation in this case to, among

others, a leg that is broken when it is struck by an automobile, and a person who is

dropped face-first from three feet in the air to the ground and immediately sustains



                                             107
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 113 of 118




physical injury. (Dkt. No. 101, pp. 25-32). In addressing Mr. Marranco’s fluctuating

pain, Plaintiff argues, “[t]hough Mr. Marranco’s pain may have fluctuated, it was clearly

not as bad when he arrived at Pine Lodge as after his falls at the facility. It is therefore

not speculation to find that the falls at Pine Lodge, not previous falls, caused that

dramatic increase in pain.” (Dkt. No. 104, ¶ 85).

       Defendant argues that there is no causal link between Mr. Marranco’s

complained of symptoms/ injuries and the falls at Pine Lodge, because he raised those

same complaints upon admission and before any fall at Pine Lodge (noting the 10/10

“severe” back pain the day he was admitted). (Dkt. No. 103, ¶¶ 65-68). Defendant

further argues that even if a layperson could make a conclusion on causation (of the

lumbar fractures), Mr. Marranco’s medical history would preclude a liability verdict other

than one based on speculation. Defendant points to Mr. Marranco’s waxing and waning

pain, and periods in the medical records where Mr. Marranco made no complaints of

pain, and the inability for the trier of fact to conclude which fall or falls caused which

injuries. (Dkt. No. 103, ¶¶ 89-92). Defendant parses out Mr. Marranco’s asserted

injuries other than the lumbar compression fractures (i.e. left shoulder fracture, toe

fractures, left hip fracture, or pain and suffering) and asserts that Plaintiff has not proven

those injuries by a preponderance of the evidence, precluding any award of damages.

(Dkt. No. 103, ¶¶ 93-117).

       As the Court has concluded above, Defendant is liable for injuries resulting from

Mr. Marranco’s second fall at Pine Lodge. The Court determines that Plaintiff proved by

a preponderance of the evidence increased pain, without proving a specific clinical

diagnosis for the conditions causing that pain.



                                             108
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 114 of 118




       Plaintiff did not prove that Mr. Marranco fractured his left shoulder, toes on his

left foot, or left hip. The x-rays taken on September 12th after the second fall at Pine

Lodge ultimately revealed the following—a “suspected” left shoulder fracture, and

“highly suspicious” or “probable” left toe fractures. As to Mr. Marranco’s left hip, he had

two x-rays taken on September 11th, one showing a possible fracture and another

indicating no fracture, with a later CT scan that day confirming no “definite” fracture and

a “limit[ed] assessment for nondisplaced fracture”. No MRI was conducted even though

one was later ordered by PA Metz after the second fall at Pine Lodge.

       The Court cannot conclude without speculation that Mr. Marranco had a fractured

left shoulder and/or fractured toes. Moreover, while it is possible Mr. Marranco had a

left hip fracture on the 11th or on the 12th after he fell the second time at Pine Lodge,

absent further diagnostic testing, the Court cannot conclude Plaintiff fractured his hip.

       Even so, from comparing testimony and medical records from both before and

after the second fall, the Court concludes that the observable injuries Mr. Marranco

sustained as a result of the second fall but not as a result of the first were a swollen and

bruised forehead, an abrasion to his right upper armpit, and a “small pinpoint area” that

was minimally bleeding on his left upper leg near his groin. He also had pain in his left

hip and left shoulder that were not noted before the second fall.

       As to Mr. Marranco’s pain and suffering, Defendant argues that because Mr.

Marranco had a 10/10 pain upon admission and because there are some periods when

he was experiencing no pain after his falls, Plaintiff has not proven any increase in his

pain level so as to assign liability to Defendant for his pain. To the contrary, the Court

concludes that Mr. Marranco’s pain increased overall after his second fall at Pine



                                            109
     Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 115 of 118




Lodge. Just because there were times when his pain was noted as zero or low

(possibly by the usage of pain medication), does not mean he did not experience

greater pain in general. Moreover, the ebbing and flowing of Mr. Marranco’s pain as

documented in the record is partly explained by his diagnosis of dementia and how

dementia patients express their pain. At times, there are “99” pain notes, meaning Mr.

Marranco could not express his pain level. At other times, Mr. Marranco was able to

give a rating for his pain out of 10.

        The record also reflects periods where Mr. Marranco did not express pain, with

Defendant seeking to conclude that means he was not in any pain. However, there was

testimony at trial that dementia patients may fixate on one area of pain and have

difficulty expressing that they are in pain in other areas of their body. Indeed, while the

record reflects that Mr. Marranco’s complaints of pain were largely regarding his back,

that does not mean he did not have pain elsewhere.

        In addition, Mr. Marranco’s gait and transferring were more restricted after his

second fall at Pine Lodge, and he later could not move his arms or legs. He was in

severe pain and his pain worsened, necessitating administration of Tramadol and later,

Dilaudid.33 (See infra, Appendix). He had pain at a level 10/10 up to at least seven

hours before his death. Mr. Marranco further experienced delirium and myoclonus.

        The Court concludes that Plaintiff is entitled to damages for Mr. Marranco’s pain

and suffering, and injuries, caused or exacerbated by his second fall. It will not

conclude the extent of his damages, however, without further briefing by the parties.


33Tramadol is “a synthetic opioid analgesic administered orally . . . to treat moderate to severe pain.”
Tramadol, Merriam-Webster.com: Medical Dictionary, https://www.merriam-
webster.com/dictionary/tramadol#medicalDictionary.


                                                    110
      Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 116 of 118




        E. Defendant’s Motion for Judgment on Partial Findings

        At the close of Plaintiff’s liability case, Defendant made an oral motion for

judgment on partial findings, pursuant to Federal Rule of Civil Procedure 52(c), arguing

that Plaintiff had failed to establish causation. (Tr. 899-917). The Court reserved

decision on the motion. (Tr. 917). Defendant then did not call any witnesses and

rested, stating, “[i]t’s our contention that the plaintiff has not proven her case”. (Tr. 917).

“When issuing a judgment on partial findings the trial judge is not required to draw any

special inferences in favor of the non-moving party. A trial judge must evaluate and

weigh all the evidence, make determinations regarding credibility, and resolve the case

on the basis of the preponderance of the evidence.” Blake, 2017 U.S. Dist. LEXIS

58354, at *5 n.2 (internal quotation marks and citation omitted). The Court finds that

“the case is properly resolved at this time, on consideration of all the evidence adduced

to date.” Dalton v. United States, 2014 U.S. Dist. LEXIS 178896, *2 n.1 (E.D.N.Y. Dec.

31, 2014). In accordance with the Court’s findings and conclusions as outlined above,

the Court grants in part and denies in part Defendant’s motion.

IV.     CONCLUSION

        As set forth above in the Findings of Fact and Conclusions of Law, it is hereby

        ORDERED that Plaintiff’s First Cause of Action against the United States for

medical malpractice is GRANTED, in part, with respect to the VAMC sending Mr.

Marranco back to Pine Lodge on September 12, 2013 just prior to his second fall

without adequate instructions concerning his status and medical needs, but is otherwise

DENIED; and it is




                                             111
   Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 117 of 118




      ORDERED, that Plaintiff’s Second Cause of Action against the United States for

negligence is GRANTED, in part, with respect to Mr. Marranco’s second fall at Pine

Lodge on September 12, 2013, and injuries relative to that fall, but is otherwise

DENIED; and it is

      ORDERED that Defendant’s Rule 52(c) motion, interposed at the close of

Plaintiff’s case, is hereby GRANTED in part and DENIED in part as ordered in the

preceding two paragraphs; and it is further

      ORDERED that the parties shall appear for a status conference before the Court

on April 21, 2021 at 11:00 a.m. The proceeding will be held remotely via Zoom for

Government unless otherwise notified. The Zoom invitation will be provided on the

business day before the proceeding.




      IT IS SO ORDERED.



                                         __s/Richard J. Arcara_________
                                         HONORABLE RICHARD J. ARCARA
                                         UNITED STATES DISTRICT COURT


Dated: March 11, 2021
       Buffalo, New York




                                           112
  Case 1:15-cv-00642-RJA-JJM Document 108 Filed 03/11/21 Page 118 of 118




                                 APPENDIX

Date      Approximate   Medication Administered/ Event      Record Citation(s)
          Time
9/9/13    8:48 p.m.     Lorazepam                           Joint Tr. Ex. 47,
                                                            #2455
9/10/13   1:15 a.m.     First fall at Pine Lodge
9/10/13   1:25 a.m.     Lorazepam                           Joint Tr. Ex. 47,
                                                            #2456
9/10/13   1:07 p.m.     Lortab                              Joint Tr. Ex. 47,
                                                            #2459
9/10/13   2:55 p.m.     Tylenol “as needed discontinued;    Tr. 857, 886-887
                        Lortab prescribed
9/10/13   4:20 p.m.     Lorazepam                           Joint Tr. Ex. 47,
                                                            #2460
9/10/13   5:08 p.m.     Lortab                              Tr. 886; Joint Tr.
                                                            Ex. 47-C, p. 512
9/10/13   11:31 p.m.    Lortab                              Tr. 788-789; Joint
                                                            Tr. Ex. 47-C, pp.
                                                            512-513
9/11/13   1:28 a.m.     Lorazepam                           Joint Tr. Ex. 47,
                                                            #2461
9/11/13   10:38 a.m.    Lortab                              Tr. 859; Joint Tr.
                                                            Ex. 47-C, p. 507;
                                                            Joint Tr. Ex. 47,
                                                            #2465
9/11/13   2:35 p.m.     Lortab discontinued; Oxycodone      Tr. 860, 887; Joint
                        prescribed                          Tr. Ex. 47-C, p. 508
9/11/13   2:56 p.m.     Oxycodone                           Joint Tr. Ex. 47,
                                                            #2465
9/11/13   4:28 p.m.     Lorazepam                           Joint Tr. Ex. 47,
                                                            #2466
9/12/13   3:26 a.m.     Oxycodone                           Joint Tr. Ex. 47,
                                                            #2468
9/12/13   5:35 a.m.     Second fall at Pine Lodge
9/13/13   6:43 p.m.     Tramadol                            Joint Tr. Ex. 47,
                                                            #2477
9/13/13   8:44 p.m.     Tramadol                            Joint Tr. Ex. 47,
                                                            #2477
9/16/13   4:35 a.m.     Tramadol                            Joint Tr. Ex. 47,
                                                            #2491
9/16/13   11:12 a.m.    Tramadol refused                    Joint Tr. Ex. 47,
                                                            #2496
9/16/13   2:42 p.m.     Hydromorphone, cont’d until death   Joint Tr. Ex. 47,
                                                            #2498


                                     113
